Execution Version


SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, AMENDMENT TO
SECURITY DOCUMENTS, AND RELEASE OF FOREIGN OBLIGATIONS AND CERTAIN CREDIT
PARTIES
This SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, AMENDMENT TO
SECURITY DOCUMENTS, AND RELEASE OF FOREIGN OBLIGATIONS AND CERTAIN CREDIT
PARTIES, dated as of April 26, 2017 (this “Amendment”), is entered into by
Laureate Education, Inc., a public benefit corporation formed under the laws of
the State of Delaware (the “Borrower”), Iniciativas Culturales de España S.L., a
Spanish limited liability company (the “Foreign Subsidiary Borrower”, together
with the Borrower, the “Borrowers”), the other Credit Parties, Citibank, N.A.,
as Administrative Agent and Collateral Agent, the other parties hereto and
certain financial institutions listed on the signature pages hereto.
RECITALS
WHEREAS, reference is hereby made to the Amended and Restated Credit Agreement,
dated as of June 16, 2011, by and among the Borrower, the Foreign Subsidiary
Borrower, the lending institutions party thereto from time to time and Citibank,
N.A., as successor Administrative Agent and Collateral Agent (as it has been
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Credit Agreement” and as amended hereby, the “Amended Credit Agreement”);
capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement;
WHEREAS, pursuant to the Credit Agreement, the Lenders party thereto have
extended, and have agreed to extend, credit to the Borrowers;
WHEREAS, on the date hereof, and immediately prior to the effectiveness of this
Amendment on the Effective Date (as defined in Section 5 hereof), (a) the
following Classes and Series of Revolving Credit Loans are the only Revolving
Credit Commitments (the “Existing Revolving Credit Commitments”) and the only
outstanding and unpaid Revolving Credit Loans (the “Existing Revolving Credit
Loans”) under the Credit Agreement (and the Lenders holding the Existing
Revolving Credit Commitments and the Existing Revolving Credit Loans, are
referred to herein as the “Existing Revolving Lenders”), (b) the aggregate
outstanding and unpaid principal amounts of the Existing Revolving Credit Loans
are as follows, and (c) there is no Revolving Credit Exposure other than such
outstanding and unpaid principal amounts and with respect to the Existing
Letters of Credit (as defined below):
Classes or Series of Revolving Credit Loans
Aggregate
Commitments
Outstanding and Unpaid Principal Amounts
Series 2016 U.S. Revolving Credit Loans
$225,000,000
$0
Series 2016 Spanish Revolving Credit Loans
$100,000,000
$0
Totals:
$325,000,000
$0



EAST\142256231.3

--------------------------------------------------------------------------------

2


WHEREAS, upon the effectiveness of this Amendment on the Effective Date there
will be only one Class or Series of Revolving Credit Loans under the Amended
Credit Agreement, which shall be designated as the “Series 2022 Revolving Credit
Loans” and the Commitments for the Series 2022 Revolving Credit Loans shall be
designated as the “Series 2022 Revolving Credit Commitments”;
WHEREAS, on the date hereof, and immediately prior to the effectiveness of this
Amendment on the Effective Date, the outstanding Letters of Credit (the
“Existing Letters of Credit”) issued by Letter of Credit Issuers under the
Credit Agreement (the “Existing Letter of Credit Issuers”, and Letter of Credit
Outstandings, under the Credit Agreement are as follows:
Letters of Credit
Face Amount of Letters of Credit
Letter of Credit Outstandings
U.S. Letters of Credit
$878,000
$878,000
Spanish Letters of Credit
$0
$0
Totals:
$878,000
$878,000



WHEREAS, upon the effectiveness of this Amendment on the Effective Date there
will be Letter of Credit Commitments by Letter of Credit Issuers (the “New
Letter of Credit Issuers”) under the Amended Credit Agreement (the “New Letter
of Credit Commitments”);
WHEREAS, on the date hereof, and immediately prior to the effectiveness of this
Amendment on the Effective Date, there are no outstanding Swingline Loans under
the Credit Agreement;
WHEREAS, on the date hereof, and immediately prior to the effectiveness of this
Amendment on the Effective Date, (a) there are no unfunded Classes or Series of
Term Loans under the Credit Agreement, and (b) the following Classes and Series
of Term Loans are the only outstanding and unpaid Term Loans under the Credit
Agreement and aggregate outstanding principal amounts thereof are as follows
(the “Existing Term Loans”; and the Lenders holding the Existing Term Loans are
referred to herein as the “Existing Term Lenders”):
Class or Series of Term Loans
Outstanding and Unpaid Principal Amounts
Series 2021 Extended Term Loans
$1,212,992,383.70
Term Loans other than the Series 2021 Extended Term Loans
$281,080,341.21
Totals:
$1,494,072,724.91





EAST\142256231.3

--------------------------------------------------------------------------------

3


WHEREAS, upon the effectiveness of this Amendment on the Effective Date there
will be only one Class or Series of Term Loans under the Amended Credit
Agreement, which shall be designated as the “Series 2024 Term Loans” and the
“Series 2024 Term Loan Credit Facility”, and the commitments therefor shall be
designated as the “Series 2024 Term Loan Commitments”;
WHEREAS, the Borrowers, the Administrative Agent and the Lenders party hereto
desire to amend the Credit Agreement as set forth herein, to among other things,
extend the maturity dates of the Loans outstanding under the Credit Agreement,
subject to the satisfaction of certain conditions precedent to effectiveness
referred to in Section 5 hereof;
WHEREAS, JPMorgan Chase Bank, N.A. (in such capacity, the “Lead Arranger”),
Barclays Bank PLC, BMO Capital Markets Corp., Citigroup Global Markets Inc.,
Credit Suisse Securities (USA) LLC, Goldman Sachs Lending Partners LLC, KKR
Capital Markets LLC and Macquarie Capital (USA) Inc. are the lead arrangers of
this Amendment (in such capacity, together with the Lead Arranger, the “Joint
Lead Arrangers”);
WHEREAS, the Borrower has requested that the Existing Revolving Lenders agree to
extend the termination dates of the Existing Revolving Credit Commitments, and
the maturity dates of the Existing Revolving Credit Loans, by converting such
Existing Revolving Credit Commitments and Existing Revolving Credit Loans into
the Series 2022 Revolving Credit Commitments and Series 2022 Revolving Credit
Loans upon the terms and subject to the conditions set forth in this Amendment,
which conversion of the Existing Revolving Credit Loans shall be pursuant to a
cashless roll;
WHEREAS, the Borrower has requested that the Existing Letter of Credit Issuers
agree to continue their outstanding Letters of Credit as Letters of Credit, and
U.S. Letter of Credit Commitments, under the Amended Credit Agreement and extend
the L/C Maturity Date with respect thereto and for New Letter of Credit Issuers
to provide New Letter of Credit Commitments under the Amended Credit Agreement;
WHEREAS, the Borrower has requested that the Existing Term Lenders agree to
extend the maturity date of the Existing Term Loans by converting such Existing
Term Loans into Series 2024 Term Loan Commitments and Series 2024 Term Loans
upon the terms and subject to the conditions set forth in this Amendment
pursuant to a cashless roll;
WHEREAS, certain of the Existing Revolving Lenders (the “Extending Revolving
Lenders”) have agreed to extend the termination date of the Existing Revolving
Credit Commitments, and to extend the maturity date of the Existing Revolving
Credit Loans, by converting them into Series 2022 Revolving Credit Commitments
and Series 2022 Revolving Credit Loans upon the terms and subject to the
conditions set forth in this Amendment pursuant to a cashless roll;
WHEREAS, one or more of the Existing Letter of Credit Issuers, or one or more of
the Letter of Credit Issuers under the Amended Credit Agreement, have agreed to
continue the Existing Letters of Credit as Letters of Credit under the Amended
Credit Agreement and to extend their U.S. Letter of Credit Commitments and
extend the L/C Maturity Date with respect thereto by converting them into Letter
of Credit Commitments under the Amended Credit Agreement;


EAST\142256231.3

--------------------------------------------------------------------------------

4


WHEREAS, certain of the Existing Term Lenders (the “Extending Term Lenders” and
together with the Extending Revolving Lenders, the “Extending Lenders”) have
agreed to extend the maturity date of the Existing Term Loans by converting such
Existing Term Loans into Series 2024 Term Loan Commitments and Series 2024 Term
Loans upon the terms and subject to the conditions set forth in this Amendment
pursuant to a cashless roll;
WHEREAS, certain of the Existing Revolving Lenders (the “Non-Extending Revolving
Lenders”) have not agreed to extend the maturity date of the Existing Revolving
Credit Loans;
WHEREAS, certain of the Existing Term Lenders (the “Non-Extending Term Lenders”
and together with the Non-Extending Revolving Credit Lenders, the “Non-Extending
Lenders”) have not agreed to extend the maturity date of the Existing Term
Loans;
WHEREAS, certain new lenders (“New Revolving Lenders,” which term shall also
include Extending Revolving Lenders, to the extent that they may make Series
2022 Revolving Credit Commitments and Series 2022 Revolving Credit Loans in
amounts greater than their Existing Revolving Credit Commitments and Existing
Revolving Credit Loans, as to such increases) have agreed to become parties to
the Amended Credit Agreement to make Series 2022 Revolving Credit Commitments
and to make Series 2022 Revolving Credit Loans, and have agreed to accept
assignments of Existing Revolving Credit Commitments and Existing Revolving
Credit Loans from Non-Extending Revolving Lenders;
WHEREAS, certain new lenders (“New Term Lenders,” which term shall also include
Extending Term Lenders, to the extent that they may make Series 2024 Term Loan
Commitments and Series 2024 Term Loans in amounts greater than their Existing
Term Loans, as to such increases) have agreed to become parties to the Amended
Credit Agreement to make Series 2024 Term Loan Commitments and to make Series
2024 Term Loans, and have agreed to accept assignments of Existing Term Loans
from Non-Extending Term Lenders;
WHEREAS, the Extending Revolving Lenders have agreed to enter into Lender
Addendums in the form attached hereto as Exhibit A-1 hereto (each an “Extending
Revolving Lender Addendum”), and the New Revolving Lenders have agreed to enter
into Lender Addendums in the form attached hereto as Exhibit A-2 (each a “New
Revolving Lender Addendum”, and together with the Extending Revolving Lender
Addendums, each a “Revolving Lender Addendum”), which signed Revolving Lender
Addendums when executed and delivered shall constitute their signature pages to
both (a) this Amendment and (b) the Amended Credit Agreement;
WHEREAS, the Letter of Credit Issuers under the Amended Credit Agreement have
agreed to enter into Letter of Credit Issuer Addendums in the form attached
hereto as Exhibit A-1 or A-2 (as applicable) hereto (each executed in such
capacity, an “Issuer Addendum”), which signed Issuer Addendums when executed and
delivered shall constitute their signature page to this Amendment;
WHEREAS, the Extending Term Lenders have agreed to enter into the Lender
Addendums in the form attached as Exhibit B-1 hereto (each an “Extending Term
Loan Addendum”) and the New Term Lenders have agreed to enter into Lender
Addendums in the form attached hereto as Exhibit B-2 hereto (each a “New Term
Lender Addendum” and together with the Extending Term


EAST\142256231.3

--------------------------------------------------------------------------------

5


Loan Addendums, the Revolving Lender Addendums, and the Issuer Addendums, the
“Lender Addendums”), which signed Extending Term Lender Addendums and New Term
Loan Addendums when executed and delivered shall constitute their signature page
to this Amendment;
WHEREAS, pursuant to Section 14.7(c) of the Credit Agreement, the Borrower has
elected to replace the Non-Extending Lenders with the New Lenders, which
replacement shall be evidenced by this Amendment and the Amended Credit
Agreement;
WHEREAS, each of the Borrowers and the other Credit Parties are party to one or
more of the Security Documents, pursuant to which, among other things, the
Credit Parties provided security for the Obligations;
WHEREAS, in connection with the amendments set forth herein and the terms and
conditions of the Amended Credit Agreement, the Foreign Subsidiary Borrower will
cease to be a borrower and the Foreign Obligations will be terminated;
WHEREAS, in conjunction with, and concurrent with the amendment of the Credit
Agreement, the Administrative Agent and the Lenders have agreed that, on the
Effective Date:
(a)    all Credit Parties shall be released from all Foreign Obligations;
(b)     all Foreign Obligations Guarantees shall be released and terminated;
(c)
all collateral securing the Foreign Obligations shall be released, and all Liens
in such collateral shall be terminated, and all Foreign Obligations Security
Agreements shall be terminated; provided that this clause shall not apply to
U.S. Obligations Security Agreements, except that U.S. Obligations Security
Agreements shall not secure Foreign Obligations; and

(d)
Laureate Bagby Investors LLC, Laureate Properties, LLC (Delaware), Laureate
Ventures, Inc., Tuition Finance, Inc., Laureate International Universities, Inc.
and International University Ventures, Ltd.  (the “Released Domestic Credit
Parties”) shall be released from their Obligations under the Credit Documents,
and all collateral provided by them under the Credit Documents shall be released
and all Liens in such collateral shall be terminated (the Released Domestic
Credit Parties and each Credit Party that is a Non-Domestic Subsidiary, are
referred to herein as the “Released Credit Parties” and each a “Released Credit
Party”), and the releases described in immediately preceding clauses (a), (b),
(c), and this clause (d) are referred to herein as the “Effective Date
Releases”).

WHEREAS, the Lenders party hereto authorize and approve of the Effective Date
Releases and any action taken by the Credit Parties and the Administrative Agent
and the Collateral Agent in connection therewith;
WHEREAS, the Borrower and the other Credit Parties other than the Released
Credit Parties (collectively, the “Reaffirming Parties,” which term does not
include the Released Credit Parties)


EAST\142256231.3

--------------------------------------------------------------------------------

6


are party to certain one or more of the Security Documents, pursuant to which,
among other things, the Reaffirming Parties provided security for the
Obligations;
WHEREAS, the Reaffirming Parties have executed this Amendment to reaffirm the
security provided by such Reaffirming Party as security for the Obligations
after giving effect to this Amendment, including the restatement of the
Guarantee, the Pledge Agreement, the Security Agreement and the U.S. Institution
Subsidiary Collateral Agreement (each as defined in the Amended Credit
Agreement); and
WHEREAS, the Lenders party hereto authorize and approve, and direct the
Administrative Agent to, execute and deliver the versions of the Guarantee, the
Pledge Agreement, the Security Agreement and the U.S. Institution Subsidiary
Collateral Agreement as set forth on Exhibits D, E, F and G, respectively
(collectively, the “Restated Credit Documents”).
NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:
SECTION 1. Extension of Term Loans and Revolving Credit Commitments.
(a)     Each Extending Revolving Lender that executes and delivers a Revolving
Lender Addendum (i) agrees to extend its Existing Revolving Credit Commitments
and Existing Revolving Credit Loans as Series 2022 Revolving Credit Commitments
and Series 2022 Revolving Credit Loans in a commitment amount or principal
amount equal to the outstanding commitment amount or principal amount of such
Extending Revolving Lender’s Existing Revolving Credit Commitments and Existing
Revolving Credit Loans (such amount, or such lesser amount as communicated by
the Lead Arranger to such lender, the “Revolving Extension Amount”) and agrees
that its Existing Revolving Credit Commitment and Existing Revolving Credit
Loans shall be converted to a Series 2022 Revolving Credit Commitment and Series
2022 Revolving Loans in the applicable Revolving Extension Amount, (ii) agrees
to its Letter of Credit Commitment in the amount set forth in the Amended Credit
Agreement, (iii) agrees to the terms of this Amendment, and (iv) agrees,
effective upon the Effective Date, to all provisions of the Amended Credit
Agreement, and to be a party to the Amendment Credit Agreement, as a Lender
(and, for purposes of the Amended Credit Agreement, as a Series 2022 Revolving
Credit Lender and a Letter of Credit Issuer).
(b)     Each New Revolving Lender that executes and delivers a Revolving Lender
Addendum (i) makes its Series 2022 Revolving Credit Commitment and agrees to
extend Series 2022 Revolving Credit Loans, in accordance with the Amended Credit
Agreement, (ii) agrees to the terms of this Amendment, (iii) agrees, effective
upon the Effective Date, to all provisions of the Amended Credit Agreement, and
to be a party to the Amended Credit Agreement, as a Lender (and, for purposes of
the Amended Credit Agreement, as a Series 2022 Revolving Credit Lender),
(iv) agrees to its Letter of Credit Commitment in the amount set forth in the
Amended Credit Agreement, and (v) accepts, within its Series 2022 Revolving


EAST\142256231.3

--------------------------------------------------------------------------------

7


Credit Commitment and Series 2022 Revolving Credit Loans, an assignment of
Existing Revolving Credit Commitment and Existing Revolving Credit Loans from
Non-Extending Revolving Lenders to the extent determined by the Borrower and the
Lead Arranger, which assignment shall be deemed to be effective and completed on
the Effective Date.
(c)     Each Extending Term Lender that executes and delivers an Extending Term
Lender Addendum (i) agrees to extend its Existing Term Loans as a Series 2024
Term Loan Commitment and Series 2024 Extended Term Loans in a principal amount
equal to the outstanding principal amount of such Extending Term Lender’s
Existing Term Loans (such amount, or such lesser amount as communicated by the
Lead Arranger to such lender, the “Term Extension Amount”) and agrees that its
Existing Term Loans shall be converted to a Series 2024 Term Loan Commitment and
Series 2024 Extended Term Loans in the applicable Term Extension Amount, (ii)
agrees to the terms of this Amendment, and (iii) agrees, effective upon the
Effective Date, to all provisions of the Amended Credit Agreement, and to be a
party to the Amendment Credit Agreement, as a Lender (and, for purposes of the
Amended Credit Agreement, as a Series 2024 Term Lender).
(d)     Each New Term Lender that executes and delivers a New Term Lender
Addendum (i) makes its Series 2024 Term Loan Commitment and agrees to extend
Series 2024 Term Loans, in accordance with the Amended Credit Agreement, (ii)
agrees to the terms of this Amendment, (iii) agrees, effective upon the
Effective Date, to all provisions of the Amended Credit Agreement, and to be a
party to the Amendment Credit Agreement, as a Lender (and, for purposes of the
Amended Credit Agreement, as a Series 2024 Term Loan Lender), and (iv) accepts,
within its Series 2024 Term Loan Commitment and Series 2024 Term Loans, an
assignment of Existing Term Loans from Non-Extending Term Lenders to the extent
determined by the Borrower and the Lead Arranger, which assignment shall be
deemed to be effective and completed on the Effective Date.
(e)     Each New Revolving Lender will provide its Series 2022 Revolving Credit
Commitments and Series 2022 Revolving Credit Loans (as applicable and in each
case under and as defined in the Amended Credit Agreement) on the Effective Date
by making available to the Administrative Agent, in the manner contemplated by
the Amended Credit Agreement or as otherwise arranged by the Lead Arranger, the
Administrative Agent, and such New Revolving Lenders. The Series 2022 Revolving
Credit Commitment of any New Revolving Lender will be such amount (not exceeding
any commitment offered by such New Revolving Lender) allocated to it by the Lead
Arranger and notified to it on or prior to the Effective Date. The commitments
of the New Revolving Lenders and the continuation undertakings of the Extending
Revolving Lender are several and no such Lender will be responsible for any
other such Lender’s failure to provide, or


EAST\142256231.3

--------------------------------------------------------------------------------

8


continue its Existing Revolving Loans as, as applicable, its Series 2022
Revolving Credit Commitments or Series 2022 Revolving Loans, as the case may be.
(f)     Each New Term Lender will provide its Series 2024 Term Loan Commitment
and Series 2024 Term Loans on the Effective Date by making available to the
Administrative Agent, in the manner contemplated by the Amended Credit Agreement
or as otherwise arranged by the Lead Arranger, the Administrative Agent and such
New Term Lenders, an amount equal to its Series 2024 Term Loan Commitment. The
Series 2024 Term Loan Commitment of any New Term Lender will be such amount (not
exceeding any commitment offered by such New Term Lender) allocated to it by the
Lead Arranger and notified to it on or prior to the Effective Date. The
commitments of the New Term Lenders and the continuation undertakings of the
Extending Term Lenders are several and no such Lender will be responsible for
any other such Lender’s failure to provide, or continue its Existing Term Loans
or, as applicable, its Series 2024 Term Loan Commitments or Series 2024 Term
Loans, as the case may be.
SECTION 2.     Letters of Credit. Upon the effectiveness of this Amendment on
the Effective Date, the Letter of Credit Issuers under the Credit Agreement
shall be replaced with, or deemed to remain or continue as (as the case may be),
the Letter of Credit Issuers under the Amended Credit Agreement. The Existing
Letters of Credit shall constitute Letters of Credit under the Amended Credit
Agreement.
SECTION 3.     Amendments to the Credit Documents. On the Effective Date, the
following amendments shall be made to the following Credit Documents:
(a)     The Credit Agreement shall be amended and restated hereby as of the
Effective Date in the form of Exhibit C hereto and the Second Amended and
Restated Credit Agreement in the form attached as Exhibit C shall supersede the
Credit Agreement in all respects.
(b)     The U.S. Obligations Guarantee shall be amended and restated in its
entirety, and entered into by the applicable Credit Parties and the
Administrative Agent and/or Collateral Agent, as of the Effective Date in the
form of Exhibit D hereto.
(c)     The U.S. Obligations Pledge Agreement shall be amended and restated in
its entirety, and entered into by the applicable Credit Parties and the
Administrative Agent and/or Collateral Agent, as of the Effective Date in the
form of Exhibit E hereto.
(d)     The U.S. Obligations Security Agreement shall be amended and restated in
its entirety, and entered into by the applicable Credit Parties and the
Administrative Agent and/or Collateral Agent, as of the Effective Date in the
form of Exhibit F hereto.


EAST\142256231.3

--------------------------------------------------------------------------------

9


(e)     The U.S. Title IV Collateral Agreement shall be amended and restated in
its entirety, and entered into by the applicable Credit Party and the
Administrative Agent and/or Collateral Agent, as of the Effective Date in the
form of Exhibit G hereto.
SECTION 4.     Representations and Warranties. To induce the other parties
hereto to enter into this Amendment, the Borrower represents and warrants to
each of the Lenders party hereto and the Administrative Agent that, as of the
date hereof:
(a)     After giving effect to this Amendment, the representations and
warranties set forth in Section 8 of the Amended Credit Agreement are true and
correct in all material respects on and as of the date hereof to the same extent
as if made on and as of the date hereof, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date; provided that to the extent
any such representation and warranty is already qualified by materiality or
Material Adverse Effect, such representation and warranty shall be true and
correct in all respects.
(b)     Each Credit Party that executes this Amendment has the requisite power
and authority to execute and deliver this Amendment and to perform its
obligations under this Amendment and each other Credit Document, to which it is
a party, as amended hereby. The execution and delivery of this Amendment and the
performance by the Borrower of this Amendment and each other Credit Document (as
amended hereby) to which it is a party have been duly approved by all necessary
organizational action of the Borrower. The execution and delivery of this
Amendment and the performance of the Amended Credit Agreement by the Borrower
does not and will not (i) require any registration with, consent or approval of,
or notice to, or other action to, with or by, any Governmental Authority, where
the failure to obtain such registration, consent or approval or give such
notice, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect or (ii) result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of the Borrower (other than Liens
created under the Credit Documents) pursuant to, the terms of any Contractual
Requirement;
(c)     This Amendment has been duly executed and delivered by the Borrower that
is a party hereto and this Amendment is the legally valid and binding obligation
of the Borrower, enforceable against such Borrower in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability;
(d)     No Default or Event of Default has occurred and is continuing; and


EAST\142256231.3

--------------------------------------------------------------------------------

10


(e)     There has been no Material Adverse Effect since December 31, 2016.
SECTION 5.     Amendment Effectiveness. The effectiveness of this Amendment
shall be subject to the satisfaction of the following conditions precedent set
forth in this Section 5 (the date on which such conditions are satisfied (or
waived by the Administrative Agent) is referred to herein as the “Effective
Date”):
(a)     the Administrative Agent (or its counsel) shall have received from (i)
each Credit Party, (ii) the Extending Term Lenders and New Term Lenders
(together constituting the Series 2024 Term Lenders), (iii) the Extending
Revolving Lenders and New Revolving Lenders (together constituting the Series
2022 Revolving Credit Lenders), (iv) the Letter of Credit Issuers a duly
executed and delivered counterpart of this Amendment signed by each such party;
(b)     the satisfaction of the other conditions precedent set forth in Section
6 and Section 7 of the Amended Credit Agreement;
(c)     the Joint Lead Arrangers will have received at least 5 days prior to the
Effective Date all documentation and other information (to the extent such
documentation and other information has been requested, and the Borrower has
been afforded, a reasonable amount of time prior to such date) required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act;
(d)     no Default or Event of Default under any of the Credit Documents exist,
as of the Effective Date; and
(e)     the Administrative Agent shall have received all amounts due and
payable, solely with respect to reasonable fees, charges and disbursements of
counsel, to the Administrative Agent and the Joint Lead Arrangers on or prior to
the Effective Date pursuant to the Credit Documents, required to be reimbursed
or paid by the Borrower hereunder or under any other Credit Document with
respect to this Amendment for which invoices have been provided prior to the
Effective Date.
(f)     payments of a prepayment premium to the Administrative Agent for the
ratable account of the Existing Term Lenders holding Series 2021 Extended Term
Loans immediately prior to the effectiveness of this Amendment on the Effective
Date, which prepayment premium (the “Series 2021 Prepayment Premium”) shall be
in the amount of 1.0% of the outstanding principal amount of the 2021 Extended
Term Loans immediately prior to the effectiveness of this Amendment on the
Effective Date.
Each Existing Term Lender holding a Series 2021 Extended Term Loan acknowledges
that payment of the Series 2021 Prepayment Premium to the Administrative Agent
for the ratable account of the Existing Term Lenders holding Series 2021
Extended Term Loans as described in preceding Section


EAST\142256231.3

--------------------------------------------------------------------------------

11


5(f) shall satisfy any obligation of the Parent Borrower or any other Credit
Party to pay a prepayment premium under Section 5.1(c) of the Credit Agreement.
Each Series 2024 Term Lender and each Series 2022 Revolving Credit Lender, by
delivering its signature page to this Amendment and providing, or continuing its
Existing Term Loans or Existing Revolving Credit Commitments or Existing
Revolving Credit Loans, as applicable, as its Series 2024 Term Loan or Series
2022 Revolving Credit Commitment or Series 2022 Revolving Credit Loans, as
applicable, on the Effective Date shall be deemed to have acknowledged receipt
of and consented to and approved each Credit Document (including each Amended
Credit Agreement) and each other document required to be approved by the
Administrative Agent or any Lender, as applicable, on the Effective Date.
SECTION 6.     Reaffirmation. Each Reaffirming Party (a) other than any U.S.
Institution Subsidiary, hereby confirms its guaranty of the Obligations pursuant
to the Credit Agreement as amended and restated by this Amendment in the form of
the Amended Credit Agreement and (b) hereby confirms its respective pledges and
grants of security interests, as applicable, in each case, under and subject to
the terms of each of the Security Documents to which it is party, and agrees
that, notwithstanding the effectiveness of this Amendment, any such guaranty,
pledges and grants of security interests, and the terms of each of the Security
Documents to which it is a party, shall continue to be in full force and effect
and shall secure and guarantee, among other things, all obligations under the
Amended Credit Agreement. Each of the Reaffirming Parties acknowledges that
Series 2022 Revolving Credit Lenders and Series 2024 Term Lenders (in each case,
under and as defined in the Amended Credit Agreement) on or after the Effective
Date are “Lenders” and “Secured Parties” for all purposes under the Credit
Documents.
SECTION 7.     Effective Date Releases.
(a)     The Released Credit Parties are hereby released from any and all
Obligations under the Credit Documents, including without limitation any
Obligations arising under any Guarantees made by any Released Credit Parties.
Upon the request of the Borrower or any Released Credit Party, the
Administrative Agent and the Collateral Agent shall, at the sole cost of the
Borrower or such Released Credit Party, promptly execute such documents, and
take such actions, as may be appropriate or advisable to further confirm the
releases described in this Section 7(a), and shall provide such other further
assurances thereof as may be reasonably requested by the Borrower or any
Released Credit Party from time to time. The Lenders approve of and authorize
such actions.
(b)     All security interests and Liens that were granted by any Released
Credit Party to any agent or Lender under the Credit Documents are hereby
released and terminated. The Administrative Agent and the Collateral Agent fully
releases, or shall cause the full release of, all such security interests and
Liens granted by any Released Credit Party under the Credit Documents. Upon the
request of the Borrower or any Released Credit Party, and at the cost of such
Borrower or Released Credit Party, the Administrative Agent and the Collateral
Agent shall promptly execute such documents, and take such reasonable actions,
as may be appropriate or advisable to


EAST\142256231.3

--------------------------------------------------------------------------------

12


further confirm the releases and terminations described in this Section 7(b)
including, without limitation, terminations of Uniform Commercial Code financing
statements and termination and cancellations of other notices, filings,
registrations, or other recordings thereof, reassignments of collateral,
deliveries of collateral, and terminations of control agreements, as may be
necessary to fully and completely release and terminate such security interests
and Liens. The Lenders approve of and authorize such actions. Upon the Effective
Date, the Lenders, the Administrative Agent and the Collateral Agent authorize
the Borrower or its designee to file UCC-3 financing statement amendments to
terminate any financing statement of record filed with respect to the
Obligations naming any of the Released Credit Parties as a debtor and the
Collateral Agent as the secured party of record.
(c)     The Administrative Agent and the Collateral Agent hereby agree to
promptly deliver to the Borrower or the Released Credit Parties, or to such
persons as may be designated by the Borrower or the Released Credit Parties, all
possessory collateral that was pledged or otherwise delivered by the Released
Credit Parties or any of them to any Lender or agent as collateral under the
Credit Documents. The Lenders approve of and authorize such actions.
SECTION 8.     Confirmation of Assignment and Acceptance. This Amendment is a
Maturity Date Amendment. Each Existing Term Lender and each Existing Revolving
Lender has been asked to consent to and join in this Amendment. With respect to
each Existing Term Lender or Existing Revolving Lender that has not consented
to, and joined in, this Amendment (each a “Non-Extending Lender”), the Borrower
hereby exercises its right under Section 14.7(c) to replace such Non-Extending
Lender by requiring such Non-Extending Lender to assign its Loans and its
Commitments to one or more assignees reasonably acceptable to the Administrative
Agent. Each Existing Lender that has increased its Commitment pursuant to this
Amendment, and each New Lender, hereby agrees to accept an assignment of Loans
and Commitments from the Non-Extending Lenders in amounts up to (a) in the case
of each Existing Lender that has increased its Commitment, the amount of the
increase in its Commitment and (b) in the case of each New Lender, the amount of
its Commitments. The Administrative Agent confirms that such Existing Lenders
and New Lenders are assignees reasonably acceptable to the Administrative Agent,
and that this Amendment constitutes an Assignment and Acceptance with respect to
the assignment of the Loans and Commitments of the Non-Extending Lenders to the
Existing Lenders and the New Lenders, which assignments shall be effective and
complete on the Effective Date to the same extent as an Assignment and
Acceptance delivered pursuant to Section 14.6 when (x) all Obligations (other
than principal and interest) of the Borrowers owing to such Non-Extending
Lenders have been paid in full to such Non-Extending Lenders and (y) the
Non-Extending Lenders shall have been paid an amount equal to the principal
amount of the Obligations of the Borrowers to such Non-Extending Lenders plus
the amount of the accrued and unpaid interest thereon. The Administrative Agent
and the Borrower further confirm that on the date hereof, and immediately prior
to the effectiveness of this Amendment on the Effective Date, no Obligations
(other than principal and interest) within the scope of clause (x) of the
preceding sentence are owed to the Non-Extending Lenders (other than contingent
liabilities and similar obligations under Sections 2.10, 2.11, 3.5, 5.4 and 14.5
of the


EAST\142256231.3

--------------------------------------------------------------------------------

13


Credit Agreement for which a claim has not been made or received, and for which
the Non-Extending Lender shall continue to be entitled pursuant to Section 14.6
of the Credit Agreement).
SECTION 9.     No Breakage Costs. Notwithstanding anything to the contrary, each
Extending Lender and each New Lender agrees to waive its rights to compensation
for any amounts owing under Section 2.10 or Section 2.11 of the Credit
Agreement.
SECTION 10.     Effect of Amendment. Except as expressly provided in this
Amendment, nothing herein shall be deemed to entitle any Credit Party to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Credit Document in similar or different circumstances.
This Amendment shall constitute a “Credit Document”.
SECTION 11.     Consent; Release. Each Lender that delivers an executed
counterpart of this Amendment in the form of a Lender Addendum hereby consents
to this Amendment and approves of the form of the Amended Credit Agreement and
the restatement of the Credit Agreement. By delivery of an executed counterpart
of this Amendment, the Administrative Agent, the Collateral Agent and the
Borrower consents to this Amendment and approves of the form of the Amended
Credit Agreement and the restatement of the Credit Agreement. Without limitation
to the foregoing, each Lender and Agent party hereto hereby consents to (i) the
release of Iniciativas Culturales de España S.L. from its obligations as the
Foreign Subsidiary Borrower (including the termination of any commitment to lend
to such entity as a borrower by any Lender), (ii) the termination of the Foreign
Obligations, (iii) the release of each Credit Party from any Foreign
Obligations, (iv) the release of each Foreign Obligations Collateral from the
Liens created under any Security Document (including for the avoidance of doubt
the Foreign Obligations Guarantee and the Foreign Obligations Security
Agreements) and the termination of any such Lien, (v) the release of the Foreign
Obligations Credit Parties from any other Obligation not explicitly stated to
survive termination of the Foreign Obligations or not contained in the Security
Documents in effect after giving effect to the Effective Date, and (vi) the
releases provided for in this Amendment, in each case as provided and pursuant
to the terms of this Amendment. Each Lender hereby authorizes the Administrative
Agent and the Collateral Agent to execute, deliver, file or take other action
with respect to any document, instrument, filing or other act reasonably
required to effect the foregoing.
SECTION 12.     Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile or
other customary means of electronic transmission (e.g., “pdf”) shall be as
effective as delivery of a manually executed counterpart hereof.
SECTION 13.     Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


EAST\142256231.3

--------------------------------------------------------------------------------

14


SECTION 14.     Submission to Jurisdiction; WAIVER OF JURY TRIAL.    Section
14.13 of the Amended Credit Agreement is hereby incorporated by reference
herein. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AMENDMENT, THE CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.
SECTION 15.     Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
SECTION 17. Effectiveness of the Amended and Restated Credit Agreement. Pursuant
to the terms hereof subject to the satisfaction of the conditions set forth in
Section 5 hereof, the Administrative Agent and the Collateral Agent are hereby
directed and instructed by each party hereto to execute and deliver the Amended
Credit Agreement in the form attached hereto as Exhibit C and each Restated
Credit Document (on behalf of the Lenders and the Agents party thereto).
[Remainder of page intentionally left blank]






EAST\142256231.3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.






LAUREATE EDUCATION, INC., as Borrower




By:_/s/ Eilif Serck-Hanssen___________________
Name: Eilif Serck-Hanssen
Title: President, Chief Administrative Officer and Chief Financial Officer






INICIATIVAS CULTURALES DE ESPAÑA S.L., as Foreign Subsidiary Borrower




By:_/s/ Robert W. Zentz______________________
Name: Robert W. Zentz
Title: Director




By:_/s/ Conrado Briceno______________________
Name: Conrado Briceno
Title: Director






[Signature Page to Seventh Amendment]
        
EAST\142256231.3

--------------------------------------------------------------------------------









[Signature Page to Seventh Amendment]
        
EAST\142256231.3

--------------------------------------------------------------------------------






CITIBANK, N.A.,
as Administrative Agent and Collateral Agent




By:/s/ Caesar Wyszomirski            
Name:    Caesar Wyszomirski
Title: Director




[Signature Page to Seventh Amendment]
        
EAST\142256231.3

--------------------------------------------------------------------------------






Executed Lender Addendums on file with Simpson Thacher & Bartlett LLP






EAST\142256231.3

--------------------------------------------------------------------------------






EXHIBIT A-1


FORM OF EXTENDING REVOLVING LENDER ADDENDUM




LENDER ADDENDUM (CASHLESS ROLL) TO THE
SEVENTH AMENDMENT OF THE
CREDIT AGREEMENT
REFERRED TO BELOW


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Seventh Amendment (the “Amendment”) to the Amended and
Restated Credit Agreement dated as of June 16, 2011 (as amended, modified or
supplemented prior to the date hereof, the “Credit Agreement”; the Credit
Agreement as amended by the Amendment, the “Amended Credit Agreement”), by and
among Laureate Education, Inc. (the “Parent Borrower”), Iniciativas Culturales
de España S.L., the lending institutions from time to time parties thereto (each
a “Lender” and, collectively, the “Lenders”), and Citibank, N.A., as successor
Administrative Agent and Collateral Agent. Capitalized terms used but not
defined in this Lender Addendum have the meanings assigned to such terms in the
Amendment or the Amended Credit Agreement, as applicable.
By executing this Lender Addendum as a Series 2022 Revolving Lender, the
undersigned institution hereby (A) consents to the Amendment and (B) on the
terms and subject to the conditions set forth in the Amendment and the Amended
Credit Agreement, agrees to extend and continue all of its Existing Revolving
Credit Loans outstanding immediately before giving effect to the Amendment as a
Series 2022 Revolving Credit Loans and as defined in the Amended Credit
Agreement in the amount of its Revolving Extension Amount (it being understood
that such continuation shall be effected pursuant to a cashless roll).
THIS LENDER ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. Delivery of an executed
signature page hereof by facsimile or electronic mail transmission shall be
effective as delivery of a manually executed counterpart hereof.
Name of Institution:
 





A-1-1    
EAST\142256231.3

--------------------------------------------------------------------------------





Executing as a Series 2022 Revolving Lender:


   By:
         
      Name:
      Title:


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:







[Signature Page to Seventh Amendment]
        
A-1-2    
EAST\142256231.3

--------------------------------------------------------------------------------






EXHIBIT A-2


FORM OF NEW REVOLVING LENDER ADDENDUM




LENDER ADDENDUM (NEW) TO THE
SEVENTH AMENDMENT OF THE
CREDIT AGREEMENT
REFERRED TO BELOW


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Seventh Amendment (the “Amendment”) to the Amended and
Restated Credit Agreement dated as of June 16, 2011 (as amended, modified or
supplemented prior to the date hereof, the “Credit Agreement”; the Credit
Agreement as amended by the Amendment, the “Amended Credit Agreement”), by and
among Laureate Education, Inc. (the “Parent Borrower”), Iniciativas Culturales
de España S.L., the lending institutions from time to time parties thereto (each
a “Lender” and, collectively, the “Lenders”), and Citibank, N.A., as successor
Administrative Agent and Collateral Agent. Capitalized terms used but not
defined in this Lender Addendum have the meanings assigned to such terms in the
Amendment or the Amended Credit Agreement, as applicable.
By executing this Lender Addendum as a Series 2022 Revolving Lender, the
undersigned institution hereby (A) consents to the Amendment and (B) on the
terms and subject to the conditions set forth in the Amendment and the Amended
Credit Agreement, agrees to provide its Series 2022 Revolving Credit Commitments
and Series 2022 Revolving Credit Loans on the Closing Date as defined in the
Amended Credit Agreement.
THIS LENDER ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. Delivery of an executed
signature page hereof by facsimile or electronic mail transmission shall be
effective as delivery of a manually executed counterpart hereof.
Name of Institution:
 





A-2-1    
EAST\142256231.3

--------------------------------------------------------------------------------





Executing as a Series 2022 Revolving Lender:


   By:
         
      Name:
      Title:


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:











[Signature Page to Seventh Amendment]
        
A-2-2    
EAST\142256231.3

--------------------------------------------------------------------------------






EXHIBIT B-1


FORM OF EXTENDING TERM LENDER ADDENDUM




LENDER ADDENDUM (CASHLESS ROLL) TO THE
SEVENTH AMENDMENT OF THE
CREDIT AGREEMENT
REFERRED TO BELOW


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Seventh Amendment (the “Amendment”) to the Amended and
Restated Credit Agreement dated as of June 16, 2011, (as amended, modified or
supplemented prior to the date hereof, the “Credit Agreement”; the Credit
Agreement as amended by the Amendment, the “Amended Credit Agreement”), by and
among Laureate Education, Inc., (the “Parent Borrower”), Iniciativas Culturales
de España S.L., the lending institutions from time to time parties thereto (each
a “Lender” and, collectively, the “Lenders”), and Citibank, N.A., as successor
Administrative Agent and Collateral Agent. Capitalized terms used but not
defined in this Lender Addendum have the meanings assigned to such terms in the
Amendment or the Amended Credit Agreement, as applicable.
By executing this Lender Addendum as a Series 2024 Term Lender, the undersigned
institution hereby (A) consents to the Amendment and (B) on the terms and
subject to the conditions set forth in the Amendment and the Amended Credit
Agreement, agrees to extend and continue all of its Existing Term Loans
outstanding immediately before giving effect to the Amendment as a Series 2024
Term Loan under and as defined in the Amended Credit Agreement in the amount of
its Term Extension Amount (it being understood that such continuation shall be
effected pursuant to a cashless roll).
THIS LENDER ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. Delivery of an executed
signature page hereof by facsimile or electronic mail transmission shall be
effective as delivery of a manually executed counterpart hereof.
Name of Institution:
 





B-1-1    
EAST\142256231.3

--------------------------------------------------------------------------------





Executing as an Series 2024 Term Lender:


   By:
         
      Name:
      Title:


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:







[Signature Page to Seventh Amendment]
        
B-1-2    
EAST\142256231.3

--------------------------------------------------------------------------------








EXHIBIT B-2


FORM OF NEW TERM LENDER ADDENDUM






LENDER ADDENDUM (NEW) TO THE
SEVENTH AMENDMENT OF THE
CREDIT AGREEMENT
REFERRED TO BELOW


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Seventh Amendment (the “Amendment”) to the Amended and
Restated Credit Agreement dated as of June 16, 2011 (as amended, modified or
supplemented prior to the date hereof, the “Credit Agreement”; the Credit
Agreement as amended by the Amendment, the “Amended Credit Agreement”), by and
among Laureate Education, Inc. (the “Parent Borrower”), Iniciativas Culturales
de España S.L., the lending institutions from time to time parties thereto (each
a “Lender” and, collectively, the “Lenders”), and Citibank, N.A., as successor
Administrative Agent and Collateral Agent. Capitalized terms used but not
defined in this Lender Addendum have the meanings assigned to such terms in the
Amendment or the Amended Credit Agreement, as applicable.
By executing this Lender Addendum as a Series 2024 Term Lender, the undersigned
institution hereby (A) consents to the Amendment and (B) on the terms and
subject to the conditions set forth in the Amendment and the Amended Credit
Agreement, agrees to provide its Series 2024 Term Loan on the Closing Date as
defined in the Amended Credit Agreement in the amount of its Series 2024 Term
Loan Commitment.
THIS LENDER ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. Delivery of an executed
signature page hereof by facsimile or electronic mail transmission shall be
effective as delivery of a manually executed counterpart hereof.
Name of Institution:
 





B-2-1    
EAST\142256231.3

--------------------------------------------------------------------------------





Executing as a Series 2024 Term Lender and a New Term Lender:


   By:
         
      Name:
      Title:


For any institution requiring a second signature line:


   By:
         
      Name:
      Title:







[Signature Page to Seventh Amendment]
        
B-2-2    
EAST\142256231.3

--------------------------------------------------------------------------------






EXHIBIT C


SECOND AMENDED AND RESTATED CREDIT AGREEMENT




Filed as Exhibit 10.82 to Borrower’s Quarterly Report on Form 10-Q for the
quarterly period ended March 31, 2017 and incorporated herein by reference.






EAST\142256231.3    C-1    

--------------------------------------------------------------------------------


Execution Version
 


EXHIBIT D


AMENDED AND RESTATED U.S. OBLIGATION GUARANTEE




AMENDED AND RESTATED GUARANTEE
THIS AMENDED AND RESTATED GUARANTEE dated as of April 26, 2017 (the
“Guarantee”), by each of the signatories listed on the signature pages hereto
and each of the other entities that becomes a party hereto pursuant to Section
19 (the “Guarantors”), in favor of Citibank, N.A. (“Citi”), as Collateral Agent
(in such capacity, and together with any successor or permitted assign, the
“Collateral Agent”) under the Credit Agreement (as defined below) for the
benefit of the Secured Parties.
W I T N E S S E T H:
WHEREAS, on August 17, 2007, Laureate Education, Inc., a Delaware public benefit
corporation (the “Borrower”), entered into (a) a Guarantee with Goldman Sachs
Credit Partners L.P. (“GSCP”), as collateral agent, and the other Guarantors
party thereto (as the same has been amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Original Guarantee”), (b) a Credit
Agreement with GSCP, as administrative agent and collateral agent, the financial
institutions party thereto as lenders and letter of credit issuers, the
Borrower, Iniciativas Culturales de España S.L., as the foreign subsidiary
borrower (“ICE”), and others party thereto (as the same has been amended,
restated, supplemented or otherwise modified prior to the date hereof, including
as amended and restated on June 16, 2011 pursuant to an Amended and Restated
Credit Agreement among the Borrower, ICE, the lending institutions party thereto
from time to time as Lenders, and GSCP, as administrative agent and collateral
agent, as such Amended and Restated Credit Agreement has been amended, restated,
supplemented and otherwise modified prior to the date hereof, the “Original
Credit Agreement”) and (c) other Credit Documents (as defined in the Original
Credit Agreement) to which it is a party;
WHEREAS, GSCP, Citi, the Borrower and others entered into that certain
Resignation and Appointment Agreement, dated as of September 30, 2011 (the “2011
Resignation and Appointment Agreement”), pursuant to which inter alia GSCP
resigned as administrative agent and collateral agent under the Original Credit
Agreement, the Original Guarantee and the other Credit Documents in effect prior
to the date thereof and Citi was appointed as successor administrative agent and
successor collateral agent under the Original Credit Agreement, the Original
Guarantee and the other Credit Documents;
WHEREAS, reference is made to that certain Seventh Amendment to Amended and
Restated Credit Agreement, Amendment to Security Documents, and Release of
Foreign Obligations and Certain Credit Parties, dated as of the date hereof,
among the Borrower, Citi, as administrative agent and collateral agent, the
Lenders (as defined therein) party thereto, and the others party thereto, the
“Amendment”), pursuant to which the Original Credit Agreement was amended and
restated in its entirety pursuant to, and superseded by, that certain Second
Amended and Restated Credit Agreement, dated as of the date hereof (as the same
may be amended, restated, supplemented or


EAST\142256231.3    D-1    

--------------------------------------------------------------------------------





otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the lender institutions from time to time party thereto (the
“Lenders”) and Citi as Administrative Agent and the Collateral Agent;
WHEREAS, upon the effectiveness of the Amendment, (i) ICE and each other Foreign
Obligations Credit Party (as defined in the Original Credit Agreement) was
released of all of its Obligations under the Original Credit Agreement and any
and all other Credit Documents to which it is a party, (ii) all Foreign
Obligations (as defined in the Original Credit Agreement) were satisfied and
terminated in full and (iii) all security interests and liens granted by each
Foreign Obligations Credit Party were terminated and released;
WHEREAS, (a) pursuant to the Credit Agreement, the Lenders have severally agreed
to make Loans to the Borrower and the Letter of Credit Issuers have agreed to
issue Letters of Credit for the account of the Borrower and the Restricted
Domestic Subsidiaries (collectively, the “Extensions of Credit”) upon the terms
and subject to the conditions set forth therein and (b) one or more Hedge Banks
may from time to time enter into Secured Hedge Agreements with the Borrower
and/or its Subsidiaries;
WHEREAS, each Guarantor (other than the Borrower) (the “Subsidiary Guarantors”)
is a direct or indirect wholly-owned Subsidiary of the Borrower;
WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Borrower to make valuable transfers to the Subsidiary Guarantors in
connection with the operation of their respective businesses;
WHEREAS, each Guarantor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Extensions of Credit;
WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Letter of Credit Issuers to make their respective Extensions of Credit to the
Borrower and the Restricted Domestic Subsidiaries under the Credit Agreement
that the Guarantors shall have executed and delivered this Guarantee to the
Collateral Agent for the ratable benefit of the Secured Parties; and
WHEREAS, the Borrower has requested that the Original Guarantee be amended and
restated in its entirety to incorporate the terms set forth herein;
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent, the other Agents, the Lenders and
the Letter of Credit Issuers to enter into the Credit Agreement and to induce
the respective Lenders and the Letter of Credit Issuers to make their respective
Extensions of Credit to the Borrower and the Restricted Domestic Subsidiaries
under the Credit Agreement and to induce one or more Lenders, Affiliates of
Lenders or other Hedge Banks to enter into Secured Hedge Agreements with the
Borrower and/or its Subsidiaries, the Guarantors hereby agree with the
Collateral Agent, for the ratable benefit of the Secured Parties, to amend and
restate the Original Guarantee, and the Original Guarantee is hereby amended and
restated in its entirety as follows:


D-2    
EAST\142256231.3

--------------------------------------------------------------------------------





1.Defined Terms.
(a)    Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
(b)    The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Guarantee shall refer to this Guarantee as a whole and not to
any particular provision of this Guarantee, and Section references are to
Sections of this Guarantee unless otherwise specified. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.
(c)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
2.Guarantee.
(a)    Subject to the provisions of Section 2(b), each of the Guarantors hereby,
jointly and severally, unconditionally and irrevocably, guarantees, as primary
obligor and not merely as surety, to the Collateral Agent, for the ratable
benefit of the Secured Parties, the prompt and complete payment and performance
when due (whether at the stated maturity, by required prepayment, acceleration,
demand or otherwise) of the Obligations (and, for the purpose of this Guarantee,
“Obligations” includes, solely with respect to any Secured Hedge Agreement
entered into by a Restricted Non-Domestic Subsidiary, Secured Obligations (as
defined in the Security Agreement and the Pledge Agreement) with respect to such
Restricted Non-Domestic Subsidiary) of anyone other than such Guarantor
(including amounts that would become due but for operation of the automatic stay
under 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)).
(b)    Anything herein or in any other Credit Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Credit Documents shall in no event exceed the amount that can be
guaranteed by such Guarantor under the Bankruptcy Code or any applicable laws
relating to fraudulent conveyances, fraudulent transfers or the insolvency of
debtors.
(c)    Each Guarantor further agrees to pay any and all expenses (including all
reasonable fees and disbursements of counsel) that may be paid or incurred by
the Collateral Agent or any other Secured Party in enforcing, or obtaining
advice of counsel in respect of, any rights with respect to, or collecting, any
or all of the Obligations and/or enforcing any rights with respect to, or
collecting against, such Guarantor under this Guarantee.
(d)    Each Guarantor agrees that the Obligations may at any time and from time
to time exceed the amount of the liability of such Guarantor hereunder without
impairing this Guarantee or affecting the rights and remedies of the Collateral
Agent or any other Secured Party hereunder.
(e)    No payment or payments made by the Borrower, any of the Guarantors, any
other guarantor or any other Person or received or collected by the Collateral
Agent, the


D-3    
EAST\142256231.3

--------------------------------------------------------------------------------





Administrative Agent or any other Secured Party from the Borrower, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder, which shall, notwithstanding any such payment or payments, other than
payments made by such Guarantor in respect of the Obligations or payments
received or collected from such Guarantor in respect of the Obligations, remain
liable for the Obligations up to the maximum liability of such Guarantor
hereunder until the Obligations under the Credit Documents (other than any
contingent indemnity obligations not then due) are paid in full and the
Commitments thereunder are terminated and no Letters of Credit shall be
outstanding or the Letters of Credit outstanding have been Cash Collateralized,
otherwise collateralized with “back to back” letters of credit or otherwise
supported on terms satisfactory to the Collateral Agent (such time, “Payment in
Full”).
(f)    Each Guarantor agrees that whenever, at any time, or from time to time,
it shall make any payment to the Collateral Agent or any other Secured Party on
account of its liability hereunder, it will notify the Collateral Agent in
writing that such payment is made under this Guarantee for such purpose.
3.Right of Contribution. Each Guarantor hereby agrees that to the extent that a
Guarantor shall have paid more than its proportionate share of any payment made
hereunder (including by way of set-off rights being exercised against it), such
Guarantor shall be entitled to seek and receive contribution from and against
any other Guarantor hereunder who has not paid its proportionate share of such
payment. Each Guarantor’s right of contribution shall be subject to the terms
and conditions of Section 5 hereof. The provisions of this Section 3 shall in no
respect limit the obligations and liabilities of any Guarantor to the Collateral
Agent and the other Secured Parties, and each Guarantor shall remain liable to
the Collateral Agent and the other Secured Parties up to the maximum liability
of such Guarantor hereunder.
4.Right of Set-off. In addition to any rights and remedies of the Secured
Parties provided by law, each Guarantor hereby irrevocably authorizes each
Secured Party at any time and from time to time following the occurrence and
during the continuance of an Event of Default, without notice to such Guarantor
or any other Guarantor, any such notice being expressly waived by each
Guarantor, upon any amount becoming due and payable by such Guarantor hereunder
(whether at stated maturity, by acceleration, demand or otherwise), to set-off
and appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Secured Party to or for the credit or the account of such
Guarantor. Each Secured Party shall notify such Guarantor promptly of any such
set-off and the appropriation and application made by such Secured Party,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.
5.No Subrogation. Notwithstanding any payment or payments made by any of the
Guarantors hereunder or any set-off or appropriation and application of funds of
any of the


D-4    
EAST\142256231.3

--------------------------------------------------------------------------------





Guarantors by the Collateral Agent or any other Secured Party, no Guarantor
shall be entitled to be subrogated to any of the rights (or if subrogated by
operation of law, such Guarantor hereby waives such rights to the extent
permitted by applicable law) of the Collateral Agent or any other Secured Party
against the Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Collateral Agent or any other Secured
Party for the payment of any of the Obligations, nor shall any Guarantor seek or
be entitled to seek any contribution, indemnifications or reimbursement from the
Borrower or any other Guarantor or other guarantor in respect of payments made
by such Guarantor hereunder in each case, until Payment in Full. If any amount
shall be paid to any Guarantor on account of such subrogation rights at any time
prior to Payment in Full, such amount shall be held by such Guarantor in trust
for the Collateral Agent and the other Secured Parties, segregated from other
funds of such Guarantor, and shall, forthwith upon receipt by such Guarantor, be
turned over to the Collateral Agent in the exact form received by such Guarantor
(duly indorsed by such Guarantor to the Collateral Agent, if required), to be
applied against the Obligations, whether due or to become due, in such order as
the Collateral Agent may determine. Each Guarantor further agrees that, to the
extent the waiver or agreement to withhold the exercise of its rights of
subrogation, reimbursement, indemnification and contribution as set forth herein
is found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement or indemnification such
Guarantor may have against Borrower or against any collateral or security, and
any rights of contribution such Guarantor may have against any such other
guarantor, shall be junior and subordinate to any rights the Collateral Agent or
any Secured Party may have against Borrower, to all right, title and interest
the Collateral Agent or any Secured Party may have in any such collateral or
security, and to any right the Collateral Agent or any Secured Party may have
against such other guarantor.
6.Amendments, etc. with Respect to the Obligations; Waiver of Rights. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, (a) any demand for payment of any of the Obligations
made by the Collateral Agent or any other Secured Party may be rescinded by such
party and any of the Obligations continued, (b) the Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Collateral
Agent or any other Secured Party, (c) the Credit Agreement, the other Credit
Documents, the Letters of Credit and any other documents executed and delivered
in connection therewith and the Secured Hedge Agreements and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent (or
the Required Lenders, as the case may be, or, in the case of any Secured Hedge
Agreement, the party thereto) may deem advisable from time to time, and (d) any
collateral security, guarantee or right of offset at any time held by the
Collateral Agent or any other Secured Party for the payment of any of the
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Collateral Agent nor any other Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Obligations or for this Guarantee or any property subject thereto. When
making any demand hereunder against any Guarantor, the Collateral Agent or any
other Secured Party may, but shall be under no obligation to, make a similar
demand on any Borrower or any Guarantor or any other person, and any failure by
the Collateral Agent or


D-5    
EAST\142256231.3

--------------------------------------------------------------------------------





any other Secured Party to make any such demand or to collect any payments from
any Borrower or any Guarantor or any other person or any release of any Borrower
or any Guarantor or any other person shall not relieve any Guarantor in respect
of which a demand or collection is not made or any Guarantor not so released of
its several obligations or liabilities hereunder, and shall not impair or affect
the rights and remedies, express or implied, or as a matter of law, of the
Collateral Agent or any other Secured Party against any Guarantor. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.
7.Guarantee Absolute and Unconditional.
(a)    Each Guarantor waives any and all notice of the creation, contraction,
incurrence, renewal, extension, amendment, waiver or accrual of any of the
Obligations, and notice of or proof of reliance by the Collateral Agent or any
other Secured Party upon this Guarantee or acceptance of this Guarantee. All
Obligations shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended, waived or accrued, in reliance upon
this Guarantee, and all dealings between any Borrower and any of the Guarantors,
on the one hand, and the Collateral Agent and the other Secured Parties, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon this Guarantee. To the fullest extent permitted by
applicable law, each Guarantor waives diligence, promptness, presentment,
protest and notice of protest, demand for payment or performance, notice of
default or nonpayment, notice of acceptance and any other notice in respect of
the Obligations or any part of them, and any defense arising by reason of any
disability or any other defense of the Borrower or any of the Guarantors with
respect to the Obligations. Each Guarantor understands and agrees that this
Guarantee shall be construed as a continuing, absolute and unconditional
guarantee of payment and not of collection (this Guarantee is a primary
obligation of each Guarantor and not merely a contract of surety) without regard
to and hereby waives, to the fullest extent permitted by applicable law, any and
all defenses that it may have arising in connection with, (a) the validity,
regularity or enforceability of the Credit Agreement, any other Credit Document,
any Letter of Credit, any Secured Hedge Agreement, any of the Obligations or any
amendment to or waiver of, any provision of any thereof (including any change in
time, place, manner, or place of payment, amendment, or waiver or increase
thereof) or any collateral security therefor or guarantee or right of offset
with respect thereto at any time or from time to time held by the Collateral
Agent or any other Secured Party, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance), including but not limited to
failure of consideration, breach of warranty, payment, statute of frauds,
statute of limitations, accord and satisfaction and usury, that may at any time
be available to or be asserted by any Borrower against the Collateral Agent or
any other Secured Party or, (c) any other circumstance whatsoever (with or
without notice to or knowledge of any Borrower or such Guarantor) that
constitutes, or might be construed to constitute, an equitable or legal
discharge of any Borrower for the Obligations, or of such Guarantor under this
Guarantee, in bankruptcy or in any other instance. When pursuing its rights and
remedies hereunder against any Guarantor, the Collateral Agent and any other
Secured Party may, but shall be under no obligation to, pursue such rights and
remedies as it may have against any Borrower or any other Person or against any
collateral security or guarantee for the Obligations or any right of offset with
respect thereto, and any failure by the Collateral Agent or any other Secured
Party to pursue such other rights or remedies or to collect any payments from
any Borrower or any such other Person or to realize upon any such collateral
security or guarantee


D-6    
EAST\142256231.3

--------------------------------------------------------------------------------





or to exercise any such right of offset, or any release of any Borrower or any
such other Person or any such collateral security, guarantee or right of offset,
shall not relieve such Guarantor of any liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Collateral Agent and the other Secured Parties
against such Guarantor.
(b)    This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon each Guarantor and the
successors and assigns thereof and shall inure to the benefit of the Collateral
Agent and the other Secured Parties and their respective successors, indorsees,
transferees and assigns until Payment in Full, notwithstanding that from time to
time during the term of the Credit Agreement and any Secured Hedge Agreement the
Credit Parties may be free from any Obligations.
(c)    A Guarantor shall automatically be released from its obligations
hereunder and the Guarantee of such Guarantor shall be automatically released
under the circumstances described in Section 14.1 of the Credit Agreement.
8.Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Collateral Agent or any other Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.
9.Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Collateral Agent without set-off or counterclaim in Dollars (based
on the Dollar Equivalent amount of such Obligations on the date of payment) at
the Collateral Agent’s Office. Each Guarantor agrees that the provisions of
Sections 5.4 and 14.19 of the Credit Agreement shall apply to such Guarantor’s
obligations under this Guarantee.
10.Representations and Warranties; Covenants.
(a)    Each Guarantor hereby represents and warrants that the representations
and warranties set forth in Section 8 of the Credit Agreement as they relate to
such Guarantor and in the other Credit Documents to which such Guarantor is a
party, each of which is hereby incorporated herein by reference, are true and
correct in all material respects as of the Closing Date (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date), and the Collateral Agent and each other
Secured Party shall be entitled to rely on each of them as if they were fully
set forth herein.
(b)    Each Guarantor hereby covenants and agrees with the Collateral Agent and
each other Secured Party that, from and after the date of this Guarantee until
Payment in Full, such Guarantor shall take, or shall refrain from taking, as the
case may be, all actions that are necessary to be taken or not taken so that no
violation of any provision, covenant or agreement contained in


D-7    
EAST\142256231.3

--------------------------------------------------------------------------------





Section 9 or Section 10 of the Credit Agreement and so that no Default or Event
of Default, is caused by any act or failure to act of such Guarantor or any of
its Subsidiaries.
11.Authority of the Collateral Agent.
(a)    The Collateral Agent enters into this Guarantee in its capacity as agent
for the Secured Parties from time to time. The rights and obligations of the
Collateral Agent under this Guarantee at any time are the rights and obligations
of the Secured Parties at that time. Each of the Secured Parties has (subject to
the terms of the Credit Documents) a several entitlement to each such right, and
a several liability in respect of each such obligation, in the proportions
described in the Credit Documents. The rights, remedies and discretions of the
Secured Parties, or any of them, under this Guarantee may be exercised by the
Collateral Agent. No party to this Guarantee is obliged to inquire whether an
exercise by the Collateral Agent of any such right, remedy or discretion is
within the Collateral Agent’s authority as agent for the Secured Parties.
(b)    Each party to this Guarantee acknowledges and agrees that any changes (in
accordance with the provisions of the Credit Documents) in the identity of the
persons from time to time comprising the Secured Parties gives rise to an
equivalent change in the Secured Parties, without any further act. Upon such an
occurrence, the persons then comprising the Secured Parties are vested with the
rights, remedies and discretions and assume the obligations of the Secured
Parties under this Guarantee. Each party to this Guarantee irrevocably
authorizes the Collateral Agent to give effect to the change in Lenders
contemplated in this Section 11(b) by countersigning an Assignment and
Acceptance.
(c)    Each Guarantor acknowledges and agrees that it has adequate means to
obtain information from the Borrower and each other Guarantor on a continuing
basis concerning the financial condition of the Borrower and each other
Guarantor and its ability to perform its obligations under the Credit Agreement,
the other Credit Documents and any Secured Hedge Agreement, and each Guarantor
assumes the responsibility of keeping informed of the financial condition of the
Borrower and each other Guarantor and all circumstances bearing upon the risk of
nonpayment of the Borrower and each other Guarantor. Each Guarantor hereby
waives and relinquishes any duty on the part of the Collateral Agent to disclose
any matter, fact or thing related to the Borrower and each other Guarantor
whether now or hereafter known.
12.Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 14.2 of the Credit Agreement. All communications and
notices hereunder to any Guarantor shall be given to it in care of the Borrower
at the Borrower’s address set forth in Section 14.2 of the Credit Agreement.
13.Counterparts. This Guarantee may be executed by one or more of the parties to
this Guarantee on any number of separate counterparts (including by facsimile or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Guarantee signed by all the parties shall be lodged with the Collateral
Agent and the Borrower.


D-8    
EAST\142256231.3

--------------------------------------------------------------------------------





14.Severability. Any provision of this Guarantee that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.
15.Integration. This Guarantee together with the other Credit Documents and each
other document in respect of any Secured Hedge Agreement represent the agreement
of each Guarantor and the Collateral Agent with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by the Collateral Agent or any other Secured Party relative to the subject
matter hereof not expressly set forth or referred to herein, in the other Credit
Documents or, each other document in respect of any Secured Hedge Agreement.
16.Amendments in Writing; No Waiver; Cumulative Remedies.
(a)    None of the terms or provisions of this Guarantee may be waived, amended,
supplemented or otherwise modified except in accordance with Section 14.1 of the
Credit Agreement.
(b)    Neither the Collateral Agent nor any other Secured Party shall by any act
(except by a written instrument pursuant to Section 16(a)), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default or in any breach of any of
the terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Collateral Agent or any other Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Collateral Agent or any other Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy that the Collateral Agent or any Secured Party would
otherwise have on any future occasion.
(c)    The rights, remedies, powers and privileges herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.
17.Section Headings. The Section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
18.Successors and Assigns. This Guarantee shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the Collateral
Agent and the other Secured Parties and their respective successors and assigns
except that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Guarantee without the prior written consent of the
Collateral Agent.


D-9    
EAST\142256231.3

--------------------------------------------------------------------------------





19.Additional Guarantors. Each Subsidiary of the Borrower that is required to
become a party to this Guarantee pursuant to Section 9.11 of the Credit
Agreement shall become a Guarantor, with the same force and effect as if
originally named as a Guarantor herein, for all purposes of this Guarantee, upon
execution and delivery by such Subsidiary of a written supplement substantially
in the form of Annex A hereto. The execution and delivery of any instrument
adding an additional Guarantor as a party to this Guarantee shall not require
the consent of any other Guarantor hereunder. The rights and obligations of each
Guarantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor as a party to this Guarantee (and any such
assignment without such consent shall be null and void).
20.WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
GUARANTEE, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
21.Submission to Jurisdiction; Waivers; Service of Process. Each Guarantor
hereby irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Guarantee and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor in care
of the Borrower at the Borrower’s address set forth in the Credit Agreement, and
such Person hereby irrevocably authorizes and directs the Borrower to accept
such service on its behalf;
(d)    agrees that nothing herein shall affect the right of the Collateral Agent
or any other Secured Party to effect service of process in any other manner
permitted by law or shall limit the right of the Collateral Agent or any other
Secured Party to sue in any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 21 any special, exemplary, punitive or consequential damages.


D-10    
EAST\142256231.3

--------------------------------------------------------------------------------





22.GOVERNING LAW. THIS GUARANTEE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
23.No Novation. Except as expressly set forth herein or in the Amendment, this
Guarantee does not extinguish the outstanding obligations of the Guarantors
evidenced by the Original Guarantee or discharge or release any lien or security
interest or any other security under the Credit Documents, all of which security
interests shall continue under the Credit Documents. Nothing herein contained
shall be construed as a substitution or novation of the original obligations
under the Original Guarantee, which shall remain in full force and effect,
except as amended hereby.
[Signature pages follow]




D-11    
EAST\142256231.3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer or other representative as
of the day and year first above written.
POST-SECONDARY EDUCATION ACQUISITION CORPORATION, as Guarantor




By:        

    Name:

    Title:


WALDEN E-LEARNING, LLC, as Guarantor




By:        

    Name:

    Title:


THE CANTER GROUP OF COMPANIES, LLC, as Guarantor




By:        

    Name:

    Title:


[Signature Page to Guarantee]


D-12    
EAST\142256231.3

--------------------------------------------------------------------------------













LAUREATE EDUCATION INTERNATIONAL LTD, as Guarantor




By:        

    Name:

    Title:


CANTER AND ASSOCIATES, LLC, as Guarantor




By:        

    Name:

    Title:


EDUCATIONAL SATELLITE SERVICES, INC., as Guarantor




By:        

    Name:


[Signature Page to Guarantee]


D-13    
EAST\142256231.3

--------------------------------------------------------------------------------






    Title:


WALL STREET INTERNATIONAL HOLDINGS-US I, INC., as Guarantor




By:        

    Name:

    Title:


FLEET STREET AVIATION, LLC, as Guarantor




By:        

    Name:

    Title:


LEI ADMINISTRATION, LLC, as Guarantor




By:        

    Name:

    Title:




[Signature Page to Guarantee]


D-14    
EAST\142256231.3

--------------------------------------------------------------------------------





EXETER STREET HOLDINGS LLC, as Guarantor




By:        

    Name:

    Title:






[Signature Page to Guarantee]


D-15    
EAST\142256231.3

--------------------------------------------------------------------------------






LAUREATE EDUCATION, INC., as Guarantor with respect to Obligations of any Credit
Party other than the Borrower
By:_________________________________

    Name:

    Title:


[Signature Page to Guarantee]


D-16    
EAST\142256231.3

--------------------------------------------------------------------------------







CITIBANK, N.A., as Collateral Agent
By:_________________________________

    Name:

    Title:








[Signature Page to Guarantee]


D-17    
EAST\142256231.3

--------------------------------------------------------------------------------






ANNEX A TO
THE AMENDED AND
RESTATED GUARANTEE
SUPPLEMENT NO. [ ] dated as of [                    ] to the AMENDED AND
RESTATED GUARANTEE dated as of April 26, 2017 (the “Guarantee”), among each of
the Guarantors listed on the signature pages thereto (each such subsidiary
individually, a “Guarantor” and, collectively, the “Guarantors”), and Citibank,
N.A., as Collateral Agent for the Lenders from time to time parties to the
Credit Agreement referred to below.
A.    Reference is made to that certain Second Amend and Restated Credit
Agreement, dated as of April 26, 2017, (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Laureate Education, Inc., a Delaware public benefit corporation (the
“Borrower”), the lenders or other financial institutions or entities from time
to time party thereto (the “Lenders”), and Citibank N.A., as Administrative
Agent and Collateral Agent.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Guarantee.
C.    The Guarantors have entered into the Guarantee in order to induce the
Administrative Agent, the Collateral Agent, the Lenders and the Letter of Credit
Issuers to enter into the Credit Agreement and to induce the Lenders and the
Letter of Credit Issuers to make their respective Extensions of Credit to the
Borrower and the Restricted Domestic Subsidiaries under the Credit Agreement and
to induce one or more Hedge Banks to enter into Secured Hedge Agreements with
the Borrower and/or its Restricted Domestic Subsidiaries.
D.    Section 9.11 of the Credit Agreement and Section 19 of the Guarantee
provide that additional Subsidiaries may become Guarantors under the Guarantee
by execution and delivery of an instrument in the form of this Supplement. Each
undersigned Subsidiary (each a “New Guarantor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Guarantor
under the Guarantee in order to induce the Lenders and the Letter of Credit
Issuers to make additional Extensions of Credit, to induce one or more Hedge
Banks to enter into Secured Hedge Agreements and as consideration for Extensions
of Credit previously made.
Accordingly, the Collateral Agent and each New Guarantor agrees as follows:
SECTION 1. In accordance with Section 19 of the Guarantee, each New Guarantor by
its signature below becomes a Guarantor under the Guarantee with the same force
and effect as if originally named therein as a Guarantor, and each New Guarantor
hereby (a) agrees to all the terms and provisions of the Guarantee applicable to
it as a Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
correct on and as of the date hereof (except where such representations and
warranties expressly relate to


D-18    
EAST\142256231.3

--------------------------------------------------------------------------------





an earlier date, in which case such representations and warranties were true and
correct in all material respects as of such earlier date). Each reference to a
Guarantor in the Guarantee shall be deemed to include each New Guarantor. The
Guarantee is hereby incorporated herein by reference.
SECTION 2. Each New Guarantor represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.
SECTION 3. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with the Borrower
and the Collateral Agent. This Supplement shall become effective as to each New
Guarantor when the Collateral Agent shall have received counterparts of this
Supplement that, when taken together, bear the signatures of such New Guarantor
and the Collateral Agent.
SECTION 4. Except as expressly supplemented hereby, the Guarantee shall remain
in full force and effect.
SECTION 5. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 6. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and of the Guarantee, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 7. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 14.2 of the Credit Agreement. All communications and
notices hereunder to each New Guarantor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 14.2 of the Credit
Agreement.




D-19
EAST\142256231.3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each New Guarantor and the Collateral Agent have duly
executed this Supplement to the Guarantee as of the day and year first above
written.
[NAME OF NEW GUARANTOR]
By:    
Name:    
Title:


CITIBANK, N.A., as Collateral Agent
By:    
Name:    
Title:










D-20    
EAST\142256231.3

--------------------------------------------------------------------------------


Execution Version




EXHIBIT E


AMENDED AND RESTATED U.S. OBLIGATIONS PLEDGE AGREEMENT




AMENDED AND RESTATED PLEDGE AGREEMENT
AMENDED AND RESTATED PLEDGE AGREEMENT dated as of April 26, 2017 (the “Pledge
Agreement”), among Laureate Education, Inc., a Delaware public benefit
corporation (the “Borrower”), each Subsidiary of the Borrower listed on the
signature pages hereto or that becomes a party hereto pursuant to Section 9
hereof (each such Subsidiary being a “Subsidiary Pledgor” and, collectively, the
“Subsidiary Pledgors”; the Subsidiary Pledgors and the Borrower are referred to
collectively as the “Pledgors”) and Citibank, N.A. (“Citi”), as Collateral Agent
(in such capacity, and together with any successor or permitted assign, the
“Collateral Agent”) under the Credit Agreement (as defined below) for the
benefit of the Secured Parties (which, for the purposes of this Pledge
Agreement, shall include (a) any Secured Party under and as defined in Credit
Agreement and (b) any Cash Management Bank (as defined below)).
W I T N E S S E T H:
WHEREAS, on August 17, 2007, the Borrower entered into (a) a Pledge Agreement
with Goldman Sachs Credit Partners L.P. (“GSCP”), as collateral agent, and the
other Pledgors party thereto (as the same has been amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Original
Pledge Agreement”), (b) a Credit Agreement with GSCP, as administrative agent
and collateral agent, the financial institutions party thereto as lenders and
letter of credit issuers, the Borrower, Iniciativas Culturales de España S.L.,
as the foreign subsidiary borrower (“ICE”), and others party thereto (as the
same has been amended, restated, supplemented or otherwise modified prior to the
date hereof, including as amended and restated on June 16, 2011 pursuant to an
Amended and Restated Credit Agreement among the Borrower, ICE, the lending
institutions party thereto from time to time as Lenders, and GSCP, as
administrative agent and collateral agent, as such Amended and Restated Credit
Agreement has been amended, restated, supplemented and otherwise modified prior
to the date hereof, the “Original Credit Agreement”) and (c) other Credit
Documents (as defined in the Original Credit Agreement) to which it is a party;
WHEREAS, GSCP, Citi, the Borrower and others entered into that certain
Resignation and Appointment Agreement, dated as of September 30, 2011 (the “2011
Resignation and Appointment Agreement”), pursuant to which inter alia GSCP
resigned as administrative agent and collateral agent under the Original Credit
Agreement, the Original Pledge Agreement and the other Credit Documents in
effect prior to the date thereof and Citi was appointed as successor
administrative agent and successor collateral agent under the Original Credit
Agreement, the Original Pledge Agreement and the other Credit Documents;
WHEREAS, reference is made to that certain Seventh Amendment to Amended and
Restated Credit Agreement, Amendment to Security Documents, and Release of
Foreign Obligations and Certain Credit Parties, dated as of the date hereof,
among the Borrower, Citi, as administrative agent and collateral agent, the
Lenders (as defined therein) party thereto, and the others party thereto,


EAST\142256231.3    E-1    

--------------------------------------------------------------------------------





the “Amendment”), pursuant to which the Original Credit Agreement was amended
and restated in its entirety pursuant to, and superseded by, that certain Second
Amended and Restated Credit Agreement, dated as of the date hereof (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among the Borrower, the lender institutions from time
to time party thereto (the “Lenders”) and Citi as Administrative Agent and the
Collateral Agent;
WHEREAS, upon the effectiveness of the Amendment, (i) ICE and each other Foreign
Obligations Credit Party (as defined in the Original Credit Agreement) was
released of all of its Obligations under the Original Credit Agreement and any
and all other Credit Documents to which it is a party, (ii) all Foreign
Obligations (as defined in the Original Credit Agreement) were satisfied and
terminated in full and (iii) all security interests and liens granted by each
Foreign Obligations Credit Party were terminated and released;
WHEREAS, (a) pursuant to the Credit Agreement, among other things, the Lenders
have severally agreed to make Loans to the Borrower and the Letter of Credit
Issuers have agreed to issue Letters of Credit for the account of the Borrower
and the Restricted Domestic Subsidiaries (collectively, the “Extensions of
Credit”) upon the terms and subject to the conditions set forth therein, (b) one
or more Hedge Banks may from time to time enter into Secured Hedge Agreements
with the Borrower and/or its Subsidiaries and (c) one or more Cash Management
Banks may from time to time enter into Cash Management Programs with one or more
Pledgors;
WHEREAS, pursuant to the Amended and Restated Guarantee, dated as of the date
hereof (as the same may be further amended, restated, supplemented or otherwise
modified from time to time, the “Guarantee”), each Pledgor has agreed to
unconditionally and irrevocably guarantee, as primary obligor and not merely as
surety, to the Collateral Agent for the benefit of the Secured Parties, the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations of anyone other than
such Pledgor;
WHEREAS, each Subsidiary Pledgor is a direct or indirect wholly-owned Subsidiary
of the Borrower;
WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Borrower to make valuable transfers to the Subsidiary Pledgors in connection
with the operation of their respective businesses;
WHEREAS, each Pledgor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Extensions of Credit;
WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Letter of Credit Issuers to make their respective Extensions of Credit to the
Borrower and the Restricted Domestic Subsidiaries under the Credit Agreement
that the Pledgors shall have executed and delivered this Pledge Agreement to the
Collateral Agent for the ratable benefit of the Secured Parties;


E-2    
EAST\142256231.3

--------------------------------------------------------------------------------





WHEREAS, (a) the Pledgors are the legal and beneficial owners of the Equity
Interests described in Schedule 1 hereto and (b) each of the Pledgors is the
legal and beneficial owner of the Indebtedness described in Schedule 1 hereto;
and
WHEREAS, the Borrower has requested that the Original Pledge Agreement be
amended and restated in its entirety to incorporate the terms set forth herein;
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent, the other Agents, the Lenders and
the Letter of Credit Issuers to enter into the Credit Agreement and to induce
the respective Lenders and the Letter of Credit Issuers to make their respective
Extensions of Credit to the Borrower and the Restricted Domestic Subsidiaries
under the Credit Agreement and to induce one or more Lenders, Affiliates of
Lenders or other Hedge Banks to enter into Secured Hedge Agreements with the
Borrower and/or its Subsidiaries and to induce one or more Cash Management Banks
to enter into Cash Management Programs with one or more Pledgors, the Pledgors
hereby agree with the Collateral Agent, for the benefit of the Secured Parties,
to amend and restate the Original Pledge Agreement, and the Original Pledge
Agreement is hereby amended and restated in its entirety as follows:
1.    Defined Terms.
(a)    Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
(b)     “Cash Management Bank” shall mean any Person (other than the Borrower or
any of its Subsidiaries) that, with respect to any Cash Management Program that
is in effect on or after the Closing Date (or any replacement or renewal
thereof), is a Lender or Agent or an Affiliate of a Lender or Agent, in its
capacity as a party to such Cash Management Program.
(c)    “Collateral” shall have the meaning provided in Section 2.
(d)    As used herein, the term “Equity Interests” shall mean, collectively,
Stock and Stock Equivalents.
(e)    “Pledged Shares” shall mean (i) the Equity Interests described in
Schedule 1 hereto and issued by the entities named therein and (ii) any Equity
Interests of the issuer of such Equity Interests described in Schedule 1 hereto
or any other Subsidiary directly held by any Pledgor in the future (the
“After-acquired Shares”) except to the extent excluded from the Collateral for
the applicable Secured Obligations pursuant to the last paragraph of Section 2
below.
(f)    “Pledged Debt” shall mean (i) the Indebtedness described in Schedule 1
hereto and (ii) any other Indebtedness owed to any Pledgor hereafter and
required to be pledged pursuant to Section 9.12(a) of the Credit Agreement.
(g)    “Proceeds” and any other term used herein or in the Credit Agreement
without definition that is defined in the UCC has the meaning given to it in the
UCC.


E-3    
EAST\142256231.3

--------------------------------------------------------------------------------





(h)    “Secured Obligations” shall mean (i) Obligations, (ii) all advances to,
and debts, liabilities, obligations, covenants and duties of, any Pledgor
arising under (x) any purchasing card program established to enable headquarters
and field staff of a Pledgor to purchase goods and supplies from vendors, (y)
any travel and entertainment card program established to enable headquarters and
field staff of a Pledgor to make payments for expenses incurred related to
travel and entertainment and (z) any payments-on-behalf-of (POBO) or
receipts-on-behalf-of (ROBO) programs or any other cash management programs
involving any agreement or arrangement to provide treasury management,
depository, overdraft, letters of credit, automated clearinghouse, electronic
funds transfer, cash pooling and similar programs (all such programs under this
clause (ii), collectively, “Cash Management Program”) entered into in the
ordinary course of business by and between any Pledgor and a Cash Management
Bank; provided that the aggregate principal amount of the obligations secured
pursuant to clause (ii) shall at no time exceed $40,000,000 and (iii) all
advances to, and debts, liabilities, obligations, covenants and duties of, any
Restricted Non-Domestic Subsidiary solely with respect to any Secured Hedge
Agreement entered into by a Restricted Non-Domestic Subsidiary.
(i)    As used herein, the term “UCC” shall mean the Uniform Commercial Code as
from time to time in effect in the State of New York; provided, however, that,
in the event that, by reason of mandatory provisions of law, any of the
attachment, perfection or priority of the Collateral Agent’s and the Secured
Parties’ security interest in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
the term “UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of definitions related to such
provisions.
(j)    References to “Lenders” in this Pledge Agreement shall be deemed to
include Hedge Banks that may from time to time enter into Secured Hedge
Agreements with the Borrower and/or its Restricted Subsidiaries.
(k)    The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Pledge Agreement shall refer to this Pledge Agreement as a
whole and not to any particular provision of this Pledge Agreement, and Section
references are to Sections of this Pledge Agreement unless otherwise specified.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.
(l)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(m)    Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.
2.    Grant of Security. Each Pledgor hereby transfers, assigns and pledges to
the Collateral Agent, for the ratable benefit of the Secured Parties, and grants
to the Collateral Agent, for the ratable benefit of the Secured Parties, a lien
on and a security interest in (the “Security Interest”) all of such Pledgor’s
right, title and interest in, to and under the following, whether now owned or
existing or at any time hereafter acquired or existing (collectively, the
“Collateral”) as


E-4    
EAST\142256231.3

--------------------------------------------------------------------------------





collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the Secured
Obligations:
(a)    the Pledged Shares held by such Pledgor and the certificates representing
such Pledged Shares and any interest of such Pledgor in the entries on the books
of the issuer of the Pledged Shares or any financial intermediary pertaining to
the Pledged Shares and all dividends, cash, warrants, rights, instruments and
other property or Proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the Pledged Shares.
(b)    the Pledged Debt and the instruments evidencing the Pledged Debt owed to
such Pledgor, and all interest, cash, instruments and other property or Proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such Pledged Debt; and
(c)    to the extent not covered by clauses (a) and (b) above, respectively, all
Proceeds of any or all of the foregoing Collateral.
Notwithstanding the foregoing, the Collateral for the Secured Obligations shall
not include any Excluded Stock and Stock Equivalents.
3.    Security for Secured Obligations. This Pledge Agreement secures the
payment of all the Secured Obligations of each Credit Party. Without limiting
the generality of the foregoing, this Pledge Agreement secures the payment of
all amounts that constitute part of the Secured Obligations and would be owed by
any Credit Party to the Secured Parties under the Credit Documents but for the
fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving any Credit Party.
4.    Delivery of the Collateral. All certificates or instruments, if any,
representing or evidencing the Collateral shall be promptly delivered to and
held by or on behalf of the Collateral Agent pursuant hereto to the extent
required by the Credit Agreement and shall be in suitable form for transfer by
delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance reasonably satisfactory to the
Collateral Agent. The Collateral Agent shall have the right, at any time after
the occurrence and during the continuance of an Event of Default and with notice
to the relevant Pledgor, to transfer to or to register in the name of the
Collateral Agent or any of its nominees any or all of the Pledged Shares. Each
delivery of Collateral (including any After-acquired Shares) shall be
accompanied by a notice to the Collateral Agent describing the securities
theretofore and then being pledged hereunder.
5.    Representations and Warranties. Each Pledgor represents and warrants as
follows:
(a)    Schedule 1 hereto (i) correctly represents as of the Closing Date (A) the
issuer, the certificate number, the Pledgor and the record and beneficial owner,
the number and class and the percentage of the issued and outstanding Equity
Interests of such class of all Pledged Shares and (B) the issuer, the initial
principal amount, the Pledgor and holder, date of issuance and maturity date of
all Pledged Debt and (ii) together with the comparable schedule to each
supplement hereto,


E-5    
EAST\142256231.3

--------------------------------------------------------------------------------





includes all Equity Interests, debt securities and promissory notes required to
be pledged hereunder. Except as set forth on Schedule 1, the Pledged Shares
represent all (or 65% in the case of pledges of Foreign Subsidiaries) of the
issued and outstanding Equity Interests of each class of Equity Interests in the
issuer on the Closing Date.
(b)    Such Pledgor is the legal and beneficial owner of the Collateral pledged
or assigned by such Pledgor hereunder free and clear of any Lien, except for
Permitted Liens and the Lien created by this Pledge Agreement.
(c)    As of the Closing Date, the Pledged Shares pledged by such Pledgor
hereunder have been duly authorized and validly issued and, in the case of
Pledged Shares issued by a corporation, are fully paid and non-assessable.
(d)    The execution and delivery by such Pledgor of this Pledge Agreement and
the pledge of the Collateral pledged by such Pledgor hereunder pursuant hereto
create a legal, valid and enforceable security interest in such Collateral and,
upon delivery of such Collateral to the Collateral Agent in the State of New
York, shall constitute a fully perfected Lien on and security interest in the
Collateral, securing the payment of the Secured Obligations, in favor of the
Collateral Agent for the benefit of the Secured Parties, except as
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity.
(e)    Such Pledgor has full power, authority and legal right to pledge all the
Collateral pledged by such Pledgor pursuant to this Pledge Agreement and this
Pledge Agreement, constitutes a legal, valid and binding obligation of each
Pledgor, enforceable in accordance with its terms, except as enforceability
thereof may be limited by bankruptcy, insolvency or other similar laws affecting
creditors’ rights generally and subject to general principles of equity.
6.    Certification of Limited Liability Company, Limited Partnership Interests
and Pledged Debt.
(a)    In the event that any Equity Interests in any Domestic Subsidiary that is
organized as a limited liability company or limited partnership and pledged
hereunder shall be represented by a certificate, the applicable Pledgor shall
cause the issuer of such interests to elect to treat such interests as a
“security” within the meaning of Article 8 of the Uniform Commercial Code of its
jurisdiction of organization or formation, as applicable, by including in its
organizational documents language substantially similar to the following and,
accordingly, such interests shall be governed by Article 8 of the Uniform
Commercial Code:
“The Partnership/Company hereby irrevocably elects that all membership interests
in the Partnership/Company shall be securities governed by Article 8 of the
Uniform Commercial Code of [jurisdiction of organization or formation, as
applicable]. Each certificate evidencing partnership/membership interests in the
Partnership/Company shall bear the following legend: “This certificate evidences
an interest in [name of Partnership/LLC] and shall be a security for purposes of
Article 8 of the Uniform Commercial Code.” No change to this provision shall be
effective until all


E-6    
EAST\142256231.3

--------------------------------------------------------------------------------





outstanding certificates have been surrendered for cancellation and any new
certificates thereafter issued shall not bear the foregoing legend.”
(b)    In the event that any Equity Interests in any Domestic Subsidiary that is
organized as a limited liability company or limited partnership and pledged
hereunder shall not be represented by a certificate but the interests in such
Domestic Subsidiary are securities for purposes of Section 8-103 of the UCC, the
applicable Pledgor shall cause the subsidiary to issue a certificate for such
Equity Interests and to comply with clause (a) above.
(c)    Each Pledgor will comply with Section 9.12(b) of the Credit Agreement.
7.    Further Assurances. Each Pledgor agrees that at any time and from time to
time, at the expense of such Pledgor, it will execute or otherwise authorize the
filing of any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), which may be required under any applicable law, and which
the Collateral Agent or the Administrative Agent may reasonably request, in
order (x) to perfect and protect any pledge, assignment or security interest
granted hereby (including the priority thereof) or (y) to enable the Collateral
Agent to exercise and enforce its rights and remedies hereunder with respect to
any Collateral.
8.    Voting Rights; Dividends and Distributions; Etc.
(a)    So long as no Event of Default shall have occurred and be continuing:
(i)    Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Collateral or any part thereof for any
purpose not prohibited by the terms of this Pledge Agreement or the other Credit
Documents.
(ii)    The Collateral Agent shall execute and deliver (or cause to be executed
and delivered) to each Pledgor all such proxies and other instruments as such
Pledgor may reasonably request for the purpose of enabling such Pledgor to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above.
(b)    Subject to paragraph (c) below, each Pledgor shall be entitled to receive
and retain and use, free and clear of the Lien created by this Pledge Agreement,
any and all dividends, distributions, principal and interest made or paid in
respect of the Collateral to the extent permitted by the Credit Agreement, as
applicable; provided, however, that any and all noncash dividends, interest,
principal or other distributions that would constitute Pledged Shares or Pledged
Debt, whether resulting from a subdivision, combination or reclassification of
the outstanding Equity Interests of the issuer of any Pledged Shares or received
in exchange for Pledged Shares or Pledged Debt or any part thereof, or in
redemption thereof, or as a result of any merger, consolidation, acquisition or
other exchange of assets to which such issuer may be a party or otherwise, shall
be, and shall be forthwith delivered to the Collateral Agent to hold as,
Collateral and shall, if received by such Pledgor, be received in trust for the
benefit of the Collateral Agent, be segregated from the


E-7    
EAST\142256231.3

--------------------------------------------------------------------------------





other property or funds of such Pledgor and be forthwith delivered to the
Collateral Agent as Collateral in the same form as so received (with any
necessary indorsement).
(c)    Upon written notice to a Pledgor by the Collateral Agent following the
occurrence and during the continuance of an Event of Default,
(i)    all rights of such Pledgor to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 8(a)(i) shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall thereupon have the
sole right to exercise or refrain from exercising such voting and other
consensual rights during the continuance of such Event of Default, provided
that, unless otherwise directed by the Required Lenders, the Collateral Agent
shall have the right (but not the obligation) from time to time following the
occurrence and during the continuance of an Event of Default to permit the
Pledgors to exercise such rights. After all Events of Default have been cured or
waived, each Pledgor will have the right to exercise the voting and consensual
rights that such Pledgor would otherwise be entitled to exercise pursuant to the
terms of Section 8(a)(i) (and the obligations of the Collateral Agent under
Section 8(a)(ii) shall be reinstated);
(ii)    all rights of such Pledgor to receive the dividends, distributions and
principal and interest payments that such Pledgor would otherwise be authorized
to receive and retain pursuant to Section 8(b) shall cease, and all such rights
shall thereupon become vested in the Collateral Agent, which shall thereupon
have the sole right to receive and hold as Collateral such dividends,
distributions and principal and interest payments during the continuance of such
Event of Default. After all Events of Default have been cured or waived, the
Collateral Agent shall repay to each Pledgor (without interest) all dividends,
distributions and principal and interest payments that such Pledgor would
otherwise be permitted to receive, retain and use pursuant to the terms of
Section 8(b);
(iii)    all dividends, distributions and principal and interest payments that
are received by such Pledgor contrary to the provisions of Section 8(b) shall be
received in trust for the benefit of the Collateral Agent shall be segregated
from other property or funds of such Pledgor and shall forthwith be delivered to
the Collateral Agent as Collateral in the same form as so received (with any
necessary indorsements); and
(iv)    in order to permit the Collateral Agent to receive all dividends,
distributions and principal and interest payments to which it may be entitled
under Section 8(b) above, to exercise the voting and other consensual rights
that it may be entitled to exercise pursuant to Section 8(c)(i) above, and to
receive all dividends, distributions and principal and interest payments that it
may be entitled to under Sections 8(c)(ii) and (c)(iii) above, such Pledgor
shall from time to time execute and deliver to the Collateral Agent, appropriate
proxies, dividend payment orders and other instruments as the Collateral Agent
may reasonably request in writing.
9.    Transfers and Other Liens; Additional Collateral; Etc. Each Pledgor shall:


E-8    
EAST\142256231.3

--------------------------------------------------------------------------------





(a)    not (i) except as permitted by the Credit Agreement, sell or otherwise
dispose of, or grant any option or warrant with respect to, any of the
Collateral or (ii) create or suffer to exist any consensual Lien upon or with
respect to any of the Collateral, except for the Lien created by this Pledge
Agreement provided that in the event such Pledgor sells or otherwise disposes of
assets as permitted by the Credit Agreement, and such assets are or include any
of the Collateral, the Collateral Agent shall release such Collateral to such
Pledgor free and clear of the Lien created by this Agreement concurrently with
the consummation of such sale;
(b)    pledge and, if applicable, cause each Domestic Subsidiary to pledge, to
the Collateral Agent for the ratable benefit of the Secured Parties, immediately
upon acquisition thereof, all the Equity Interests and all evidence of
Indebtedness held or received by such Pledgor or Domestic Subsidiary required to
be pledged hereunder pursuant to Section 9.12 of the Credit Agreement, in each
case pursuant to a supplement to this Pledge Agreement substantially in the form
of Annex A hereto (it being understood that the execution and delivery of such a
supplement shall not require the consent of any Pledgor hereunder and that the
rights and obligations of each Pledgor hereunder shall remain in full force and
effect notwithstanding the addition of any new Subsidiary Pledgor as a party to
this Pledge Agreement); and
(c)    defend its and the Collateral Agent’s title or interest in and to all the
Collateral (and in the Proceeds thereof) against any and all Liens (other than
Permitted Liens and the Lien created by this Agreement), however arising, and
any and all Persons whomsoever.
10.    Collateral Agent Appointed Attorney-in-Fact. Each Pledgor hereby
appoints, which appointment is irrevocable and coupled with an interest, the
Collateral Agent as such Pledgor’s attorney-in-fact, with full authority in the
place and stead of such Pledgor and in the name of such Pledgor or otherwise, to
take any action and to execute any instrument, in each case after the occurrence
and during the continuance of an Event of Default and with notice to such
Pledgor, that the Collateral Agent may deem reasonably necessary or advisable to
accomplish the purposes of this Pledge Agreement, including to receive, indorse
and collect all instruments made payable to such Pledgor representing any
dividend, distribution or principal or interest payment in respect of the
Collateral or any part thereof and to give full discharge for the same.
11.    The Collateral Agent’s Duties. The powers conferred on the Collateral
Agent hereunder are solely to protect its interest in the Collateral and shall
not impose any duty upon it to exercise any such powers. Except for the safe
custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, the Collateral Agent shall have no duty as to
any Collateral, as to ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Pledged Shares, whether or not the Collateral Agent or any other Secured Party
has or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral. The Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which the Collateral Agent accords its own property.
12.    Remedies. If any Event of Default shall have occurred and be continuing:


E-9    
EAST\142256231.3

--------------------------------------------------------------------------------





(a)    The Collateral Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) or any other
applicable law or in equity and also may with notice to the relevant Pledgor,
sell the Collateral or any part thereof in one or more parcels at public or
private sale, at any exchange broker’s board or at any of the Collateral Agent’s
offices or elsewhere, for cash, on credit or for future delivery, at such price
or prices and upon such other terms as are commercially reasonable irrespective
of the impact of any such sales on the market price of the Collateral. The
Collateral Agent shall be authorized at any such sale (if it deems it advisable
to do so) to restrict the prospective bidders or purchasers of Collateral to
Persons who will represent and agree that they are purchasing the Collateral for
their own account for investment and not with a view to the distribution or sale
thereof, and, upon consummation of any such sale, the Collateral Agent shall
have the right to assign, transfer and deliver to the purchaser or purchasers
thereof the Collateral so sold. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Pledgor, and each Pledgor hereby waives (to the extent permitted by law) all
rights of redemption, stay and/or appraisal that it now has or may at any time
in the future have under any rule of law or statute now existing or hereafter
enacted. The Collateral Agent or any Secured Party shall have the right upon any
such public sale, and, to the extent permitted by law, upon any such private
sale, to purchase all or any part of the Collateral so sold, and the Collateral
Agent or such Secured Party may pay the purchase price by crediting the amount
thereof against the Secured Obligations. Each Pledgor agrees that, to the extent
notice of sale shall be required by law, at least ten days’ notice to such
Pledgor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The
Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. To the extent permitted by law,
each Pledgor hereby waives any claim against the Collateral Agent arising by
reason of the fact that the price at which any Collateral may have been sold at
such a private sale was less than the price that might have been obtained at a
public sale, even if the Collateral Agent accepts the first offer received and
does not offer such Collateral to more than one offeree.
(b)    The Collateral Agent shall apply the Proceeds of any collection or sale
of the Collateral in the manner specified in Section 11 of the Credit Agreement.
Upon any sale of the Collateral by the Collateral Agent (including pursuant to a
power of sale granted by statute or under a judicial proceeding), the receipt of
the Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.
(c)    The Collateral Agent may exercise any and all rights and remedies of each
Pledgor in respect of the Collateral.


E-10    
EAST\142256231.3

--------------------------------------------------------------------------------





(d)    All payments received by any Pledgor in respect of the Collateral after
the occurrence and during the continuance of an Event of Default shall be
received in trust for the benefit of the Collateral Agent shall be segregated
from other property or funds of such Pledgor and shall be forthwith delivered to
the Collateral Agent as Collateral in the same form as so received (with any
necessary indorsement).
13.    Amendments, etc. with Respect to the Secured Obligations; Waiver of
Rights. Each Pledgor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Pledgor and without notice to or
further assent by any Pledgor, (a) any demand for payment of any of the Secured
Obligations made by the Collateral Agent or any other Secured Party may be
rescinded by such party and any of the Secured Obligations continued, (b) the
Secured Obligations, or the liability of any other party upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Collateral Agent or any other Secured Party, (c) the Credit
Agreement, the other Credit Documents, the Letters of Credit and any other
documents executed and delivered in connection therewith, the Secured Hedge
Agreements and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the applicable Administrative Agent (or the Required Lenders, as the
case may be, or, in the case of any Secured Cash Management Agreement and
Secured Hedge Agreement, the Hedge Bank party thereto) may deem advisable from
time to time, and (d) any collateral security, guarantee or right of offset at
any time held by the Collateral Agent or any other Secured Party for the payment
of the Secured Obligations may be sold, exchanged, waived, surrendered or
released. Neither the Collateral Agent nor any other Secured Party shall have
any obligation to protect, secure, perfect or insure any Lien at any time held
by it as security for the Secured Obligations or for this Pledge Agreement or
any property subject thereto. When making any demand hereunder against any
Pledgor, the Collateral Agent or any other Secured Party may, but shall be under
no obligation to, make a similar demand on the Borrower or any Pledgor or any
other person, and any failure by the Collateral Agent or any other Secured Party
to make any such demand or to collect any payments from the Borrower or any
Pledgor or any other person or any release of the Borrower or any Pledgor or any
other person shall not relieve any Pledgor in respect of which a demand or
collection is not made or any Pledgor not so released of its several obligations
or liabilities hereunder, and shall not impair or affect the rights and
remedies, express or implied, or as a matter of law, of the Collateral Agent or
any other Secured Party against any Pledgor. For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.
14.    Continuing Security Interest; Assignments Under the Credit Agreement;
Release.
(a)    This Pledge Agreement shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon each Pledgor and
the successors and assigns thereof, and shall inure to the benefit of the
Collateral Agent and the other Secured Parties and their respective successors,
indorsees, transferees and assigns until all the Obligations (other than any
contingent indemnity obligations not then due) under the Credit Documents shall
have been satisfied by payment in full, the Commitments shall be terminated and
no Letters of Credit shall be outstanding


E-11    
EAST\142256231.3

--------------------------------------------------------------------------------





(or all Letters of Credit outstanding shall have been Cash Collateralized,
otherwise collateralized with “back to back” letters of credit or otherwise
supported on terms satisfactory to the Collateral Agent), notwithstanding that
from time to time during the term of the Credit Agreement and any Secured Hedge
Agreement the Credit Parties may be free from any Secured Obligations.
(b)    A Subsidiary Pledgor shall automatically be released from its obligations
hereunder and the Collateral of such Subsidiary Pledgor shall be automatically
released upon such Subsidiary Pledgor ceasing to be a Guarantor, subject to the
requirements of Section 14.1 of the Credit Agreement.
(c)    The Collateral shall be automatically released from the Liens of this
Agreement (i) to the extent provided for in Section 14.1 of the Credit Agreement
or (ii) upon the effectiveness of any written consent to the release of the
security interest granted in such Collateral pursuant to Section 14.1 of the
Credit Agreement. Any such release in connection with any sale, transfer or
other disposition of such Collateral shall result in such Collateral being sold,
transferred or disposed of, as applicable, free and clear of the Liens of this
Agreement.
(d)    In connection with any termination or release pursuant to the foregoing
paragraph (a), (b) or (c), the Collateral Agent shall execute and deliver to any
Pledgor or authorize the filing of, at such Pledgor’s expense, all documents
that such Pledgor shall reasonably request to evidence such termination or
release. Any execution and delivery of documents pursuant to this Section 14
shall be without recourse to or warranty by the Collateral Agent.
15.    Reinstatement. Each Pledgor further agrees that, if any payment made by
any Credit Party or other Person and applied to the Secured Obligations is at
any time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the Proceeds of Collateral are required to be returned by any Secured Party to
such Credit Party, its estate, trustee, receiver or any other party, including
any Pledgor, under any bankruptcy law, state, federal or foreign law, common law
or equitable cause, then, to the extent of such payment or repayment, any Lien
or other Collateral securing such liability shall be and remain in full force
and effect, as fully as if such payment had never been made or, if prior thereto
the Lien granted hereby or other Collateral securing such liability hereunder
shall have been released or terminated by virtue of such cancellation or
surrender), such Lien or other Collateral shall be reinstated in full force and
effect, and such prior cancellation or surrender shall not diminish, release,
discharge, impair or otherwise affect any Lien or other Collateral securing the
obligations of any Pledgor in respect of the amount of such payment.
16.    Notices. All notices, requests and demands pursuant hereto shall be made
in accordance with Section 14.2 of the Credit Agreement. All communications and
notices hereunder to any Pledgor shall be given to it in care of the Borrower at
the Borrower’s address set forth in Section 14.2 of the Credit Agreement.
17.    Counterparts. This Pledge Agreement may be executed by one or more of the
parties to this Pledge Agreement on any number of separate counterparts
(including by facsimile or other electronic transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.


E-12    
EAST\142256231.3

--------------------------------------------------------------------------------





18.    Severability. Any provision of this Pledge Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
19.    Integration. This Pledge Agreement together with the other Credit
Documents represents the agreement of each of the Pledgors with respect to the
subject matter hereof and there are no promises, undertakings, representations
or warranties by the Collateral Agent or any other Secured Party relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Credit Documents.
20.    Amendments in Writing; No Waiver; Cumulative Remedies.
(a)    None of the terms or provisions of this Pledge Agreement may be waived,
amended, supplemented or otherwise modified except by a written instrument
executed by the affected Pledgor and the Collateral Agent in accordance with
Section 14.1 of the Credit Agreement.
(b)    Neither the Collateral Agent nor any Secured Party shall by any act
(except by a written instrument pursuant to Section 20(a) hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof. No failure to exercise, nor
any delay in exercising, on the part of the Collateral Agent or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Collateral Agent or any
other Secured Party of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy that the Collateral Agent or
such other Secured Party would otherwise have on any future occasion.
(c)    The rights, remedies, powers and privileges herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.
21.    Section Headings. The Section headings used in this Pledge Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.
22.    Successors and Assigns. This Pledge Agreement shall be binding upon the
parties hereto and their respective successors and permitted assigns, except
that no Pledgor may assign, transfer or delegate any of its rights or
obligations under this Pledge Agreement without the prior written consent of the
Collateral Agent, except pursuant to a transaction permitted by the Credit
Agreement.


E-13    
EAST\142256231.3

--------------------------------------------------------------------------------





23.    WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS PLEDGE
AGREEMENT, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
24.    Submission to Jurisdiction; Waivers. Each party hereto irrevocably and
unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Pledge Agreement and the other Credit Documents to which it is
a party, or for recognition and enforcement of any judgment in respect thereof,
to the non-exclusive general jurisdiction of the courts of the State of New
York, the courts of the United States of America for the Southern District of
New York and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address referred to in Section 16 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right of any other party
hereto (or any Secured Party) to effect service of process in any other manner
permitted by law or shall limit the right of any party hereto (or any Secured
Party) to sue in any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 24 any special, exemplary, punitive or consequential damages.
25.    GOVERNING LAW. THIS PLEDGE AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
26.    No Novation. Except as expressly set forth herein or in the Amendment,
this Pledge Agreement does not extinguish the outstanding obligations of the
Pledgors evidenced by the Original Pledge Agreement or discharge or release any
lien or security interest or any other security under the Credit Documents, all
of which security interests shall continue under the Credit Documents. Nothing
herein contained shall be construed as a substitution or novation of the
original obligations under the Original Pledge Agreement, which shall remain in
full force and effect, except as amended hereby.


E-14    
EAST\142256231.3

--------------------------------------------------------------------------------





[Signature Pages Follow]







E-15    
EAST\142256231.3

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each of the undersigned has caused this Pledge Agreement to
be duly executed and delivered as of the day and year first above written.
LAUREATE EDUCATION, INC., as Pledgor




By:        

    Name:

    Title:




POST-SECONDARY EDUCATION ACQUISITION CORPORATION, as Pledgor




By:        

    Name:

    Title:


WALDEN E-LEARNING, LLC, as Pledgor




By:        

    Name:

    Title:




[SIGNATURE PAGE TO PLEDGE AGREEMENT]


E-16    
EAST\142256231.3

--------------------------------------------------------------------------------





THE CANTER GROUP OF COMPANIES, LLC, as Pledgor




By:        

    Name:

    Title:








LAUREATE EDUCATION INTERNATIONAL LTD, as Pledgor




By:        

    Name:

    Title:


CANTER AND ASSOCIATES, LLC, as Pledgor




By:        

    Name:

    Title:


[SIGNATURE PAGE TO PLEDGE AGREEMENT]


E-17    
EAST\142256231.3

--------------------------------------------------------------------------------







EDUCATIONAL SATELLITE SERVICES, INC., as Pledgor




By:        

    Name:

    Title:


WALL STREET INTERNATIONAL HOLDINGS-US I, INC., as Pledgor




By:        

    Name:

    Title:


FLEET STREET AVIATION, LLC, as Pledgor




By:        

    Name:

    Title:


LEI ADMINISTRATION, LLC, as Pledgor


[SIGNATURE PAGE TO PLEDGE AGREEMENT]


E-18    
EAST\142256231.3

--------------------------------------------------------------------------------









By:        

    Name:

    Title:


EXETER STREET HOLDINGS LLC, as Pledgor




By:        

    Name:

    Title:






[SIGNATURE PAGE TO PLEDGE AGREEMENT]


E-19    
EAST\142256231.3

--------------------------------------------------------------------------------







CITIBANK, N.A., as Collateral Agent
By:        
Name:    
Title:    


















[SIGNATURE PAGE TO PLEDGE AGREEMENT]


E-20    
EAST\142256231.3

--------------------------------------------------------------------------------






SCHEDULE 1
TO THE AMENDED AND
RESTATED PLEDGE AGREEMENT
Pledged Shares
Record Owner
Issuer
Certificate No.
Number and
Class of Shares
% of
Shares Owned
 
 
 
 
 



Pledged Debt
Payee
Issuer
Principal
Amount
Date of
Instrument
Maturity
Date
 
 
 
 
 





E-21    
EAST\142256231.3

--------------------------------------------------------------------------------






ANNEX A
TO THE AMENDED AND
RESTATED PLEDGE AGREEMENT
SUPPLEMENT NO. [    ] dated as of [            ] to the AMENDED AND RESTATED
PLEDGE AGREEMENT dated as of April 26, 2017 (as amended, restated, supplemented
or otherwise modified or replaced through the date hereof, the “Pledge
Agreement”) among Laureate Education, Inc., a Delaware public benefit
corporation (the “Borrower”), each Subsidiary of the Borrower listed on the
signature pages thereto (each such Subsidiary being a “Subsidiary Pledgor” and,
collectively, the “Subsidiary Pledgors”; the Subsidiary Pledgors and the
Borrower are referred to collectively herein as the “Pledgors”) and Citibank,
N.A., as collateral agent (in such capacity, the “Collateral Agent”) under the
Credit Agreement referred to below.
A.    Reference is made to that certain Second Amended and Restated Credit
Agreement, dated as of April 26, 2017 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among the Borrower, the lenders or other financial institutions or entities from
time to time party thereto (the “Lenders”), Citibank, N.A., as Administrative
Agent and Collateral Agent and the Amended and Restated Guarantee dated as of
April 26, 2017 (as the same may be amended, restated, supplemented and or
otherwise modified from time to time, the “Guarantee”), among the Borrower, the
Guarantors party thereto and the Collateral Agent.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Pledge Agreement.
C.    The Pledgors have entered into the Pledge Agreement in order to induce the
Administrative Agent, the Collateral Agent, the Syndication Agent, the Lenders
and the Letter of Credit Issuers to enter into the Credit Agreement and to
induce the respective Lenders and the Letter of Credit Issuers to make their
respective Extensions of Credit to the Borrower and the Restricted Domestic
Subsidiaries under the Credit Agreement and to induce one or more Hedge Banks to
enter into Secured Hedge Agreements with the Borrower and/or its Subsidiaries
and to induce one or more Cash Management Banks to enter into Cash Management
Programs with one or more Pledgors.
D.    The undersigned (each an “Additional Pledgor”) are (a) the legal and
beneficial owners of the Equity Interests described in Schedule 1 hereto and
issued by the entities named therein (such pledged Equity Interests, together
with any Equity Interests of the issuer of such Pledged Shares or any other
Subsidiary held directly by any Additional Pledgor in the future, in each case,
except to the extent excluded from the Collateral for the applicable Secured
Obligations pursuant to the penultimate paragraph of Section 1 below (the
“After-acquired Additional Pledged Shares”), referred to collectively herein as
the “Additional Pledged Shares”) and (b) the legal and beneficial owners of the
Indebtedness described under Schedule 1 hereto (together with any other
Indebtedness owed to any Additional Pledgor hereafter and required to be pledged
pursuant to Section 9.12(a) of the Credit Agreement, the “Additional Pledged
Debt”).


E-22    
EAST\142256231.3

--------------------------------------------------------------------------------





E.    Section 9.11 of the Credit Agreement and Section 9(b) of the Pledge
Agreement provide that additional Subsidiaries may become Subsidiary Pledgors
under the Pledge Agreement by execution and delivery of an instrument in the
form of this Supplement. Each undersigned Additional Pledgor is executing this
Supplement in accordance with the requirements of Section 9(b) of the Pledge
Agreement to pledge to the Collateral Agent for the ratable benefit of the
Secured Parties the Additional Pledged Shares and the Additional Pledged Debt
and to become a Subsidiary Pledgor under the Pledge Agreement in order to induce
the Lenders and the Letter of Credit Issuers to make additional Extensions of
Credit and as consideration for Extensions of Credit previously made.
Accordingly, the Collateral Agent and each undersigned Additional Pledgor agree
as follows:
SECTION 1. In accordance with Section 9(b) of the Pledge Agreement, each
Additional Pledgor by its signature hereby transfers, assigns and pledges to the
Collateral Agent, for the ratable benefit of the Secured Parties, and hereby
grants to the Collateral Agent, for the ratable benefit of the Secured Parties,
a security interest in all of such Additional Pledgor’s right, title and
interest in the following, whether now owned or existing or hereafter acquired
or existing (collectively, the “Additional Collateral”):
(a)    the Additional Pledged Shares held by such Additional Pledgor and the
certificates representing such Additional Pledged Shares and any interest of
such Additional Pledgor in the entries on the books of the issuer of the
Additional Pledged Shares or any financial intermediary pertaining to the
Additional Pledged Shares and all dividends, cash, warrants, rights, instruments
and other property or Proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
Additional Pledged Shares;
(b)    the Additional Pledged Debt and the instruments evidencing the Additional
Pledged Debt owed to such Additional Pledgor, and all interest, cash,
instruments and other property or Proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such Additional Pledged Debt; and
(c)    to the extent not covered by clauses (a) and (b) above, respectively, all
Proceeds of any or all of the foregoing Additional Collateral.
Notwithstanding the foregoing, the Additional Collateral for the Secured
Obligations shall not include any Excluded Stock and Stock Equivalents.
For purposes of the Pledge Agreement, the Collateral shall be deemed to include
the Additional Collateral.
SECTION 2. Each Additional Pledgor by its signature below becomes a Pledgor
under the Pledge Agreement with the same force and effect as if originally named
therein as a Pledgor, and each Additional Pledgor hereby agrees to all the terms
and provisions of the Pledge Agreement applicable to it as a Pledgor thereunder.
Each reference to a “Subsidiary Pledgor” or a “Pledgor” in the Pledge


E-23    
EAST\142256231.3

--------------------------------------------------------------------------------





Agreement shall be deemed to include each Additional Pledgor. The Pledge
Agreement is hereby incorporated herein by reference.
SECTION 3. Each Additional Pledgor represents and warrants as follows:
(a)    Schedule 1 hereto correctly represents as of the date hereof (A) the
issuer, the certificate number, the Additional Pledgor and registered owner, the
number and class and the percentage of the issued and outstanding Equity
Interests of such class of all Additional Pledged Shares and (B) the issuer, the
initial principal amount, the Additional Pledgor and holder, date of and
maturity date of all Additional Pledged Debt. Except as set forth on Schedule 1,
the Pledged Shares represent all (or 65% in the case of pledges of Foreign
Subsidiaries) of the issued and outstanding Equity Interests of each class of
Equity Interests of the issuer on the date hereof.
(b)    Such Additional Pledgor is the legal and beneficial owner of the
Additional Collateral pledged or assigned by such Additional Pledgor hereunder
free and clear of any Lien, except for the Lien created by this Supplement to
the Pledge Agreement.
(c)    As of the date of this Supplement, the Additional Pledged Shares pledged
by such Additional Pledgor hereunder have been duly authorized and validly
issued and, in the case of Additional Pledged Shares issued by a corporation,
are fully paid and non-assessable.
(d)    The execution and delivery by such Additional Pledgor of this Supplement
and the pledge of the Additional Collateral pledged by such Additional Pledgor
hereunder pursuant hereto create a valid and perfected first-priority security
interest in the Additional Collateral, securing the payment of the Secured
Obligations, in favor of the Collateral Agent for the ratable benefit of the
Secured Parties.
(e)    Such Additional Pledgor has full power, authority and legal right to
pledge all the Additional Collateral pledged by such Additional Pledgor pursuant
to this Supplement, and this Supplement constitutes a legal, valid and binding
obligation of each Additional Pledgor, enforceable in accordance with its terms,
except as enforceability thereof may be limited by bankruptcy, insolvency or
other similar laws affecting creditors’ rights generally and subject to general
principles of equity.
SECTION 4. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with the Collateral
Agent and the Borrower. This Supplement shall become effective as to each
Additional Pledgor when the Collateral Agent shall have received counterparts of
this Supplement that, when taken together, bear the signatures of such
Additional Pledgor and the Collateral Agent.
SECTION 5. Except as expressly supplemented hereby, the Pledge Agreement shall
remain in full force and effect.


E-24    
EAST\142256231.3

--------------------------------------------------------------------------------





SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 7. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Pledge Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 8. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 16 of the Pledge Agreement. All communications and
notices hereunder to each Additional Pledgor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 14.2 of the Credit
Agreement.




E-25    
EAST\142256231.3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Additional Pledgor and the Collateral Agent have duly
executed this Supplement to the Pledge Agreement as of the day and year first
above written.
[NAME OF ADDITIONAL PLEDGOR]
By:        
Name:    
Title:    


CITIBANK, N.A., as Collateral Agent
By:        
Name:    
Title:    






E-26    
EAST\142256231.3

--------------------------------------------------------------------------------






SCHEDULE 1
TO SUPPLEMENT NO. [ ]
TO THE AMENDED AND
RESTATED PLEDGE AGREEMENT
Pledged Shares
Record Owner
Issuer
Certificate No.
Number and
Class of Shares
% of
Shares Owned
 
 
 
 
 
 
 
 
 
 



Pledged Debt
Payee
Issuer
Principal
Amount
Date of
Instrument
Maturity
Date
 
 
 
 
 
 
 
 
 
 









E-27    
EAST\142256231.3

--------------------------------------------------------------------------------


Execution Version


EXHIBIT F


AMENDED AND RESTATED U.S. OBLIGATIONS SECURITY AGREEMENT




AMENDED AND RESTATED SECURITY AGREEMENT
THIS AMENDED AND RESTATED SECURITY AGREEMENT dated as of April 26, 2017, among
Laureate Education, Inc., a Delaware public benefit corporation (the
“Borrower”), each of the Subsidiaries of the Borrower listed on the signature
pages hereto or that becomes a party hereto pursuant to Section 8.13 (each such
entity being a “Subsidiary Grantor” and, collectively, the “Subsidiary
Grantors”; the Subsidiary Grantors and the Borrower are referred to collectively
as the “Grantors”), and Citibank, N.A. (“Citi”), as Collateral Agent (in such
capacity, and together with any successor or permitted assign, the “Collateral
Agent”) under the Credit Agreement (as defined below) for the benefit of the
Secured Parties (which, for the purposes of this Security Agreement, shall
include (a) any Secured Party under and as defined in Credit Agreement and (b)
any Cash Management Bank (as defined below)).
W I T N E S S E T H :
WHEREAS, on August 17, 2007, the Borrower entered into (a) a Security Agreement
with Goldman Sachs Credit Partners L.P. (“GSCP”), as collateral agent, and the
other Grantors party thereto (as the same has been amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Original
Security Agreement”), (b) a Credit Agreement with GSCP, as administrative agent
and collateral agent, the financial institutions party thereto as lenders and
letter of credit issuers, the Borrower, Iniciativas Culturales de España S.L.,
as the foreign subsidiary borrower (“ICE”), and others party thereto (as the
same has been amended, restated, supplemented or otherwise modified prior to the
date hereof, including as amended and restated on June 16, 2011 pursuant to an
Amended and Restated Credit Agreement among the Borrower, ICE, the lending
institutions party thereto from time to time as Lenders, and GSCP, as
administrative agent and collateral agent, as such Amended and Restated Credit
Agreement has been amended, restated, supplemented and otherwise modified prior
to the date hereof, the “Original Credit Agreement”) and (c) other Credit
Documents (as defined in the Original Credit Agreement) to which it is a party;
WHEREAS, GSCP, Citi, the Borrower and others entered into that certain
Resignation and Appointment Agreement, dated as of September 30, 2011 (the “2011
Resignation ad Appointment Agreement”), pursuant to which inter alia GSCP
resigned as administrative agent and collateral agent under the Original Credit
Agreement, the Original Security Agreement and the other Credit Documents in
effect prior to the date thereof and Citi was appointed as successor
administrative agent and successor collateral agent under the Original Credit
Agreement, the Original Security Agreement and the other Credit Documents;
WHEREAS, reference is made to that certain Seventh Amendment to Amended and
Restated Credit Agreement, Amendment to Security Documents, and Release of
Foreign Obligations and Certain Credit Parties, dated as of the date hereof,
among the Borrower, Citi, as administrative


EAST\142256231.3    F-1    

--------------------------------------------------------------------------------





agent and collateral agent, the Lenders (as defined therein) party thereto, and
the others party thereto, the “Amendment”), pursuant to which the Original
Credit Agreement was amended and restated in its entirety pursuant to, and
superseded by, that certain Credit Agreement, dated as of the date hereof (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, the lender institutions
from time to time party thereto (the “Lenders”) and Citi as Administrative Agent
and the Collateral Agent;
WHEREAS, upon the effectiveness of the Amendment, (i) ICE and each other Foreign
Obligations Credit Party (as defined in the Original Credit Agreement) was
released of all of its Obligations under the Original Credit Agreement and any
and all other Credit Documents to which it is a party, (ii) all Foreign
Obligations (as defined in the Original Credit Agreement) were satisfied and
terminated in full and (iii) all security interests and liens granted by each
Foreign Obligations Credit Party were terminated and released.
WHEREAS, (a) pursuant to the Credit Agreement, the Lenders have severally agreed
to make Loans to the Borrower and the Letter of Credit Issuers have agreed to
issue Letters of Credit for the account of the Borrower and the Restricted
Domestic Subsidiaries (collectively, the “Extensions of Credit”) upon the terms
and subject to the conditions set forth therein, (b) one or more Hedge Banks may
from time to time enter into Secured Hedge Agreements with the Borrower and/or
its Subsidiaries and (c) one or more Cash Management Banks may from time to time
enter into Cash Management Programs with one or more Grantors;
WHEREAS, pursuant to the Amended and Restated Guarantee dated as of the date
hereof (as the same may be further amended, restated, supplemented or otherwise
modified from time to time, the “Guarantee”), each Subsidiary Grantor party
thereto has agreed to unconditionally and irrevocably guarantee, as primary
obligor and not merely as surety, to the Collateral Agent for the benefit of the
Secured Parties, the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations of anyone other than such Subsidiary Grantor;
WHEREAS, each Subsidiary Grantor is a direct or indirect wholly-owned Subsidiary
of the Borrower;
WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Borrower to make valuable transfers to the Subsidiary Grantors in connection
with the operation of their respective businesses;
WHEREAS, each Grantor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Extensions of Credit;
WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Letter of Credit Issuers to make their respective Extensions of Credit to the
Borrower and the Restricted Domestic Subsidiaries under the Credit Agreement
that the Grantors shall have executed and delivered this Security Agreement to
the Collateral Agent for the ratable benefit of the Secured Parties; and


F-2    
EAST\142256231.3

--------------------------------------------------------------------------------





WHEREAS, the Borrower has requested that the Original Security Agreement be
amended and restated in its entirety to incorporate the terms set forth herein;
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent, the Lenders and the Letter of Credit
Issuers to enter into the Credit Agreement and to induce the respective Lenders
and the Letter of Credit Issuers to make their respective Extensions of Credit
to the Borrower and the Restricted Domestic Subsidiaries under the Credit
Agreement and to induce one or more Lenders, Affiliates of Lenders or other
Hedge Banks to enter into Secured Hedge Agreements with the Borrower and/or its
Subsidiaries and to induce one or more Cash Management Banks to enter into Cash
Management Programs with one or more Grantors, the Grantors hereby agree with
the Collateral Agent, for the benefit of the Secured Parties, to amend and
restate the Original Security Agreement, and the Original Security Agreement is
hereby amended and restated in its entirety as follows:
1.Defined Terms.
(a)    Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
(b)    Terms used herein without definition that are defined in the UCC have the
meanings given to them in the UCC, and if defined in more than one article of
the UCC shall have the meanings set forth in Article 9 thereof, including the
following terms (which are capitalized herein): Account, Chattel Paper,
Commodity Contract, Documents, Instruments, Inventory, Letter-of-Credit Right,
Security Entitlement, Supporting Obligation and Tangible Chattel Paper.
(c)    The following terms shall have the following meanings:
“Cash Management Bank” shall mean any Person (other than the Borrower or any of
its Subsidiaries) that, with respect to any Cash Management Program that is in
effect on or after the Closing Date (or any replacement or renewal thereof), is
a Lender or Agent or an Affiliate of a Lender or Agent, in its capacity as a
party to such Cash Management Program.
“Collateral” shall have the meaning provided in Section 2.
“Collateral Account” shall mean any collateral account established by the
Collateral Agent as provided in Section 5.1 or Section 5.3.
“Collateral Agent” shall have the meaning provided in the preamble to this
Security Agreement.
“Control” shall mean “control,” as such term is defined in Section 9‑104 or
9-106, as applicable, of the UCC.
“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third party under any copyright now or
hereafter owned by any Grantor (including all Copyrights) or that any Grantor
otherwise has the right to license, or granting any


F-3    
EAST\142256231.3

--------------------------------------------------------------------------------





right to any Grantor under any copyright now or hereafter owned by any other
Person, and all rights of any Grantor under any such agreement, including those
listed on Schedule 1.
“Copyrights” shall mean, with respect to any Grantor, all of the following now
owned or hereafter acquired by such Grantor: (i) all copyright rights in any
work subject to the copyright laws of the United States or any other country or
group of countries, whether as author, assignee, transferee or otherwise, and
(ii) all registrations and applications for registration of any such copyright
in the United States or any other country or group of countries, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office, including those listed
on Schedule 2.
“Equipment” shall mean all “equipment,” as such term is defined in Article 9 of
the UCC, now or hereafter owned by any Grantor or to which any Grantor has
rights and, in any event, shall include all machinery, equipment, furnishings,
movable trade fixtures and vehicles now or hereafter owned by any Grantor or to
which any Grantor has rights and any and all Proceeds, additions, substitutions
and replacements of any of the foregoing, wherever located, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto; but excluding equipment to the extent it is subject to a Lien,
permitted by the Credit Agreement and the terms of the Indebtedness secured by
such Lien prohibit assignment of, or granting of a security interest in, such
Grantor’s rights and interests therein (other than to the extent that any such
prohibition would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law), provided, that immediately
upon the repayment of all Indebtedness secured by such Lien, such Grantor shall
be deemed to have granted a Security Interest in all the rights and interests
with respect to such equipment.
“Extensions of Credit” shall have the meaning assigned to such term in the
recitals hereto.
“General Intangibles” shall mean all “general intangibles” as such term is
defined in Article 9 of the UCC and, in any event, including with respect to any
Grantor, all contracts, agreements, instruments and indentures in any form, and
portions thereof, to which such Grantor is a party or under which such Grantor
has any right, title or interest or to which such Grantor or any property of
such Grantor is subject, as the same may from time to time be amended,
supplemented or otherwise modified, including (a) all rights of such Grantor to
receive moneys due and to become due to it thereunder or in connection
therewith, (b) all rights of such Grantor to receive proceeds of any insurance,
indemnity, warranty or guarantee with respect thereto, (c) all claims of such
Grantor for damages arising out of any breach of or default thereunder and (d)
all rights of such Grantor to terminate, amend, supplement, modify or exercise
rights or options thereunder, to perform thereunder and to compel performance
and otherwise exercise all remedies thereunder, in each case to the extent the
grant by such Grantor of a Security Interest pursuant to this Security Agreement
in its right, title and interest in any such contract, agreement, instrument or
indenture (i) is not prohibited by such contract, agreement, instrument or
indenture without the consent of any other party thereto, (ii) would not give
any other party to any such contract, agreement, instrument or indenture the
right to terminate its obligations thereunder or (iii) is permitted with consent
if all


F-4    
EAST\142256231.3

--------------------------------------------------------------------------------





necessary consents to such grant of a Security Interest have been obtained from
the other parties thereto (other than to the extent that any such prohibition or
consent requirement referred to in clauses (i), (ii) and (iii) would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9 409 of the Uniform
Commercial Code (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law) (it being understood that the
foregoing shall not be deemed to obligate such Grantor to obtain such consents),
provided that the foregoing limitation shall not affect, limit, restrict or
impair the grant by such Grantor of a Security Interest pursuant to this
Security Agreement in any Account or any money or other amounts due or to become
due under any such contract, agreement, instrument or indenture.
“Grantor” shall have the meaning assigned to such term in the recitals hereto.
“Intellectual Property” shall mean all of the following now owned or hereafter
created or acquired by any Grantor: (A) all Copyrights, Trademarks, Patents and
Licenses, and (B) all rights, priorities and privileges relating to intellectual
property, whether arising under United States, multinational or foreign laws or
otherwise now owned or hereafter acquired, including (a) all goodwill of any
business connected with the use of or symbolized by any Trademarks, trade
secrets, know-how, customer lists, processes of production, ideas, confidential
business information, techniques, processes, formulas and all other proprietary
information, and (b) rights, priorities and privileges relating to the
Copyrights, the Patents, the Trademarks and the Licenses and all rights to sue
at law or in equity for any past, present or future infringement,
misappropriation, dilution or other impairment thereof, including the right to
receive all Proceeds therefrom, in each case, to the extent the grant by such
Grantor of a Security Interest pursuant to this Security Agreement in any such
rights, priorities and privileges (i) is permitted by any contract, agreement or
other instrument governing such rights, priorities and privileges without the
consent of any other party thereto, (ii) would not give any other party to any
such contract, agreement or other instrument the right to terminate its
obligations thereunder or (iii) is permitted with consent if all necessary
consents to such grant of a Security Interest have been obtained from the
relevant parties (other than to the extent that any such prohibition or consent
requirement referred to in clauses (i), (ii) and (iii) would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law) (it being understood that the foregoing shall not be deemed to
obligate such Grantor to obtain such consents.
“Investment Property” shall mean all Securities (whether certificated or
uncertificated), Security Entitlements and Commodity Contracts of any Grantor
(other than (i) as pledged pursuant to the Pledge Agreement and (ii) solely with
respect to the Secured Obligations, any Stock or Stock Equivalents of any
Foreign Subsidiary in excess of 65% of the outstanding class of such Stock or
Stock Equivalents), whether now or hereafter acquired by any Grantor, except, in
each case, to the extent the grant by a Grantor of a Security Interest therein
pursuant to this Security Agreement in its right, title and interest in any such
Investment Property (i) is prohibited by any contract, agreement, instrument or
indenture governing such Investment Property without the consent of any other
party thereto unless such consent has been expressly obtained, or (ii) would
give any other party to any such contract, agreement, instrument or indenture
the right to terminate its obligations thereunder (other than to the extent that
any such prohibition referred to in clauses (i) and (ii) would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the


F-5    
EAST\142256231.3

--------------------------------------------------------------------------------





UCC (or any successor provision or provisions) of any relevant jurisdiction or
any other applicable law) (it being understood that the foregoing shall not be
deemed to obligate any Grantor to seek or obtain any such consents referred to
in clauses (i) or (ii) above); provided that, the only Stock and Stock
Equivalents of Fleet Street International Universities CV which shall be
Investment Property are (x) Stock and Stock Equivalents of Fleet Street
International Universities CV held directly by the Borrower equal to 42.45% of
the total outstanding and Stock Equivalents of Fleet Street International
Universities CV, and (y) Stock and Stock Equivalents of Fleet Street
International Universities CV held directly by Laureate Education International,
Ltd. equal to 18.58% of the total outstanding and Stock Equivalents of Fleet
Street International Universities CV, so that the aggregate amount of Stock and
Stock Equivalents of Fleet Street International Universities CV which
constitutes Investment Property is limited to 65% of the total Stock and Stock
Equivalents of Fleet Street International Universities CV.
“License” shall mean any Patent License, Trademark License or Copyright License.
“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor (including all Patents) or
that any Grantor otherwise has the right to license, is in existence, or
granting to any Grantor any right to make, have made, use, import or sell any
invention on which a Patent, now or hereafter owned by any other Person, is in
existence, and all rights of any Grantor under any such agreement, including
those listed on Schedule 3.
“Patents” shall mean, with respect to any Grantor, all of the following now
owned or hereafter acquired by such Grantor: (a) all letters patent of the
United States or the equivalent thereof in any other country, all registrations
and recordings thereof, and all applications for letters patent of the United
States or the equivalent thereof in any other country, including registrations,
recordings and pending applications in the United States Patent and Trademark
Office or any similar offices in any other country, and (b) all reissues,
continuations, divisions, continuations-in-part or extensions thereof, and the
inventions disclosed or claimed therein, including the right to make, have made,
use, import and/or sell the inventions disclosed or claimed therein, including
those listed on Schedule 4.
“Proceeds” shall mean all “proceeds” as such term is defined in Article 9 of the
UCC and, in any event, shall include with respect to any Grantor, any
consideration received from the sale, exchange, license, lease or other
disposition of any asset or property that constitutes Collateral, any value
received as a consequence of the possession of any Collateral and any payment
received from any insurer or other Person or entity as a result of the
destruction, loss, theft, damage or other involuntary conversion of whatever
nature of any asset or property that constitutes Collateral, and shall include
(a) all cash and negotiable instruments received by or held on behalf of the
Collateral Agent, (b) any claim of any Grantor against any third party for (and
the right to sue and recover for and the rights to damages or profits due or
accrued arising out of or in connection with) (i) past, present or future
infringement of any Patent now or hereafter owned by any Grantor, or licensed
under a Patent License, (ii) past, present or future infringement or dilution of
any Trademark now or hereafter owned by any Grantor or licensed under a
Trademark License or injury to the goodwill associated with or symbolized by any
Trademark now or hereafter owned by any Grantor, (iii) past,


F-6    
EAST\142256231.3

--------------------------------------------------------------------------------





present or future breach of any License (iv) past, present or future
infringement of any Copyright now or hereafter owned by any Grantor or licensed
under a Copyright License, and (v) past, present or future misappropriation of
any trade secret now or hereafter owned by any Grantor and (c) any and all other
amounts from time to time paid or payable under or in connection with any of the
Collateral.
“Security Agreement” shall mean this Amended and Restated Security Agreement, as
the same may be amended, supplemented or otherwise modified from time to time.
“Security Interest” shall have the meaning provided in Section 2(a).
“Secured Obligations” shall mean (i) Obligations, (ii) all advances to, and
debts, liabilities, obligations, covenants and duties of, any Grantor arising
under (x) any purchasing card program established to enable headquarters and
field staff of a Grantor to purchase goods and supplies from vendors, (y) any
travel and entertainment card program established to enable headquarters and
field staff of a Grantor to make payments for expenses incurred related to
travel and entertainment and (z) any payments-on-behalf-of (POBO) or
collections-on-behalf-of (COBO) programs or any other cash management programs
involving any agreement or arrangement to provide treasury management,
depository, overdraft, letters of credit, automated clearinghouse, electronic
funds transfer, cash pooling and similar programs (all such programs under this
clause (ii), collectively, “Cash Management Program”) entered into in the
ordinary course of business by and between any Grantor and a Cash Management
Bank; provided that the aggregate principal amount of the obligations secured
pursuant to clause (ii) shall at no time exceed $40,000,000 and (iii) all
advances to, and debts, liabilities, obligations, covenants and duties of, any
Restricted Non-Domestic Subsidiary solely with respect to any Secured Hedge
Agreement entered into by a Restricted Non-Domestic Subsidiary.
“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to use any trademark now or
hereafter owned by any Grantor (including any Trademark) or that any Grantor
otherwise has the right to license, or granting to any Grantor any right to use
any trademark now or hereafter owned by any other Person, and all rights of any
Grantor under any such agreement, including those listed on Schedule 5.
“Trademarks” shall mean, with respect to any Grantor, all of the following now
owned or hereafter acquired by such Grantor: (i) all trademarks, service marks,
trade names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
designs and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations and recordings thereof (if any), and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof, and all extensions or
renewals thereof, (ii) all goodwill associated therewith or symbolized thereby
and (iii) all other assets, rights and interests that uniquely reflect or embody
such goodwill, including those listed on Schedule 6 hereto.


F-7    
EAST\142256231.3

--------------------------------------------------------------------------------





“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Collateral Agent’s and the Secured Parties’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.
(d)    The words “hereof”, “herein”, “hereto” and “hereunder” and words of
similar import when used in this Security Agreement shall refer to this Security
Agreement as a whole and not to any particular provision of this Security
Agreement, and Section, subsection, clause and Schedule references are to this
Security Agreement unless otherwise specified. The words “include”, “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”.
(e)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(f)    Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.
(g)    References to “Lenders” in this Security Agreement shall be deemed to
include Affiliates of any Lender that may from time to time enter into Secured
Hedge Agreements with the Borrower and/or its Restricted Subsidiaries.
2.Grant of Security Interest.
(a)    Each Grantor hereby bargains, sells, conveys, assigns, sets over,
mortgages, pledges, hypothecates and transfers to the Collateral Agent, for the
ratable benefit of the Secured Parties, and grants to the Collateral Agent, for
the ratable benefit of the Secured Parties, a lien on and security interest in
(the “Security Interest”), all of its right, title and interest in, to and under
all of the following property now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the Secured
Obligations:
(i)    all Accounts;
(ii)    all Chattel Paper;
(iii)    all Documents;
(iv)    all Equipment;
(v)    all General Intangibles;
(vi)    all Instruments;


F-8    
EAST\142256231.3

--------------------------------------------------------------------------------





(vii)    all Intellectual Property;
(viii)    all Inventory;
(ix)    all Investment Property;
(x)    all Letters of Credit and Letter-of-Credit Rights;
(xi)    all Supporting Obligations;
(xii)    all Collateral Accounts;
(xiii)    all books and records pertaining to the Collateral;
(xiv)    the extent not otherwise included, all Proceeds and products of any and
all of the foregoing;
provided, (x) the Collateral for any Secured Obligations shall not include any
Excluded Stock and Stock Equivalents with respect to such Secured Obligations,
(y) that none of the items included in clauses (i) through (xiv) above shall
constitute Collateral to the extent (and only to the extent) that the grant of
the Security Interest therein would violate any Requirement of Law applicable to
such Collateral (other than to the extent that any such Requirement of Law would
be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provision or provisions) of any relevant jurisdiction or
any other applicable law) and (z) the Collateral shall not include any
“intent-to-use” Trademark application prior to the filing of and acceptance by
the United States Patent and Trademark Office of a “Statement of Use” or
“Amendment to Allege Use” with respect thereto, to the extent, if any, and,
solely during the period, if any, in which the grant of a security interest
therein would impair the validity or enforceability of any registration issuing
from such “intent-to-use” Trademark application under applicable federal law.
(b)    Each Grantor hereby irrevocably authorizes the Collateral Agent and its
Affiliates, counsel and other representatives, at any time and from time to
time, to file or record financing statements, amendments to financing statements
and, with notice to the Borrower, and other filing or recording documents or
instruments with respect to the Collateral in such form and in such offices as
the Collateral Agent reasonably determines appropriate to perfect the Security
Interests of the Collateral Agent under this Security Agreement, and such
financing statements and amendments may describe the Collateral covered thereby
as “all assets”, “all personal property” or words of similar effect. Each
Grantor hereby also authorizes the Collateral Agent and its Affiliates, counsel
and other representatives, at any time and from time to time, to file
continuation statements with respect to previously filed financing statements. A
photographic or other reproduction of this Security Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction to the Collateral Agent.
(c)    Each Grantor hereby agrees to provide to the Collateral Agent, promptly
upon request, any information reasonably necessary to effectuate the filings or
recordings authorized by this Section 2(b) including the Intellectual Property
filings referred to below.


F-9    
EAST\142256231.3

--------------------------------------------------------------------------------





(d)    The Collateral Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office or any similar office in any other country) such documents as may be
necessary or advisable for the purpose of perfecting, confirming, continuing,
enforcing or protecting the Security Interest granted hereunder by each Grantor,
without the signature of any Grantor, and naming any Grantor or the Grantors, as
the case may be, as debtors and the Collateral Agent as secured party, and, at
the reasonable request of the Collateral Agent, each Grantor agrees to execute
any such documents to be so filed.
(e)    The Security Interests are granted as security only and shall not subject
the Collateral Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Collateral.
3.Representations and Warranties. Each Grantor hereby represents and warrants to
the Collateral Agent and each Secured Party on the date hereof that:
3.1    Title; No Other Liens. Except for (a) the Security Interest granted to
the Collateral Agent for the benefit of the Secured Parties pursuant to this
Security Agreement, (b) the Liens permitted by the Credit Agreement and (c) any
Liens securing Indebtedness which is no longer outstanding or any Liens with
respect to commitments to lend which have been terminated, such Grantor owns
each item of the Collateral free and clear of any and all Liens or claims of
others. No security agreement, financing statement or other public notice with
respect to all or any part of the Collateral that evidences a Lien securing any
material Indebtedness is on file or of record in any public office, except such
as (i) have been filed in favor of the Collateral Agent (or a former collateral
agent) for the ratable benefit of the Secured Parties pursuant to this Security
Agreement or any other Credit Document or (ii) are permitted by the Credit
Agreement.
3.2    Perfected First Priority Liens.
(a)    This Security Agreement is effective to create in favor of the Collateral
Agent, for its benefit and for the benefit of the Secured Parties, legal, valid
and enforceable Security Interests in the Collateral, subject to the effects of
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
general equitable principles.
(b)    Subject to the limitations set forth in clause (c) of this Section 3.2,
the Security Interests granted pursuant to this Security Agreement (i) will
constitute valid and perfected Security Interests in the Collateral (as to which
perfection may be obtained by the filings or other actions described in clause
(A), (B) or (C) of this paragraph) in favor of the Collateral Agent, for the
ratable benefit of the Secured Parties, as collateral security for the Secured
Obligations, upon (A) the filing in the applicable filing offices listed on
Schedule I hereto of all financing statements (or financing statement
amendments, as applicable), in each case, naming each Grantor as “debtor” and
the Collateral Agent as “secured party” and describing the Collateral, (B)
delivery to the Collateral Agent (or its bailee) of all Instruments, Chattel
Paper, Certificated Securities and negotiable Documents in each case, properly
endorsed for transfer in blank and (C) completion of the filing, registration
and recording of a fully executed agreement in the form hereof (or a supplement
hereto) and containing a description of all Collateral constituting Intellectual
Property in the United States Patent and Trademark Office (or any successor
office) within the three month period (commencing


F-10    
EAST\142256231.3

--------------------------------------------------------------------------------





as of the date hereof) or, in the case of Collateral constituting Intellectual
Property acquired after the date hereof, thereafter pursuant to 35 USC § 261 and
15 USC § 1060 and the regulations thereunder with respect to United States
issued Patents and Patent applications and United States registered Trademarks
and Trademark applications and in the United States Copyright Office (or any
successor office) within the one month period (commencing as of the applicable
date of acquisition or filing) or, in the case of Collateral constituting
Intellectual Property acquired after the date hereof, thereafter with respect to
United States registered Copyrights pursuant to 17 USC § 205 and the regulations
thereunder as soon as reasonably practicable, and otherwise as may be required
pursuant to the laws of any other necessary jurisdiction to the extent that a
security interest may be perfected by such filings, registrations and
recordings, and (ii) are prior to all other Liens on the Collateral other than
Liens permitted pursuant to Section 10.2 of the Credit Agreement.
(c)    Notwithstanding anything to the contrary herein, no Grantor shall be
required to perfect the Security Interests granted by this Security Agreement
(including Security Interests in cash, cash accounts and Investment Property) by
any means other than by (i) filings pursuant to the Uniform Commercial Code of
the relevant State(s), (ii) filings in the United States Patent and Trademark
Office, United States Copyright Office, or successor offices, that are necessary
or advisable for the purpose of perfecting, confirming, enforcing, or protecting
the Security Interests granted in certain Intellectual Property and (iii)
delivery to the Collateral Agent (or its bailee) to be held in its possession of
all Collateral consisting of Tangible Chattel Paper, Instruments or any
Certificated Securities, in each case, properly endorsed for transfer to the
Collateral Agent or in blank, with a fair market value in excess of $5,000,000
individually.
(d)    It is understood and agreed that the Security Interests in cash and
Investment Property created hereunder shall not prevent the Grantors from using
such assets in the ordinary course of their respective businesses.
3.3    Grantor Information.
Schedule II hereto sets forth under the appropriate headings as of the Closing
Date: (1) the full legal name of such Grantor, (2) to the knowledge of the
Grantor, all trade names or other names under which such Grantor currently
conducts business, (3) the type of organization of such Grantor, (4) the
jurisdiction of organization of such Grantor, (5) its organizational
identification number, if any, and (6) the jurisdiction where the chief
executive office of such Grantor is located.
3.4    Intellectual Property.
Schedule 1 hereto sets forth, in proper form for filing with the United States
Copyright Office, all of each Grantor’s Copyright Licenses in which a Grantor is
the exclusive licensee of any United States registered Copyright. Schedule 2
hereto sets forth, in proper form for filing with the United States Copyright
Office, all of each Grantor’s United States Copyright registrations. Schedule 3
hereto sets forth, in proper form for filing with the United States Patent and
Trademark Office, all of each Grantor’s Patent Licenses in which a Grantor is
the exclusive licensee of any United States issued Patents or Patent
applications. Schedule 4 hereto sets forth, in proper form for filing with the
United States Patent and Trademark Office, all of each Grantor’s United States
issued Patents and Patent applications. Schedule 5 hereto sets forth, in proper
form for filing with


F-11    
EAST\142256231.3

--------------------------------------------------------------------------------





the United States Patent and Trademark Office, all of each Grantor’s Trademark
Licenses in which a Grantor is the exclusive licensee of any Trademarks
registered or applied for in the United States. Schedule 6 hereto sets forth, in
proper form for filing with the United States Patent and Trademark Office, all
of each Grantor’s United States Trademark registrations and applications.
4.Covenants. Each Grantor hereby covenants and agrees with the Collateral Agent
and the Secured Parties that, from and after the date of this Security Agreement
until the Secured Obligations (except for contingent indemnification obligations
in respect of which a claim has not yet been made) are paid in full, the
Commitments are terminated and no Letter of Credit remains outstanding:
4.1    Maintenance of Perfected Security Interest; Further Documentation.
(a)    Such Grantor shall maintain the Security Interest created by this
Security Agreement as a perfected Security Interest having at least the priority
described in Section 3.1 and shall defend such Security Interest against the
claims and demands of all Persons whomsoever, in each case subject to Section
3.2(c).
(b)    Such Grantor will furnish to the Collateral Agent and the Lenders from
time to time statements and schedules further identifying and describing the
assets and property of such Grantor and such other reports in connection
therewith as the Collateral Agent may reasonably request.
(c)    Subject to clause (d) below and Section 3.2(c), each Grantor agrees that
at any time and from time to time, at the expense of such Grantor, it will
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents, including all applicable
documents required under Section 3.2(b)(C)), which may be required under any
applicable law and which the Collateral Agent or the Required Lenders may
reasonably request, in order (i) to grant, preserve, protect and perfect the
validity and priority of the Security Interests created or intended to be
created hereby or (ii) to enable the Collateral Agent to exercise and enforce
its rights and remedies hereunder with respect to any Collateral, including the
filing of any financing or continuation statements under the Uniform Commercial
Code in effect in any jurisdiction with respect to the Security Interests
created hereby and all applicable documents required under Section 3.2(b)(C),
all at the expense of such Grantor.
(d)    Notwithstanding anything in this Section 4.1 to the contrary, (i) with
respect to any assets created or acquired by such Grantor after the date hereof
that are required by the Credit Agreement to be subject to the Lien created
hereby or (ii) with respect to any Person that, subsequent to the date hereof,
becomes a Subsidiary that is required by the Credit Agreement to become a party
hereto, the relevant Grantor after the acquisition or creation thereof shall
promptly take all actions required by the Credit Agreement, this Section 4.1 or
Section 4.5 below.
4.2    Damage or Destruction of Collateral. The Grantors agree promptly to
notify the Collateral Agent if any material portion of the Collateral is damaged
or destroyed.


F-12    
EAST\142256231.3

--------------------------------------------------------------------------------





4.3    Notices. Each Grantor will advise the Collateral Agent and the Lenders
promptly, in reasonable detail, of any Lien of which it has knowledge (other
than the Security Interests created hereby or Liens permitted under the Credit
Agreement) on any of the Collateral which would adversely affect, in any
material respect, the ability of the Collateral Agent to exercise any of its
remedies hereunder.
4.4    Changes in Grantor Information or Status. Without limiting any
prohibitions or restrictions on mergers or other transactions set forth in the
Credit Agreement, no Grantor shall change its name, identity, corporate
structure (e.g. by merger, consolidation, change in corporate form or
otherwise), type of organization or jurisdiction of organization or, in the case
of any Grantor which is a general partnership, the sole place of business or
chief executive office, unless it shall have (a) notified the Collateral Agent
in writing at least ten (10) days prior to any such change (or such later date
as is reasonably acceptable to the Collateral Agent) identifying such new
proposed name, identity, corporate structure, type of organization or
jurisdiction of organization or, in the case of any Grantor which is a
partnership, the sole place of business or chief executive office and providing
such other information in connection therewith as the Collateral Agent may
reasonably request and (b) taken all actions necessary or advisable to maintain
the continuous validity, perfection and the same or better priority of the
Collateral Agent’s Security Interest in the Collateral granted or intended to be
granted and agreed to hereby.
4.5    Acquisition of Additional Intellectual Property. Within 45 days after the
end of each calendar quarter, each Grantor shall provide a list of any
additional applications for or registrations of Intellectual Property of such
Grantor not previously disclosed to the Collateral Agent, including such
information as is necessary for the Collateral Agent to make appropriate filings
in the United States Patent and Trademark Office and the United States Copyright
Office.
5.Remedial Provisions.
5.1    Certain Matters Relating to Accounts.
(a)    At any time after the occurrence and during the continuance of an Event
of Default and after giving reasonable notice to the Borrower and any other
relevant Grantor, the Administrative Agent shall have the right, but not the
obligation, to instruct the Collateral Agent to (and upon such instruction, the
Collateral Agent shall) make test verifications of the Accounts in any manner
and through any medium that the Administrative Agent reasonably considers
advisable, and each Grantor shall furnish all such assistance and information as
such Agent may require in connection with such test verifications. Such Agent
shall have the absolute right to share any information it gains from such
inspection or verification with any Secured Party.
(b)    The Collateral Agent hereby authorizes each Grantor to collect such
Grantor’s Accounts and the Collateral Agent may curtail or terminate said
authority at any time after the occurrence and during the continuance of an
Event of Default. If required in writing by the Collateral Agent at any time
after the occurrence and during the continuance of an Event of Default, any
payments of Accounts, when collected by any Grantor, (i) shall be forthwith
(and, in any event, within two Business Days) deposited by such Grantor in the
exact form received, duly endorsed by such Grantor to the Collateral Agent if
required, in a Collateral Account maintained


F-13    
EAST\142256231.3

--------------------------------------------------------------------------------





under the sole dominion and control of and on terms and conditions reasonably
satisfactory to the Collateral Agent, subject to withdrawal by the Collateral
Agent for the account of the Secured Parties only as provided in Section 5.5,
and (ii) until so turned over, shall be held by such Grantor in trust for the
Collateral Agent and the Secured Parties, segregated from other funds of such
Grantor. Each such deposit of Proceeds of Accounts shall be accompanied by a
report identifying in reasonable detail the nature and source of the payments
included in the deposit.
(c)    At the Collateral Agent’s request at any time after the occurrence and
during the continuance of an Event of Default, each Grantor shall deliver to the
Collateral Agent all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Accounts, including all
original orders, invoices and shipping receipts.
(d)    Upon the occurrence and during the continuance of an Event of Default, a
Grantor shall not grant any extension of the time of payment of any of the
Accounts, compromise, compound or settle the same for less than the full amount
thereof, release, wholly or partly, any Person liable for the payment thereof,
or allow any credit or discount whatsoever thereon if the Collateral Agent shall
have instructed the Grantors not to grant or make any such extension, credit,
discount, compromise or settlement under any circumstances during the
continuance of such Event of Default.
5.2    Communications with Credit Parties; Grantors Remain Liable.
(a)    The Collateral Agent in its own name or in the name of others may at any
time after the occurrence and during the continuance of an Event of Default,
after giving reasonable notice to the relevant Grantor of its intent to do so,
communicate with obligors under the Accounts to verify with them to the
Collateral Agent’s satisfaction the existence, amount and terms of any Accounts.
The Collateral Agent shall have the absolute right to share any information it
gains from such inspection or verification with any Secured Party.
(b)    Upon the written request of the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Accounts that the Accounts have been assigned to the
Collateral Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Collateral Agent.
(c)    Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Accounts to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. Neither the
Collateral Agent nor any Secured Party shall have any obligation or liability
under any Account (or any agreement giving rise thereto) by reason of or arising
out of this Security Agreement or the receipt by the Collateral Agent or any
Secured Party of any payment relating thereto, nor shall the Collateral Agent or
any Secured Party be obligated in any manner to perform any of the obligations
of any Grantor under or pursuant to any Account (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment


F-14    
EAST\142256231.3

--------------------------------------------------------------------------------





of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.
5.3    Proceeds to be Turned Over To Collateral Agent. In addition to the rights
of the Collateral Agent and the Secured Parties specified in Section 5.1 with
respect to payments of Accounts, if an Event of Default shall occur and be
continuing and the Collateral Agent so requires by notice in writing to the
relevant Grantor (it being understood that the exercise of remedies by the
Secured Parties in connection with an Event of Default under Section 11.5 of the
Credit Agreement shall be deemed to constitute a request by the Collateral Agent
for the purposes of this sentence and in such circumstances, no such written
notice shall be required), all Proceeds received by any Grantor consisting of
cash, checks and other near cash items shall be held by such Grantor in trust
for the Collateral Agent and the Secured Parties, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Collateral Agent in the exact form received by such Grantor (duly
endorsed by such Grantor to the Collateral Agent, if required). All Proceeds
received by the Collateral Agent hereunder shall be held by the Collateral Agent
in a Collateral Account maintained under its dominion and control and on terms
and conditions reasonably satisfactory to the Collateral Agent. All Proceeds
while held by the Collateral Agent in a Collateral Account (or by such Grantor
in trust for the Collateral Agent and the Secured Parties) shall continue to be
held as collateral security for all the Secured Obligations and shall not
constitute payment thereof until applied as provided in Section 5.4.
5.4    Application of Proceeds. The Collateral Agent shall apply the proceeds of
any collection or sale of the Collateral as well as any Collateral consisting of
cash, at any time after receipt in the order specified in Section 11 of the
Credit Agreement. Upon any sale of the Collateral by the Collateral Agent
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the Collateral Agent or of the officer making the
sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.
5.5    Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Collateral Agent may exercise in respect of the Collateral, in
addition to all other rights and remedies provided for herein or otherwise
available to it, all the rights and remedies of a secured party upon default
under the UCC or any other applicable law or in equity and also may with notice
to the relevant Grantor, sell the Collateral or any part thereof in one or more
parcels at public or private sale or sales, at any exchange, broker’s board or
office of the Collateral Agent or any Lender or elsewhere for cash or on credit
or for future delivery at such price or prices and upon such other terms as are
commercially reasonable irrespective of the impact of any such sales on the
market price of the Collateral. The Collateral Agent shall be authorized at any
such sale (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers of Collateral to Persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and, upon consummation of any
such sale, the Collateral Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the


F-15    
EAST\142256231.3

--------------------------------------------------------------------------------





extent permitted by law) all rights of redemption, stay and/or appraisal that it
now has or may at any time in the future have under any rule of law or statute
now existing or hereafter enacted. The Collateral Agent and any Secured Party
shall have the right upon any such public sale, and, to the extent permitted by
law, upon any such private sale, to purchase the whole or any part of the
Collateral so sold, and the Collateral Agent or such Secured Party may pay the
purchase price by crediting the amount thereof against the Secured Obligations.
Each Grantor agrees that, to the extent notice of sale shall be required by law,
at least ten days’ notice to such Grantor of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification. The Collateral Agent shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given. The
Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. To
the extent permitted by law, each Grantor hereby waives any claim against the
Collateral Agent arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
that might have been obtained at a public sale, even if the Collateral Agent
accepts the first offer received and does not offer such Collateral to more than
one offeree. Each Grantor further agrees, at the Collateral Agent’s request to
assemble the Collateral and make it available to the Collateral Agent, at places
which the Collateral Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere. The Collateral Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 5.5 in accordance with the
provisions of Section 5.4.
5.6    Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations and the fees and disbursements of any attorneys
employed by the Collateral Agent or any Secured Party to collect such
deficiency.
5.7    Amendments, etc. with Respect to the Secured Obligations; Waiver of
Rights. Each Grantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Grantor and without notice to or
further assent by any Grantor, (a) any demand for payment of any of the Secured
Obligations made by the Collateral Agent or any other Secured Party may be
rescinded by such party and any of the Secured Obligations continued, (b) the
Secured Obligations, or the liability of any other party upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Collateral Agent or any other Secured Party, (c) the Credit
Agreement, the other Credit Documents, the Letters of Credit and any other
documents executed and delivered in connection therewith and the Secured Hedge
Agreements and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders, as the case may be,
or, in the case of any Secured Hedge Agreement, the Hedge Bank party thereto)
may deem advisable from time to time, and (d) any collateral security, guarantee
or right of offset at any time held by the Collateral Agent or any other Secured
Party for the payment of the Secured Obligations may be sold, exchanged, waived,
surrendered or released. Neither the Collateral Agent nor any other Secured
Party shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Secured Obligations or for this
Security Agreement or any property subject thereto. When


F-16    
EAST\142256231.3

--------------------------------------------------------------------------------





making any demand hereunder against any Grantor, the Collateral Agent or any
other Secured Party may, but shall be under no obligation to, make a similar
demand on any Grantor or any other Person, and any failure by the Collateral
Agent or any other Secured Party to make any such demand or to collect any
payments from any Borrower or any Grantor or any other Person or any release of
any Borrower or any Grantor or any other Person shall not relieve any Grantor in
respect of which a demand or collection is not made or any Grantor not so
released of its several obligations or liabilities hereunder, and shall not
impair or affect the rights and remedies, express or implied, or as a matter of
law, of the Collateral Agent or any other Secured Party against any Grantor. For
the purposes hereof “demand” shall include the commencement and continuance of
any legal proceedings.
5.8    License to Use Intellectual Property. For the purpose of enabling the
Collateral Agent, during the continuance of an Event of Default, to exercise
rights and remedies hereunder at such time as the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies, and for no other
purpose, each Grantor hereby grants to the Collateral Agent, to the extent such
Grantor has the right to do so, an irrevocable, assignable, non-exclusive
license to use, license or sublicense any of the Intellectual Property now owned
or held, or hereafter acquired, by such Grantor, wherever the same may be
located. To the extent permitted, such license shall include access to all media
in which any of the licensed items may be recorded or stored and to all computer
programs used for the compilation or printout hereof.
6.The Collateral Agent.
6.1    Collateral Agent’s Appointment as Attorney-in-Fact, etc.
(a)    Each Grantor hereby appoints, which appointment is irrevocable and
coupled with an interest, effective upon the occurrence and during the
continuance of an Event of Default, the Collateral Agent and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or otherwise, for the
purpose of carrying out the terms of this Security Agreement, to take any and
all appropriate action and to execute any and all documents and instruments that
may be necessary or desirable to accomplish the purposes of this Security
Agreement, and, without limiting the generality of the foregoing, each Grantor
hereby gives the Collateral Agent the power and right, on behalf of such
Grantor, either in the Collateral Agent’s name or in the name of such Grantor or
otherwise, without assent by such Grantor, to do any or all of the following, in
each case after the occurrence and during the continuance of an Event of Default
and after written notice by the Collateral Agent of its intent to do so:
(i)    take possession of and endorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any Account
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Account or with respect to any other Collateral
whenever payable;
(ii)    in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent


F-17    
EAST\142256231.3

--------------------------------------------------------------------------------





may reasonably request to evidence the Collateral Agent’s and the Secured
Parties’ Security Interest in such Intellectual Property;
(iii)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral;
(iv)    execute, in connection with any sale provided for in Section 5.5, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral;
(v)    obtain and adjust insurance required to be maintained by such Grantor
pursuant to Section 9.3 of the Credit Agreement;
(vi)    direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Collateral Agent or as the Collateral Agent shall direct;
(vii)    ask or demand for, collect and receive payment of and receipt for, any
and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral;
(viii)    sign and endorse any invoices, freight or express bills, bills of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral;
(ix)    commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect the Collateral or any
portion thereof and to enforce any other right in respect of any Collateral;
(x)    defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral (with such Grantor’s consent to the extent such action
or its resolution could materially affect such Grantor or any of its Affiliates
in any manner other than with respect to its continuing rights in such
Collateral);
(xi)    settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Collateral Agent
may deem appropriate (with such Grantor’s consent to the extent such action or
its resolution could materially affect such Grantor or any of its Affiliates in
any manner other than with respect to its continuing rights in such Collateral);
(xii)    assign any Intellectual Property, throughout the world for such term or
terms, on such conditions, and in such manner, as the Collateral Agent shall in
its sole discretion determine; and
(xiii)    generally, sell, transfer, pledge and make any agreement with respect
to or otherwise deal with any of the Collateral as fully and completely as
though the Collateral Agent were the absolute owner thereof for all purposes,
and do, at the Collateral Agent’s


F-18    
EAST\142256231.3

--------------------------------------------------------------------------------





option and such Grantor’s expense, at any time, or from time to time, all acts
and things that the Collateral Agent deems necessary to protect, preserve or
realize upon the Collateral and the Collateral Agent’s and the Secured Parties’
Security Interests therein and to effect the intent of this Security Agreement,
all as fully and effectively as such Grantor might do.
Anything in this Section 6.1(a) to the contrary notwithstanding, the Collateral
Agent agrees that (i) it will not exercise any rights under the power of
attorney provided for in this Section 6.1(a) unless an Event of Default shall
have occurred and be continuing; and (ii) no United States “intent-to-use”
trademark or servicemark applications shall be assigned to the Collateral Agent
or any third party until an amendment to allege use or a statement of use has
been filed under 15 U.S.C. § 1501(d) and accepted by the United States Patent
and Trademark Office, except to a successor to the business (or the portion of
the business) to which the mark pertains, if that business is ongoing and
existing.
(b)    If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.
(c)    The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 6.1, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on any category of past due ABR Loans under the Credit Agreement,
from the date of payment by the Collateral Agent to the date reimbursed by the
relevant Grantor, shall be payable by such Grantor to the Collateral Agent on
demand.
(d)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Security Agreement are coupled with an interest and are
irrevocable until this Security Agreement is terminated and the Security
Interests created hereby are released.
6.2    Duty of Collateral Agent. The Collateral Agent’s sole duty with respect
to the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the UCC or otherwise, shall be to deal with
it in the same manner as the Collateral Agent deals with similar property for
its own account. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which the Collateral Agent accords its own property. Neither the Collateral
Agent, any Secured Party nor any of their respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof. The powers conferred on the
Collateral Agent and the Secured Parties hereunder are solely to protect the
Collateral Agent’s and the Secured Parties’ interests in the Collateral and
shall not impose any duty upon the Collateral Agent or any Secured Party to
exercise any such powers. The Collateral Agent and the Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be


F-19    
EAST\142256231.3

--------------------------------------------------------------------------------





responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.
6.3    Authority of Collateral Agent. Each Grantor acknowledges that the rights
and responsibilities of the Collateral Agent under this Security Agreement with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Security Agreement shall, as between the Collateral Agent and the
Secured Parties, be governed by the Credit Agreement, and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Collateral Agent and the Grantors, the Collateral Agent shall be
conclusively presumed to be acting as agent for the applicable Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.
6.4    Security Interest Absolute. All rights of the Collateral Agent hereunder,
the Security Interest and all obligations of the Grantors hereunder shall be
absolute and unconditional.
6.5    Continuing Security Interest; Assignments Under the Credit Agreement;
Release.
(a)    This Security Agreement shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon each Grantor and
the successors and assigns thereof and shall inure to the benefit of the
Collateral Agent and the other Secured Parties and their respective successors,
indorsees, transferees and assigns until all Obligations under the Credit
Documents (other than any contingent indemnity obligations not then due) and the
obligations of each Grantor under this Security Agreement shall have been
satisfied by payment in full, the Commitments shall be terminated and no Letters
of Credit shall be outstanding (or all such Letters of Credit shall have been
Cash Collateralized), notwithstanding that from time to time during the term of
the Credit Agreement and any Secured Hedge Agreement the Credit Parties may be
free from any Secured Obligations.
(b)    A Subsidiary Grantor shall automatically be released from its obligations
hereunder if it ceases to be a Guarantor, subject to the requirements of Section
14.1 of the Credit Agreement.
(c)    The Security Interest granted hereby in any Collateral shall
automatically be released (i) to the extent provided in Section 14.1 of the
Credit Agreement or (ii) upon the effectiveness of any written consent to the
release of the Security Interest granted hereby in such Collateral pursuant to
Section 14.1 of the Credit Agreement. Any such release in connection with any
sale, transfer or other disposition of such Collateral shall result in such
Collateral being sold, transferred or disposed of, as applicable, free and clear
of the Lien and Security Interest created hereby.
(d)    In connection with any termination or release pursuant to this Section
6.5 (b) or (c), the Collateral Agent shall execute and deliver to any Grantor,
at such Grantor’s expense, all documents that such Grantor shall reasonably
request to evidence such termination or release.


F-20    
EAST\142256231.3

--------------------------------------------------------------------------------





Any execution and delivery of documents pursuant to this Section 6.5 shall be
without recourse to or warranty by the Collateral Agent.
6.6    Reinstatement. Each Grantor further agrees that, if any payment made by
any Credit Party or other Person and applied to the Secured Obligations is at
any time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of Collateral are required to be returned by any Secured Party to
such Credit Party, its estate, trustee, receiver or any other party, including
any Grantor, under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or repayment, any Lien or
other Collateral securing such liability shall be and remain in full force and
effect, as fully as if such payment had never been made or, if prior thereto the
Lien granted hereby or other Collateral securing such liability hereunder shall
have been released or terminated by virtue of such cancellation or surrender),
such Lien or other Collateral shall be reinstated in full force and effect, and
such prior cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect any Lien or other Collateral securing the obligations
of any Grantor in respect of the amount of such payment.
6.7    Further Assurances. Subject to Section 3.2(c) hereof, each Grantor agrees
that at any time and from time to time, at the expense of such Grantor, it will
execute or otherwise authorize the filing of any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents), which may be required
under any applicable law and which the Collateral Agent or the Administrative
Agent may reasonably request, in order (x) to perfect and protect any pledge,
assignment of security interest granted hereby (including the priority thereof)
or (y) to enable the Collateral Agent to exercise and enforce its rights and
remedies hereunder with respect to any Collateral.
7.Collateral Agent As Agent.
(a)    Citi has been appointed to act as the Collateral Agent under the Credit
Agreement, by the Lenders under the Credit Agreement and, by their acceptance of
the benefits hereof, the other Secured Parties. The Collateral Agent shall be
obligated, and shall have the right hereunder, to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including the release or substitution of Collateral), solely
in accordance with this Security Agreement and the Credit Agreement, provided
that the Collateral Agent shall exercise, or refrain from exercising, any
remedies provided for in Section 5 in accordance with the instructions of
Required Lenders. In furtherance of the foregoing provisions of this Section
7(a), each Secured Party, by its acceptance of the benefits hereof, agrees that
it shall have no right individually to realize upon any of the Collateral
hereunder, it being understood and agreed by such Secured Party that all rights
and remedies hereunder may be exercised solely by the Collateral Agent for the
ratable benefit of the applicable Lenders and Secured Parties in accordance with
the terms of this Section 7(a).
(b)    The Collateral Agent shall at all times be the same Person that is the
Collateral Agent under the Credit Agreement. Written notice of resignation by
the Collateral Agent pursuant to Section 13.9 of the Credit Agreement shall also
constitute notice of resignation as Collateral


F-21    
EAST\142256231.3

--------------------------------------------------------------------------------





Agent under this Security Agreement; removal of the Collateral Agent shall also
constitute removal under this Security Agreement; and appointment of a
Collateral Agent pursuant to Section 13.9 of the Credit Agreement shall also
constitute appointment of a successor Collateral Agent under this Security
Agreement. Upon the acceptance of any appointment as Collateral Agent under
Section 13.9 of the Credit Agreement by a successor Collateral Agent, that
successor Collateral Agent shall thereupon succeed to and become vested with all
the rights, powers, privileges and duties of the retiring or removed Collateral
Agent under this Security Agreement, and the retiring or removed Collateral
Agent under this Security Agreement shall promptly (i) transfer to such
successor Collateral Agent all sums, securities and other items of Collateral
held hereunder, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Collateral Agent under this Security Agreement, and (ii) execute and deliver to
such successor Collateral Agent or otherwise authorize the filing of such
amendments to financing statements and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Collateral Agent of the Security Interests created hereunder, whereupon such
retiring or removed Collateral Agent shall be discharged from its duties and
obligations under this Security Agreement. After any retiring or removed
Collateral Agent’s resignation or removal hereunder as Collateral Agent, the
provisions of this Security Agreement shall inure to its benefit as to any
actions taken or omitted to be taken by it under this Security Agreement while
it was Collateral Agent hereunder.
(c)    The Collateral Agent shall not be deemed to have any duty whatsoever with
respect to any Secured Party that is a counterparty to a Secured Hedge Agreement
the obligations under which constitute Secured Obligations, unless it shall have
received written notice in form and substance satisfactory to the Collateral
Agent from a Grantor or any such Secured Party as to the existence and terms of
the applicable Secured Hedge Agreement.
8.Miscellaneous.
8.1    Amendments in Writing. None of the terms or provisions of this Security
Agreement may be waived, amended, supplemented or otherwise modified except by a
written instrument executed by the affected Grantor and the Collateral Agent in
accordance with Section 14.1 of the Credit Agreement.
8.2    Notices. All notices, requests and demands pursuant hereto shall be made
in accordance with Section 14.2 of the Credit Agreement. All communications and
notices hereunder to any Subsidiary Grantor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 14.2 of the Credit
Agreement.
8.3    No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Collateral Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default or in any breach of any of the terms and conditions
hereof. No failure to exercise, nor any delay in exercising, on the part of the
Collateral Agent or any other Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or


F-22    
EAST\142256231.3

--------------------------------------------------------------------------------





privilege. A waiver by the Collateral Agent or any other Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy that the Collateral Agent or such other Secured Party would
otherwise have on any future occasion. The rights, remedies, powers and
privileges herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.
8.4    Enforcement Expenses; Indemnification.
(a)    Each Grantor agrees to pay any and all reasonable out of pocket expenses
(including all reasonable fees and disbursements of counsel) that may be paid or
incurred by any Secured Party in enforcing, or obtaining advice of counsel in
respect of, any rights with respect to, or collecting, any or all of the Secured
Obligations and/or enforcing any rights with respect to, or collecting against,
such Grantor under this Security Agreement.
(b)    Each Grantor agrees to pay, and to save the Collateral Agent and the
Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes that may be payable or determined to be payable with respect to any of the
Collateral or in connection with any of the transactions contemplated by this
Security Agreement.
(c)    Each Grantor agrees to pay, and to save the Collateral Agent and the
Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Security Agreement to the
extent the Borrower would be required to do so pursuant to Section 14.5 of the
Credit Agreement.
(d)    The agreements in this Section 8.4 shall survive repayment of the Secured
Obligations and all other amounts payable under the Credit Agreement and the
other Credit Documents.
8.5    Successors and Assigns. The provisions of this Security Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Security Agreement without the prior written consent of the Collateral Agent
except pursuant to a transaction permitted by the Credit Agreement.
8.6    Counterparts. This Security Agreement may be executed by one or more of
the parties to this Security Agreement on any number of separate counterparts
(including by facsimile or other electronic transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Security Agreement signed by all the
parties shall be lodged with the Collateral Agent and the Borrower.
8.7    Severability. Any provision of this Security Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such


F-23    
EAST\142256231.3

--------------------------------------------------------------------------------





prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties
hereto shall endeavor in good faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
8.8    Section Headings. The Section headings used in this Security Agreement
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.
8.9    Integration. This Security Agreement together with the other Credit
Documents represents the agreement of each of the Grantors with respect to the
subject matter hereof and there are no promises, undertakings, representations
or warranties by the Collateral Agent or any other Secured Party relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Credit Documents.
8.10    GOVERNING LAW. THIS SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
8.11    Submission To Jurisdiction Waivers. Each party hereto hereby irrevocably
and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Security Agreement and the other Credit Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address referred to in Section 8.2 or at such other address of which such Person
shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right of any other party
hereto (or any Secured Party) to effect service of process in any other manner
permitted by law or shall limit the right of any party hereto (or any Secured
Party) to sue in any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 8.11 any special, exemplary, punitive or consequential damages.


F-24    
EAST\142256231.3

--------------------------------------------------------------------------------





8.12    Acknowledgments. Each party hereto hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Security Agreement and the other Credit Documents to which it is a
party;
(b)    neither the Collateral Agent nor any other Agent or Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Security Agreement or any of the other Credit Documents,
and the relationship between the Grantors, on the one hand, and the Collateral
Agent, each other Agent and the other Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders, the Agents and any other Secured Party or among the Grantors and the
Lenders, the Agents and any other Secured Party.
8.13    Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Security Agreement pursuant to Section 9.11 of the Credit
Agreement shall become a Grantor, with the same force and effect as if
originally named as a Grantor herein, for all purposes of this Security
Agreement upon execution and delivery by such Subsidiary of a written supplement
substantially in the form of Annex A hereto. The execution and delivery of any
instrument adding an additional Grantor as a party to this Security Agreement
shall not require the consent of any other Grantor hereunder. The rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Security
Agreement.
8.14    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS SECURITY AGREEMENT, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.
8.15    No Novation. This Security Agreement does not extinguish the outstanding
obligations of the Grantors evidenced by the Original Security Agreement or,
except as expressly set forth herein or in the Amendment, discharge or release
any lien or security interest or any other security under the Credit Documents,
all of which liens and security interests shall continue under the Credit
Documents. Nothing herein contained shall be construed as a substitution or
novation of the original obligations under the Original Security Agreement,
which shall remain in full force and effect, except as amended hereby.


[SIGNATURE PAGES FOLLOW]




F-25    
EAST\142256231.3

--------------------------------------------------------------------------------
















F-1    
EAST\142256231.3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.
LAUREATE EDUCATION, INC., as Grantor




By:        

    Name:

    Title:


POST-SECONDARY EDUCATION ACQUISITION CORPORATION, as Grantor




By:        

    Name:

    Title:


WALDEN E-LEARNING, LLC, as Grantor




By:        

    Name:

    Title:




[SIGNATURE PAGE TO SECURITY AGREEMENT]


F-27    
EAST\142256231.3

--------------------------------------------------------------------------------





THE CANTER GROUP OF COMPANIES, LLC, as Grantor




By:        

    Name:

    Title:


LAUREATE EDUCATION INTERNATIONAL LTD., as Grantor




By:        

    Name:

    Title:


CANTER AND ASSOCIATES, LLC, as Grantor




By:        

    Name:

    Title:


EDUCATIONAL SATELLITE SERVICES, INC., as Grantor


[SIGNATURE PAGE TO SECURITY AGREEMENT]


F-28    
EAST\142256231.3

--------------------------------------------------------------------------------









By:        

    Name:

    Title:


WALL STREET INTERNATIONAL HOLDINGS-US I, INC., as Grantor




By:        

    Name:

    Title:


FLEET STREET AVIATION, LLC, as Grantor




By:        

    Name:

    Title:


LEI ADMINISTRATION, LLC, as Grantor




By:        


[SIGNATURE PAGE TO SECURITY AGREEMENT]


F-29    
EAST\142256231.3

--------------------------------------------------------------------------------






    Name:

    Title:


EXETER STREET HOLDINGS, LLC, as Grantor




By:        

    Name:

    Title:




[SIGNATURE PAGE TO SECURITY AGREEMENT]


F-30    
EAST\142256231.3

--------------------------------------------------------------------------------





CITIBANK, N.A., as Collateral Agent




By:        

    Authorized Signatory






[SIGNATURE PAGE TO SECURITY AGREEMENT]


F-31    
EAST\142256231.3

--------------------------------------------------------------------------------






ANNEX A TO THE
SECURITY AGREEMENT
SUPPLEMENT NO. [  ] dated as of [             ], to the Amended and Restated
Security Agreement dated as of April 26, 2017 (as amended, restated,
supplemented or otherwise modified or replaced through the date hereof, the
“Security Agreement”) among Laureate Education, Inc., a Delaware public benefit
corporation (the “Borrower”), each subsidiary of the Borrower listed on the
signature pages thereto (each such subsidiary individually a “Subsidiary
Grantor” and, collectively, the “Subsidiary Grantors”; the Subsidiary Grantors
and the Borrower are referred to collectively herein as the “Grantors”), and
Citibank, N.A., as collateral agent (in such capacity, the “Collateral Agent”)
under the Credit Agreement referred to below.


A.    Reference is made to that certain Credit Agreement, dated as of April 26,
2017 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among the Borrower, the lenders or
other financial institutions or entities from time to time party thereto (the
“Lenders”), and Citibank, N.A., as Administrative Agent and Collateral Agent.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement.
C.    The Grantors have entered into the Security Agreement in order to induce
the Administrative Agent, the Collateral Agent, the Lenders and the Letter of
Credit Issuers to enter into the Credit Agreement and to induce the respective
Lenders and Letter of Credit Issuers to make their respective Extensions of
Credit to the Borrower and the Restricted Domestic Subsidiaries under the Credit
Agreement and to induce one or more Hedge Banks to enter into Secured Hedge
Agreements with the Borrower and/or its Subsidiaries and to induce one or more
Cash Management Banks to enter into Cash Management Programs with one or more
Grantors.
D.    Section 9.11 of the Credit Agreement and Section 8.13 of the Security
Agreement provide that each Subsidiary of the Borrower that is required to
become a party to the Security Agreement pursuant to Section 9.11 of the Credit
Agreement shall become a Grantor, with the same force and effect as if
originally named as a Grantor therein, for all purposes of the Security
Agreement upon execution and delivery by such Subsidiary of an instrument in the
form of this Supplement. Each undersigned Subsidiary (each a “New Grantor”) is
executing this Supplement in accordance with the requirements of the Security
Agreement to become a Subsidiary Grantor under the Security Agreement in order
to induce the Lenders and the Letter of Credit Issuers to make additional
Extensions of Credit and as consideration for Extensions of Credit previously
made.
Accordingly, the Collateral Agent and the New Grantors agree as follows:
SECTION 1.    In accordance with Section 8.13 of the Security Agreement, each
New Grantor by its signature below becomes a Grantor under the Security
Agreement with the same force and effect as if originally named therein as a
Grantor and each New Grantor hereby (a) agrees


F-32    
EAST\142256231.3

--------------------------------------------------------------------------------





to all the terms and provisions of the Security Agreement applicable to it as a
Grantor thereunder and (b) represents and warrants that the representations and
warranties made by it as a Grantor thereunder are true and correct on and as of
the date hereof. In furtherance of the foregoing, each New Grantor, as security
for the payment and performance in full of the Secured Obligations, does hereby
bargain, sell, convey, assign, set over, mortgage, pledge, hypothecate and
transfer to the Collateral Agent for the benefit of the Secured Parties, and
hereby grants to the Collateral Agent for the benefit of the Secured Parties, a
security interest in all of the Collateral of such New Grantor, in each case
whether now or hereafter existing or in which it now has or hereafter acquires
an interest. Each reference to a “Grantor” in the Security Agreement shall be
deemed to include each New Grantor. The Security Agreement is hereby
incorporated herein by reference.
SECTION 2.    Each New Grantor represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to the
effects of bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and general equitable principles.
SECTION 3.    This Supplement may be executed by one or more of the parties to
this Supplement on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with the Collateral
Agent and the Borrower. This Supplement shall become effective as to each New
Grantor when the Collateral Agent shall have received counterparts of this
Supplement that, when taken together, bear the signatures of such New Grantor
and the Collateral Agent.
SECTION 4.    Such New Grantor hereby represents and warrants that (a) set forth
on Schedule I hereto is (i) the legal name of such New Grantor, (ii) the
jurisdiction of incorporation or organization of such New Grantor, (iii) the
identity or type of organization or corporate structure of such New Grantor and
(iv) the Federal Taxpayer Identification Number and organizational number of
such New Grantor and (b) as of the date hereof (i) Schedule II hereto sets forth
all of each New Grantor’s Copyright Licenses, (ii) Schedule III hereto sets
forth, in proper form for filing with the United States Copyright Office, all of
each New Grantor’s United States Copyright registrations (and all applications
therefor), (iii) Schedule IV hereto sets forth all of each New Grantor’s Patent
Licenses, (iv) Schedule V hereto sets forth, in proper form for filing with the
United States Patent and Trademark Office, all of each New Grantor’s United
States issued Patents (and all applications therefor), (v) Schedule VI hereto
sets forth respects all of each New Grantor’s Trademark Licenses and (vi)
Schedule VII hereto sets forth in all material respects, in proper form for
filing with the United States Patent and Trademark Office, all of each New
Grantor’s United States Trademark registrations (and all applications therefor).
SECTION 5.    Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.
SECTION 6.    THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND


F-33    
EAST\142256231.3

--------------------------------------------------------------------------------





CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 7.    Any provision of this Supplement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and in the Security Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties
hereto shall endeavor in good faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 8.    All notices, requests and demands pursuant hereto shall be made in
accordance with Section 14.2 of the Credit Agreement. All communications and
notices hereunder to each New Grantor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 14.2 of the Credit
Agreement.


F-34    
EAST\142256231.3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each New Grantor and the Collateral Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.
[NAME OF ADDITIONAL GRANTOR]
By:        

Name:

Title:
CITIBANK, N.A., as Collateral Agent
By:        

Name:

Title:








F-35    
EAST\142256231.3

--------------------------------------------------------------------------------






SCHEDULE I
TO SUPPLEMENT NO. ___ TO THE
SECURITY AGREEMENT
COLLATERAL
Legal Name
Jurisdiction of Incorporation or Organization
Type of Organization or Corporate Structure
Federal Taxpayer Identification Number and Organizational Identification Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







F-36    
EAST\142256231.3

--------------------------------------------------------------------------------






SCHEDULE II
TO SUPPLEMENT NO. ___ TO THE
SECURITY AGREEMENT
MATERIAL COPYRIGHT LICENSES






F-37    
EAST\142256231.3

--------------------------------------------------------------------------------






SCHEDULE III
TO SUPPLEMENT NO. ___ TO THE
SECURITY AGREEMENT
COPYRIGHTS
Grantor
Title
Registration Number





F-38    
EAST\142256231.3

--------------------------------------------------------------------------------





SCHEDULE IV
TO SUPPLEMENT NO.___ TO THE
SECURITY AGREEMENT
MATERIAL PATENT LICENSES






F-39    
EAST\142256231.3

--------------------------------------------------------------------------------






SCHEDULE V
TO SUPPLEMENT NO.___ TO THE
SECURITY AGREEMENT
PATENTS


Grantor
Patent Title
Application/Patent Number









F-40    
EAST\142256231.3

--------------------------------------------------------------------------------






SCHEDULE VI
TO SUPPLEMENT NO. ___ TO THE
SECURITY AGREEMENT
MATERIAL TRADEMARK LICENSES






F-41    
EAST\142256231.3

--------------------------------------------------------------------------------






SCHEDULE VII
TO SUPPLEMENT NO. ___ TO THE
SECURITY AGREEMENT
TRADEMARKS
Grantor
Trademark
Registration/Serial No.
 
 
 
 
 
 
 
 
 









F-42    
EAST\142256231.3

--------------------------------------------------------------------------------


Execution Version




EXHIBIT G


AMENDED AND RESTATED U.S. INSTITUTION SUBSIDIARY COLLATERAL AGREEMENT




SECOND AMENDED AND RESTATED COLLATERAL AGREEMENT
SECOND AMENDED AND RESTATED COLLATERAL AGREEMENT dated as of April 26, 2017 (the
“Collateral Agreement”), by and among Walden University, LLC, a Florida limited
liability company (“Walden”), each other subsidiary of Laureate Education Inc.,
a Delaware public benefit corporation (the “Borrower”), that becomes a party
hereto pursuant to Section 8.13 hereof (each a “U.S. Institution Subsidiary”,
and collectively “U.S. Institution Subsidiaries”) and Citibank, N.A. (“Citi”),
as Collateral Agent (in such capacity, and together with any successor or
permitted assign, the “Collateral Agent”) under the Credit Agreement (as defined
below) for the benefit of the Secured Parties (which, for the purposes of this
Collateral Agreement, shall include (a) any Secured Party under and as defined
in Credit Agreement and (b) any Cash Management Bank (as defined below)).
W I T N E S S E T H :
WHEREAS, on August 17, 2007, (a) Walden and Goldman Sachs Credit Partners L.P.
(“GSCP”), as collateral agent entered into a Collateral Agreement (as the same
has been amended, restated, supplemented or otherwise modified prior to the date
hereof, including as amended and restated on June 16, 2011, the “Original
Collateral Agreement”), (b) the Borrower entered into a Credit Agreement with
GSCP, as administrative agent and collateral agent, the financial institutions
party thereto as lenders and letter of credit issuers, the Borrower, Iniciativas
Culturales de España S.L., as the foreign subsidiary borrower (“ICE”), and
others party thereto (as the same has been amended, restated, supplemented or
otherwise modified prior to the date hereof, including as amended and restated
on June 16, 2011 pursuant to an Amended and Restated Credit Agreement among the
Borrower, ICE, the lending institutions party thereto from time to time as
Lenders, and GSCP, as administrative agent and collateral agent, as such Amended
and Restated Credit Agreement has been amended, restated, supplemented and
otherwise modified prior to the date hereof, the “Original Credit Agreement”)
and (c) the Borrower entered into other Credit Documents (as defined in the
Original Credit Agreement) to which it is a party;
WHEREAS, GSCP, Citi, the Borrower and others entered into that certain
Resignation and Appointment Agreement, dated as of September 30, 2011 (the “2011
Resignation and Appointment Agreement”), pursuant to which inter alia GSCP
resigned as administrative agent and collateral agent under the Original Credit
Agreement, the Original Collateral Agreement and the other Credit Documents in
effect prior to the date thereof and Citi was appointed as successor
administrative agent and successor collateral agent under the Original Credit
Agreement, the Original Collateral Agreement and the other Credit Documents;
WHEREAS, reference is made to that certain Seventh Amendment to Amended and
Restated Credit Agreement, Amendment to Security Documents, and Release of
Foreign Obligations and Certain


EAST\142256231.3    G-1    

--------------------------------------------------------------------------------





Credit Parties, dated as of the date hereof, among the Borrower, Citi, as
administrative agent and collateral agent, the Lenders (as defined therein)
party thereto, and the others party thereto, the “Amendment”), pursuant to which
the Original Credit Agreement was amended and restated in its entirety pursuant
to, and superseded by, that certain Second Amended and Restated Credit
Agreement, dated as of the date hereof (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the lender institutions from time to time party thereto (the
“Lenders”) and Citi as Administrative Agent and the Collateral Agent;
WHEREAS, upon the effectiveness of the Amendment, (i) ICE and each other Foreign
Obligations Credit Party (as defined in the Original Credit Agreement) was
released of all of its Obligations under the Original Credit Agreement and any
and all other Credit Documents to which it is a party, (ii) all Foreign
Obligations (as defined in the Original Credit Agreement) were satisfied and
terminated in full and (iii) all security interests and liens granted by each
Foreign Obligations Credit Party were terminated and released;
WHEREAS, (a) pursuant to the Credit Agreement, the Lenders have severally agreed
to make Loans to the Borrower and the Letter of Credit Issuers have agreed to
issue Letters of Credit for the account of the Borrower and the Restricted
Domestic Subsidiaries, including the U.S. Institution Subsidiaries
(collectively, the “Extensions of Credit”), upon the terms and subject to the
conditions set forth therein, (b) one or more Hedge Banks may from time to time
enter into Secured Hedge Agreements with the Borrower and/or its Subsidiaries
and (c) one or more Cash Management Banks may from time to time enter into Cash
Management Programs with one or more U.S. Institution Subsidiaries;
WHEREAS, each U.S. Institution Subsidiary is an indirect wholly-owned Subsidiary
of the Borrower and each U.S. Institution Subsidiary has agreed to secure the
obligations of the Borrower;
WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Borrower to make valuable transfers to U.S. Institution Subsidiaries in
connection with the operation of their respective businesses;
WHEREAS, each U.S. Institution Subsidiary acknowledges that it will derive
substantial direct and indirect benefit from the making of the Extensions of
Credit; and
WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Letter of Credit Issuers to make their respective Extensions of Credit to the
Borrower and the Restricted Domestic Subsidiaries under the Credit Agreement
that each U.S. Institution Subsidiary shall have executed and delivered this
Collateral Agreement to the Collateral Agent for the ratable benefit of the
Secured Parties; and
WHEREAS, the Borrower has requested that the Original Collateral Agreement be
amended and restated in its entirety to incorporate the terms set forth herein;
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent, the Lenders and the Letter of Credit
Issuers to enter into the Credit Agreement and to induce the respective Lenders
and the Letter of Credit Issuers to make their respective


G-2    
EAST\142256231.3

--------------------------------------------------------------------------------





Extensions of Credit to the Borrower and the Restricted Domestic Subsidiaries
under the Credit Agreement and to induce one or more Lenders, Affiliates of
Lenders or other Hedge Banks to enter into Secured Hedge Agreements with the
Borrower and/or its Subsidiaries and to induce one or more Cash Management Banks
to enter into Cash Management Programs with one or more U.S. Institution
Subsidiaries, each U.S. Institution Subsidiary hereby agrees with the Collateral
Agent, for the benefit of the Secured Parties, to amend and restate the Original
Collateral Agreement, and the Original Collateral Agreement is hereby amended
and restated in its entirety as follows:
1.    Defined Terms.
(a)    Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
(b)    The following terms shall have the following meanings:
“Account” shall have the meaning assigned to such term in Article 9 of the UCC.
“Cash Management Bank” shall mean any Person (other than the Borrower or any of
its Subsidiaries) that, with respect to any Cash Management Program that is in
effect on or after the Closing Date (or any replacement or renewal thereof), is
a Lender or Agent or an Affiliate of a Lender or Agent, in its capacity as a
party to such Cash Management Program.
“Collateral Agreement” shall mean this Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.
“Collateral” shall have the meaning provided in Section 2.
“Collateral Account” shall mean any collateral account established by the
Collateral Agent as provided in Section 5.1 or Section 5.3.
“Collateral Agent” shall have the meaning provided in the preamble to this
Collateral Agreement.
“Control” shall mean “control,” as such term is defined in Section 9‑104 or
9-106, as applicable, of the UCC.
“Extensions of Credit” shall have the meaning assigned to such term in the
recitals hereto.
“Federal Funds Account” means an Account reflecting monies that are due to be
received, or have been received, from the U.S. Department of Education pursuant
to a U.S. Institution Subsidiary’s participation in the Title IV Programs, where
such monies are required to be held in trust or another fiduciary capacity,
until and unless such monies are disbursed by the U.S. Institution Subsidiary to
student beneficiaries of the Title IV Programs or returned to the U.S.
Department of Education. “Pledged U.S. Institution Subsidiary Copyrights” means
(i) all copyright rights in any work subject to the copyright laws of the United
States or any other country or group of countries, owned by each U.S.
Institution Subsidiary, and (ii) all registrations and applications for
registration


G-3    
EAST\142256231.3

--------------------------------------------------------------------------------





of any such copyright in the United States or any other country or group of
countries owned by each U.S. Institution Subsidiary, including those listed on
Schedule 2 and (iii) all rights, priorities and privileges relating to the
foregoing, and all rights to sue at law or in equity for any past, present or
future infringement, or other impairment thereof, including the right to receive
all Proceeds therefrom.
“Pledged U.S. Institution Subsidiary Patents” means (a) all letters patent of
the United States or the equivalent thereof in any other country, owned by each
U.S. Institution Subsidiary (b) all registrations and recordings thereof owned
by each U.S. Institution Subsidiary, and all applications for letters patent of
the United States or the equivalent thereof owned by each U.S. Institution
Subsidiary in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, and including those listed on Schedule 3, (c) all
reissues, continuations, divisions, continuations-in-part or extensions thereof,
and the inventions disclosed or claimed therein, including the right to make,
have made, use, import and/or sell the inventions disclosed or claimed therein
and (d) all rights, priorities and privileges relating to the foregoing, and all
rights to sue at law or in equity for any past, present or future infringement,
dilution, or other impairment thereof, including the right to receive all
Proceeds therefrom.
“Pledged U.S. Institution Subsidiary Trademarks” means (a) all trademarks,
service marks, trade names, corporate names, company names, business names,
fictitious business names, logos, other source or business identifiers, designs
and general intangibles of like nature, now existing or hereafter adopted or
acquired, owned by each U.S. Institution Subsidiary, (b) all registrations
thereof, and all applications filed in connection therewith, in each case owned
by each U.S. Institution Subsidiary, including registrations and applications in
the United States Patent and Trademark Office or any similar offices in any
State of the United States or any other country or any political subdivision
thereof, and all extensions or renewals thereof, including those listed on
Schedule 1, (c) all goodwill associated with or symbolized by the foregoing and
(d) all rights, priorities and privileges relating to the foregoing, and all
rights to sue at law or in equity for any past, present or future infringement,
dilution, or other impairment thereof, including the right to receive all
Proceeds therefrom.
“Pledged US Receivables” means all the Accounts of each U.S. Institution
Subsidiary excluding (i) any Federal Funds Account, (ii) any State Funds
Account.
“Proceeds” shall mean all “proceeds” as such term is defined in Article 9 of the
UCC.
“Secured Obligations” shall mean (i) Obligations, (ii) all advances to, and
debts, liabilities, obligations, covenants and duties of, any U.S. Institution
Subsidiary arising under (x) any purchasing card program established to enable
headquarters and field staff of a U.S. Institution Subsidiary to purchase goods
and supplies from vendors, (y) any travel and entertainment card program
established to enable headquarters and field staff of a U.S. Institution
Subsidiary to make payments for expenses incurred related to travel and
entertainment and (z) any payments-on-behalf-of (POBO) or receipts-on-behalf-of
(ROBO) programs or any other cash management programs involving any agreement or
arrangement to provide treasury management, depository, overdraft, letters of
credit, automated clearinghouse, electronic funds transfer, cash pooling and
similar


G-4    
EAST\142256231.3

--------------------------------------------------------------------------------





programs (all such programs under this clause (ii), collectively, “Cash
Management Program”) entered into in the ordinary course of business by and
between any U.S. Institution Subsidiary and a Cash Management Bank; provided
that the aggregate principal amount of the obligations secured pursuant to
clause (ii) shall at no time exceed $40,000,000 and (iii) all advances to, and
debts, liabilities, obligations, covenants and duties of, any Restricted
Non-Domestic Subsidiary solely with respect to any Secured Hedge Agreement
entered into by a Restricted Non-Domestic Subsidiary.
“Security Interest” shall have the meaning provided in Section 2.
“State Funds Account” means an Account reflecting monies that are due to be
received, or have been received, from any student financial assistance program
administered by a state government agency pursuant to a U.S. Institution
Subsidiary’s participation in such program, where such monies are required to be
held in trust or another fiduciary capacity, until and unless such monies are
disbursed by the U.S. Institution Subsidiary to student beneficiaries of the
student financial assistance program or returned to the applicable state
government agency.
“Title IV Programs” means the programs of federal student financial assistance
administered pursuant to Title IV of the Higher Education Act of 1965, as
amended, 20 U.S.C. Section 1001 et seq. (including, without limitation, all
“Title IV HEA Programs” as such term is defined in 34 C.F.R. 668.1(c)).
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Collateral Agent’s and the Secured Parties’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.
“U.S. Institution Subsidiary” shall have the meaning assigned to such term in
the recitals hereto.
(c)    The words “hereof”, “herein”, “hereto” and “hereunder” and words of
similar import when used in this Collateral Agreement shall refer to this
Collateral Agreement as a whole and not to any particular provision of this
Collateral Agreement, and Section, subsection, clause and Schedule references
are to this Collateral Agreement unless otherwise specified. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.
(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(e)    Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a U.S. Institution Subsidiary, shall refer to
such U.S. Institution Subsidiary’s Collateral or the relevant part thereof.


G-5    
EAST\142256231.3

--------------------------------------------------------------------------------





(f)    References to “Lenders” in this Collateral Agreement shall be deemed to
include Affiliates of any Lender that may from time to time enter into Secured
Hedge Agreements with the Borrower and/or its Restricted Subsidiaries.
2.    Grant of Security Interest.
(a)    Each U.S. Institution Subsidiary hereby bargains, sells, conveys,
assigns, sets over, mortgages, pledges, hypothecates and transfers to the
Collateral Agent, for the ratable benefit of the Secured Parties, and grants to
the Collateral Agent, for the ratable benefit of the Secured Parties, a lien on
and security interest in (the “Security Interest”), all of its right, title and
interest in, to and under all of the following property now owned or at any time
hereafter acquired by such U.S. Institution Subsidiary or in which such U.S.
Institution Subsidiary now has or at any time in the future may acquire any
right, title or interest (collectively, the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Secured
Obligations:
(i)    all Pledged US Receivables;
(ii)    all Pledged U.S. Institution Subsidiary Trademarks;
(iii)    all Pledged U.S. Institution Subsidiary Copyrights;
(iv)    all Pledged U.S. Institution Subsidiary Patents;
(v)    all books and records pertaining to the Collateral; and
(vi)    to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing.
provided, (x) that none of the items included in clauses (i) through (iv) above
shall constitute Collateral to the extent (and only to the extent) that the
grant of the Security Interest therein would violate any Requirement of Law
applicable to such Collateral (other than to the extent that any such
Requirement of Law would be rendered ineffective pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the UCC (or any successor provision or provisions) of
any relevant jurisdiction or any other applicable law) and (y) the Collateral
shall not include any “intent-to-use” Pledged U.S. Institution Subsidiary
Trademark application prior to the filing of and acceptance by the United States
Patent and Trademark Office of a “Statement of Use” or “Amendment to Allege Use”
with respect thereto, to the extent, if any, that, solely during the period, if
any, in which the grant of a security interest therein would impair the validity
or enforceability of any registration issuing from such “intent-to-use” Pledged
U.S. Institution Subsidiary Trademark application under applicable federal law.
(b)    Each U.S. Institution Subsidiary hereby irrevocably authorizes the
Collateral Agent and its Affiliates, counsel and other representatives, at any
time and from time to time, to file or record financing statements, amendments
to financing statements and, with notice to the Borrower, and other filing or
recording documents or instruments with respect to the Collateral in


G-6    
EAST\142256231.3

--------------------------------------------------------------------------------





such form and in such offices as the Collateral Agent reasonably determines
appropriate to perfect the Security Interests of the Collateral Agent under this
Collateral Agreement. Each U.S. Institution Subsidiary hereby also authorizes
the Collateral Agent and its Affiliates, counsel and other representatives, at
any time and from time to time, to file continuation statements with respect to
previously filed financing statements. A photographic or other reproduction of
this Collateral Agreement shall be sufficient as a financing statement or other
filing or recording document or instrument for filing or recording in any
jurisdiction to the Collateral Agent.
Each U.S. Institution Subsidiary hereby agrees to provide to the Collateral
Agent, promptly upon request, any information reasonably necessary to effectuate
the filings or recordings authorized by this Section 2(b), including the filings
in the United States Patent and Trademark Office and United States Copyright
Office referred to below.
The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents as may be necessary
or advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted hereunder by each U.S. Institution
Subsidiary and naming any U.S. Institution Subsidiary as debtor and the
Collateral Agent as secured party, provided that, at the reasonable request of
the Collateral Agent, each U.S. Institution Subsidiary agrees to execute any
such documents to be so filed.
The Security Interests are granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any U.S. Institution Subsidiary with respect to
or arising out of the Collateral.
3.    Representations and Warranties. Each U.S. Institution Subsidiary hereby
represents and warrants to the Collateral Agent and each Secured Party on the
date hereof that:
3.1    Title; No Other Liens. Except for (a) the Security Interest granted to
the Collateral Agent for the benefit of the Secured Parties pursuant to this
Collateral Agreement, (b) the Liens permitted by the Credit Agreement and (c)
any Liens securing Indebtedness which is no longer outstanding or any Liens with
respect to commitments to lend which have been terminated, such U.S. Institution
Subsidiary owns each item of the Collateral free and clear of any and all Liens
or claims of others. No security agreement, financing statement or other public
notice with respect to all or any part of the Collateral that evidences a Lien
securing any material Indebtedness is on file or of record in any public office,
except such as (i) have been filed in favor of the Collateral Agent (or a former
collateral agent) for the ratable benefit of the Secured Parties pursuant to
this Collateral Agreement or any other Credit Documents or (ii) are permitted by
the Credit Agreement.
3.2    Perfected First Priority Liens.
(a)    This Collateral Agreement is effective to create in favor of the
Collateral Agent, for its benefit and for the benefit of the Secured Parties,
legal, valid and enforceable Security Interests in the Collateral, subject to
the effects of bankruptcy, insolvency or similar laws affecting creditors’
rights generally and general equitable principles.


G-7    
EAST\142256231.3

--------------------------------------------------------------------------------





(b)    Subject to the limitations set forth in clause (c) of this Section 3.2,
the Security Interests granted pursuant to this Collateral Agreement (i) will
constitute valid and perfected Security Interests in the Collateral (as to which
perfection may be obtained by the filings or other actions described in clause
(A), or (B) of this paragraph) in favor of the Collateral Agent, for the ratable
benefit of the Secured Parties, as collateral security for the Secured
Obligations, upon (A) the filing in the applicable filing offices listed on
Schedule I hereto of all financing statements (or financing statement
amendments, as applicable) , in each case, naming such U.S. Institution
Subsidiary as “debtor” and the Collateral Agent as “secured party” and
describing the Collateral and (B) completion of the filing, registration and
recording of a fully executed agreement in the form hereof (or a supplement
hereto) and containing a description of all Collateral constituting (1) Pledged
U.S. Institution Subsidiary Patents and Pledged U.S. Institution Subsidiary
Trademark registrations and applications in the United States Patent and
Trademark Office (or any successor office) within the three month period
(commencing as of the date hereof) or, in the case of Collateral constituting
Pledged U.S. Institution Subsidiary Patents and Pledged U.S. Institution
Subsidiary Trademark registrations and applications acquired after the date
hereof, thereafter pursuant to 35 USC § 261 and 15 USC § 1060 and the
regulations thereunder, and (2) Pledged U.S. Institution Subsidiary Copyright
registrations in the United States Copyright Office (or any successor office)
within the one month period (commencing as of the date hereof) or, in the case
of Collateral constituting Pledged U.S. Institution Subsidiary Copyright
registrations acquired after the date hereof, thereafter pursuant to 17 USC
§ 205 and the regulations thereunder, and otherwise as may be required pursuant
to the laws of any other necessary jurisdiction to the extent that a security
interest may be perfected by such filings, registrations and recordings, and
(ii) are prior to all other Liens on the Collateral other than Liens permitted
pursuant to Section 10.2 of the Credit Agreement.
(c)    Notwithstanding anything to the contrary herein, no U.S. Institution
Subsidiary shall be required to perfect the Security Interests granted by this
Collateral Agreement by any means other than by (i) filings pursuant to the
Uniform Commercial Code of the relevant State(s) and (ii) filings in the United
States Patent and Trademark Office, United States Copyright Office, or successor
offices, that are necessary or advisable for the purpose of perfecting,
confirming, enforcing, or protecting the Security Interests granted in the
Pledged U.S. Institution Subsidiary Patents, Pledged U.S. Institution Subsidiary
Trademark registrations and applications and Pledged U.S. Institution Subsidiary
Copyright registrations.
3.3    U.S. Institution Subsidiary Information.
Schedule II hereto sets forth under the appropriate headings as of the Closing
Date: (1) the full legal name of such U.S. Institution Subsidiary, (2) to the
knowledge of such U.S. Institution Subsidiary, all trade names or other names
under which such U.S. Institution Subsidiary currently conducts business, (3)
the type of organization of such U.S. Institution Subsidiary, (4) the
jurisdiction of organization of such U.S. Institution Subsidiary, (5) its
organizational identification number, if any, and (6) the jurisdiction where the
chief executive office of such U.S. Institution Subsidiary is located.


G-8    
EAST\142256231.3

--------------------------------------------------------------------------------





3.4    Pledged U.S. Institution Subsidiary Patents, Pledged U.S. Institution
Subsidiary Trademark registrations and applications and Pledged U.S. Institution
Subsidiary Copyright registrations.
Schedule 1 hereto sets forth, in proper form for filing with the United States
Patent and Trademark Office, all United States Trademark registrations and
applications owned by such U.S. Institution Subsidiary. Schedule 2 hereto sets
forth, in proper form for filing with the United States Copyright Office, all
United States Copyright registrations owned by such U.S. Institution Subsidiary.
Schedule 3 sets forth, in proper form for filing with the United States Patent
and Trademark Office, all United States issued Patents and Patent applications
owned by such U.S. Institution Subsidiary.
4.    Covenants. Each U.S. Institution Subsidiary hereby covenants and agrees
with the Collateral Agent and the Secured Parties that, from and after the date
of this Collateral Agreement until the Secured Obligations (except for
contingent indemnification obligations in respect of which a claim has not yet
been made) are paid in full, the Commitments are terminated and no Letter of
Credit remains outstanding or the Letters of Credit outstanding have been Cash
Collateralized, otherwise collateralized with “back to back” letters of credit
or otherwise supported on terms satisfactory to the Collateral Agent (such time,
“Payment in Full”):
4.1    Maintenance of Perfected Security Interest; Further Documentation.
(a)    Such U.S. Institution Subsidiary shall maintain the Security Interest
created by this Collateral Agreement as a perfected Security Interest having at
least the priority described in Section 3.1 and shall defend such Security
Interest against the claims and demands of all Persons whomsoever, in each case
subject to Section 3.2(c).
(b)    Such U.S. Institution Subsidiary will furnish to the Collateral Agent and
the Lenders from time to time statements and schedules further identifying and
describing the assets and property of such U.S. Institution Subsidiary and such
other reports in connection therewith as the Collateral Agent may reasonably
request.
(c)    Subject to clause (d) below and Section 3.2(c), such U.S. Institution
Subsidiary agrees that at any time and from time to time, at the expense of such
U.S. Institution Subsidiary, it will execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents, including all applicable documents described in Section
3.2(b)(i)(B)), which may be required under any applicable law, or which the
Collateral Agent or the Required Lenders may reasonably request, in order (i) to
grant, preserve, protect and perfect the validity and priority of the Security
Interests created or intended to be created hereby or (ii) to enable the
Collateral Agent to exercise and enforce its rights and remedies hereunder with
respect to any Collateral, including the filing of any financing or continuation
statements under the Uniform Commercial Code in effect in any jurisdiction with
respect to the Security Interests created hereby and all applicable documents
described in Section 3.2(b)(i)(B), all at the expense of such U.S. Institution
Subsidiary.


G-9    
EAST\142256231.3

--------------------------------------------------------------------------------





(d)    Notwithstanding anything in this Section 4.1 to the contrary, (i) with
respect to any assets created or acquired by such U.S. Institution Subsidiary
after the date hereof that are required by the Credit Agreement to be subject to
the Lien created hereby or (ii) with respect to any Person that, subsequent to
the date hereof, becomes a Subsidiary that is required by the Credit Agreement
to become a party hereto, the relevant U.S. Institution Subsidiary after the
acquisition or creation thereof shall promptly take all actions required by the
Credit Agreement, this Section 4.1 or Section 4.5 below.
4.2    Damage or Destruction of Collateral. Such U.S. Institution Subsidiary
agrees promptly to notify the Collateral Agent if any material portion of the
Collateral is damaged or destroyed.
4.3    Notices. Such U.S. Institution Subsidiary will advise the Collateral
Agent and the Lenders promptly, in reasonable detail, of any Lien of which it
has knowledge (other than the Security Interests created hereby or Liens
permitted under the Credit Agreement) on any of the Collateral which would
adversely affect, in any material respect, the ability of the Collateral Agent
to exercise any of its remedies hereunder.
4.4    Changes in U.S. Institution Subsidiary Information or Status. Without
limiting any prohibitions or restrictions on mergers or other transactions set
forth in the Credit Agreement, such U.S. Institution Subsidiary shall not change
its name, identity, corporate structure (e.g. by merger, consolidation, change
in corporate form or otherwise), type of organization or jurisdiction of
organization, unless it shall have (a) notified the Collateral Agent in writing
at least ten (10) days prior to any such change (or such later date as is
reasonably acceptable to the Collateral Agent) identifying such new proposed
name, identity, corporate structure, type of organization or jurisdiction of
organization and providing such other information in connection therewith as the
Collateral Agent may reasonably request and (b) taken all actions necessary or
advisable to maintain the continuous validity, perfection and the same or better
priority of the Collateral Agent’s Security Interest in the Collateral granted
or intended to be granted and agreed to hereby.
4.5    Acquisition of Additional Issuances of and Applications for Pledged U.S.
Institution Subsidiary Patents, Additional Pledged U.S. Institution Subsidiary
Trademark registrations and applications and Additional Pledged U.S. Institution
Subsidiary Copyright registrations. Within 45 days after the end of each
calendar quarter such U.S. Institution Subsidiary shall provide a list of any
additional (i) applications for or issuances of Pledged U.S. Institution
Subsidiary Patents, (ii) applications for or registrations of Pledged U.S.
Institution Subsidiary Trademarks, and (iii) registrations of Pledged U.S.
Institution Subsidiary Copyrights, in each case owned by such U.S. Institution
Subsidiary and not previously disclosed to the Collateral Agent including such
information as is necessary for such U.S. Institution Subsidiary to make
appropriate filings in the United States Patent and Trademark Office and the
United States Copyright Office.
5.    Remedial Provisions.
5.1    Certain Matters Relating to Accounts.


G-10    
EAST\142256231.3

--------------------------------------------------------------------------------





(a)    At any time after the occurrence and during the continuance of an Event
of Default and after giving reasonable notice to the Borrower and any other
relevant U.S. Institution Subsidiary, the Administrative Agent shall have the
right, but not the obligation, to instruct the Collateral Agent to (and upon
such instruction, the Collateral Agent shall) make test verifications of the
Accounts in any manner and through any medium that the Administrative Agent
reasonably considers advisable, and each U.S. Institution Subsidiary shall
furnish all such assistance and information as such Agent may require in
connection with such test verifications. Such Agent shall have the absolute
right to share any information it gains from such inspection or verification
with any Secured Party.
(b)    The Collateral Agent hereby authorizes each U.S. Institution Subsidiary
to collect such U.S. Institution Subsidiary’s Accounts and the Collateral Agent
may curtail or terminate said authority at any time after the occurrence and
during the continuance of an Event of Default. If required in writing by the
Collateral Agent at any time after the occurrence and during the continuance of
an Event of Default, any payments of Accounts, when collected by any U.S.
Institution Subsidiary, (i) shall be forthwith (and, in any event, within two
Business Days) deposited by such U.S. Institution Subsidiary in the exact form
received, duly endorsed by such U.S. Institution Subsidiary to the Collateral
Agent if required, in a Collateral Account maintained under the sole dominion
and control of and on terms and conditions reasonably satisfactory to the
Collateral Agent, subject to withdrawal by the Collateral Agent for the account
of the Secured Parties only as provided in Section 5.5, and (ii) until so turned
over, shall be held by such U.S. Institution Subsidiary in trust for the
Collateral Agent and the Secured Parties, segregated from other funds of such
U.S. Institution Subsidiary. Each such deposit of Proceeds of Accounts shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit.
(c)    At the Collateral Agent’s request at any time after the occurrence and
during the continuance of an Event of Default, each U.S. Institution Subsidiary
shall deliver to the Collateral Agent all original and other documents
evidencing, and relating to, the agreements and transactions which gave rise to
the Accounts, including all original orders, invoices and shipping receipts.
(d)    Upon the occurrence and during the continuance of an Event of Default, no
U.S. Institution Subsidiary shall grant any extension of the time of payment of
any of the Accounts, compromise, compound or settle the same for less than the
full amount thereof, release, wholly or partly, any Person liable for the
payment thereof, or allow any credit or discount whatsoever thereon if the
Collateral Agent shall have instructed such U.S. Institution Subsidiary not to
grant or make any such extension, credit, discount, compromise or settlement
under any circumstances during the continuance of such Event of Default.
5.2    Communications with Credit Parties; U.S. Institution Subsidiary Remains
Liable.
(a)    The Collateral Agent in its own name or in the name of others may at any
time after the occurrence and during the continuance of an Event of Default,
after giving reasonable notice to the relevant U.S. Institution Subsidiary of
its intent to do so, communicate with obligors under the Accounts to verify with
them to the Collateral Agent’s satisfaction the existence, amount


G-11    
EAST\142256231.3

--------------------------------------------------------------------------------





and terms of any Accounts. The Collateral Agent shall have the absolute right to
share any information it gains from such inspection or verification with any
Secured Party.
(b)    Upon the written request of the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, each U.S.
Institution Subsidiary shall notify obligors on the Accounts that the Accounts
have been assigned to the Collateral Agent for the ratable benefit of the
Secured Parties and that payments in respect thereof shall be made directly to
the Collateral Agent.
(c)    Anything herein to the contrary notwithstanding, each U.S. Institution
Subsidiary shall remain liable under each of the Accounts to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. Neither the Collateral Agent nor any Secured Party shall have any
obligation or liability under any Account (or any agreement giving rise thereto)
by reason of or arising out of this Collateral Agreement or the receipt by the
Collateral Agent or any Secured Party of any payment relating thereto, nor shall
the Collateral Agent or any Secured Party be obligated in any manner to perform
any of the obligations of any U.S. Institution Subsidiary under or pursuant to
any Account (or any agreement giving rise thereto), to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.
5.3    Proceeds to be Turned Over To Collateral Agent. In addition to the rights
of the Collateral Agent and the Secured Parties specified in Section 5.1 with
respect to payments of Accounts, if an Event of Default shall occur and be
continuing and the Collateral Agent so requires by notice in writing to the
relevant U.S. Institution Subsidiary (it being understood that the exercise of
remedies by the Secured Parties in connection with an Event of Default under
Section 11.5 of the Credit Agreement shall be deemed to constitute a request by
the Collateral Agent for the purposes of this sentence and in such
circumstances, no such written notice shall be required), all Proceeds received
by each U.S. Institution Subsidiary consisting of cash, checks and other near
cash items shall be held by such U.S. Institution Subsidiary in trust for the
Collateral Agent and the Secured Parties, segregated from other funds of such
U.S. Institution Subsidiary, and shall, forthwith upon receipt by such U.S.
Institution Subsidiary, be turned over to the Collateral Agent in the exact form
received by such U.S. Institution Subsidiary (duly endorsed by such U.S.
Institution Subsidiary to the Collateral Agent, if required). All Proceeds
received by the Collateral Agent hereunder shall be held by the Collateral Agent
in a Collateral Account maintained under its dominion and control and on terms
and conditions reasonably satisfactory to the Collateral Agent. All Proceeds
while held by the Collateral Agent in a Collateral Account (or by a U.S.
Institution Subsidiary in trust for the Collateral Agent and the Secured
Parties) shall continue to be held as collateral security for all the Secured
Obligations and shall not constitute payment thereof until applied as provided
in Section 5.4.
5.4    Application of Proceeds. The Collateral Agent shall apply the proceeds of
any collection or sale of the Collateral as well as any Collateral consisting of
cash, at any time after


G-12    
EAST\142256231.3

--------------------------------------------------------------------------------





receipt in the order specified in Section 11 of the Credit Agreement. Upon any
sale of the Collateral by the Collateral Agent (including pursuant to a power of
sale granted by statute or under a judicial proceeding), the receipt of the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.
5.5    Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Collateral Agent may exercise in respect of the Collateral, in
addition to all other rights and remedies provided for herein or otherwise
available to it, all the rights and remedies of a secured party upon default
under the UCC or any other applicable law or in equity and also may with notice
to the relevant U.S. Institution Subsidiary, sell the Collateral or any part
thereof in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Collateral Agent or any Lender or
elsewhere for cash or on credit or for future delivery at such price or prices
and upon such other terms as are commercially reasonable irrespective of the
impact of any such sales on the market price of the Collateral. The Collateral
Agent shall be authorized at any such sale (if it deems it advisable to do so)
to restrict the prospective bidders or purchasers of Collateral to Persons who
will represent and agree that they are purchasing the Collateral for their own
account for investment and not with a view to the distribution or sale thereof,
and, upon consummation of any such sale, the Collateral Agent shall have the
right to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each purchaser at any such sale shall hold the property sold
absolutely free from any claim or right on the part of any U.S. Institution
Subsidiary, and each U.S. Institution Subsidiary hereby waives (to the extent
permitted by law) all rights of redemption, stay and/or appraisal that it now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. The Collateral Agent and any Secured Party shall
have the right upon any such public sale, and, to the extent permitted by law,
upon any such private sale, to purchase the whole or any part of the Collateral
so sold, and the Collateral Agent or such Secured Party may pay the purchase
price by crediting the amount thereof against the Secured Obligations. Each U.S.
Institution Subsidiary agrees that, to the extent notice of sale shall be
required by law, at least ten days’ notice to each U.S. Institution Subsidiary
of the time and place of any public sale or the time after which any private
sale is to be made shall constitute reasonable notification. The Collateral
Agent shall not be obligated to make any sale of Collateral regardless of notice
of sale having been given. The Collateral Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. To the extent permitted by law, each U.S.
Institution Subsidiary hereby waives any claim against the Collateral Agent
arising by reason of the fact that the price at which any Collateral may have
been sold at such a private sale was less than the price that might have been
obtained at a public sale, even if the Collateral Agent accepts the first offer
received and does not offer such Collateral to more than one offeree. Each U.S.
Institution Subsidiary further agrees, at the Collateral Agent’s request to
assemble the Collateral and make it available to the Collateral Agent, at places
which the Collateral Agent shall reasonably select, whether at such U.S.
Institution Subsidiary’s premises or elsewhere. The Collateral Agent shall apply
the net proceeds of any action taken by it pursuant to this Section 5.5 in
accordance with the provisions of Section 5.4.


G-13    
EAST\142256231.3

--------------------------------------------------------------------------------





5.6    Amendments, etc. with Respect to the Secured Obligations; Waiver of
Rights. Each U.S. Institution Subsidiary shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any U.S.
Institution Subsidiary and without notice to or further assent by any U.S.
Institution Subsidiary, (a) any demand for payment of any of the Secured
Obligations made by the Collateral Agent or any other Secured Party may be
rescinded by such party and any of the Secured Obligations continued, (b) the
Secured Obligations, or the liability of any other party upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Collateral Agent or any other Secured Party, (c) the Credit
Agreement, the other Credit Documents, the Letters of Credit and any other
documents executed and delivered in connection therewith and the Secured Hedge
Agreements and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders, as the case may be,
or, in the case of any Secured Hedge Agreement, the Hedge Bank party thereto)
may deem advisable from time to time, and (d) any collateral security, guarantee
or right of offset at any time held by the Collateral Agent or any other Secured
Party for the payment of the Secured Obligations may be sold, exchanged, waived,
surrendered or released. Neither the Collateral Agent nor any other Secured
Party shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Secured Obligations or for this
Collateral Agreement or any property subject thereto. When making any demand
hereunder against a U.S. Institution Subsidiary, the Collateral Agent or any
other Secured Party may, but shall be under no obligation to, make a similar
demand on such U.S. Institution Subsidiary or any other Person, and any failure
by the Collateral Agent or any other Secured Party to make any such demand or to
collect any payments from any Borrower or any U.S. Institution Subsidiary or any
other Person or any release of any Borrower or any U.S. Institution Subsidiary
or any other Person shall not relieve any U.S. Institution Subsidiary in respect
of which a demand or collection is not made or any U.S. Institution Subsidiary
not so released of its several obligations or liabilities hereunder, and shall
not impair or affect the rights and remedies, express or implied, or as a matter
of law, of the Collateral Agent or any other Secured Party against any U.S.
Institution Subsidiary. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.
5.7    License to Use Pledged U.S. Institution Subsidiary Patents, Pledged U.S.
Institution Subsidiary Trademarks and Pledged U.S. Institution Subsidiary
Copyrights. For the purpose of enabling the Collateral Agent, during the
continuance of an Event of Default, to exercise rights and remedies hereunder at
such time as the Collateral Agent shall be lawfully entitled to exercise such
rights and remedies, and for no other purpose, each U.S. Institution Subsidiary
hereby grants to the Collateral Agent, to the extent such U.S. Institution
Subsidiary has the right to do so, an irrevocable, assignable, non-exclusive
license to use, license or sublicense any of the Pledged U.S. Institution
Subsidiary Patents, Pledged U.S. Institution Subsidiary Trademarks and Pledged
U.S. Institution Subsidiary Copyrights now owned or held, or hereafter acquired,
by such U.S. Institution Subsidiary, wherever the same may be located. To the
extent permitted, such license shall include access to all media in which any of
the licensed items may be recorded or stored and to all computer programs used
for the compilation or printout hereof.


G-14    
EAST\142256231.3

--------------------------------------------------------------------------------





6.    The Collateral Agent.
6.1    Collateral Agent’s Appointment as Attorney-in-Fact, etc.
(a)    Each U.S. Institution Subsidiary hereby appoints, which appointment is
irrevocable and coupled with an interest, effective upon the occurrence and
during the continuance of an Event of Default, the Collateral Agent and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such U.S. Institution Subsidiary and in the name of such U.S.
Institution Subsidiary or otherwise, for the purpose of carrying out the terms
of this Collateral Agreement, to take any and all appropriate action and to
execute any and all documents and instruments that may be necessary or desirable
to accomplish the purposes of this Collateral Agreement, and, without limiting
the generality of the foregoing, each U.S. Institution Subsidiary hereby gives
the Collateral Agent the power and right, on behalf of such U.S. Institution
Subsidiary, either in the Collateral Agent’s name or in the name of such U.S.
Institution Subsidiary or otherwise, without assent by such U.S. Institution
Subsidiary, to do any or all of the following, in each case after the occurrence
and during the continuance of an Event of Default and after written notice by
the Collateral Agent of its intent to do so:
(i)take possession of and endorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any Account
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Account or with respect to any other Collateral
whenever payable;
(ii)in the case of any Pledged U.S. Institution Subsidiary Patents, Pledged U.S.
Institution Subsidiary Trademarks or Pledged U.S. Institution Subsidiary
Copyrights, execute and deliver, and have recorded, any and all agreements,
instruments, documents and papers as the Collateral Agent may reasonably request
to evidence the Collateral Agent’s and the Secured Parties’ Security Interest in
such Pledged U.S. Institution Subsidiary Patents, Pledged U.S. Institution
Subsidiary Trademarks or Pledged U.S. Institution Subsidiary Copyrights;
(iii)pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral;
(iv)execute, in connection with any sale provided for in Section 5.5, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral;
(v)obtain and adjust insurance required to be maintained by any U.S. Institution
Subsidiary pursuant to Section 9.3 of the Credit Agreement;


G-15    
EAST\142256231.3

--------------------------------------------------------------------------------





(vi)direct any party liable for any payment under any of the Collateral to make
payment of any and all moneys due or to become due thereunder directly to the
Collateral Agent or as the Collateral Agent shall direct;
(vii)ask or demand for, collect and receive payment of and receipt for, any and
all moneys, claims and other amounts due or to become due at any time in respect
of or arising out of any Collateral;
(viii)sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral;
(ix)commence and prosecute any suits, actions or proceedings at law or in equity
in any court of competent jurisdiction to collect the Collateral or any portion
thereof and to enforce any other right in respect of any Collateral;
(x)defend any suit, action or proceeding brought against any U.S. Institution
Subsidiary with respect to any Collateral (with each U.S. Institution
Subsidiary’s consent to the extent such action or its resolution could
materially affect such U.S. Institution Subsidiary or any of its Affiliates in
any manner other than with respect to its continuing rights in such Collateral);
(xi)settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Collateral Agent
may deem appropriate (with each U.S. Institution Subsidiary’s consent to the
extent such action or its resolution could materially affect such U.S.
Institution Subsidiary or any of its Affiliates in any manner other than with
respect to its continuing rights in such Collateral);
(xii)assign any Pledged U.S. Institution Subsidiary Patents, Pledged U.S.
Institution Subsidiary Trademarks or Pledged U.S. Institution Subsidiary
Copyrights, throughout the world for such term or terms, on such conditions, and
in such manner, as the Collateral Agent shall in its sole discretion determine;
and
(xiii)generally, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Collateral Agent were the absolute owner thereof for all purposes, and do,
at the Collateral Agent’s option and each U.S. Institution Subsidiary’s expense,
at any time, or from time to time, all acts and things that the Collateral Agent
deems necessary to protect, preserve or realize upon the Collateral and the
Collateral Agent’s and the Secured Parties’ Security Interests therein and to
effect the intent of this Collateral Agreement, all as fully and effectively as
any U.S. Institution Subsidiary might do.
Anything in this Section 6.1(a) to the contrary notwithstanding, the Collateral
Agent agrees that (i) it will not exercise any rights under the power of
attorney provided for in this Section 6.1(a) unless an Event of Default shall
have occurred and be continuing; (ii) no United States “intent-to-use” trademark
or servicemark applications shall be assigned to the Collateral Agent or any
third party


G-16    
EAST\142256231.3

--------------------------------------------------------------------------------





until an amendment to allege use or a statement of use has been filed under 15
U.S.C. § 1501(d) and accepted by the United States Patent and Trademark Office,
except to a successor to the business (or the portion of the business) to which
the mark pertains, if that business is ongoing and existing; and (iii) it will
not exercise any rights under the power of attorney provided for in this Section
6.1(a) that would constitute direction or causing the direction of the
management and policies of the Borrower or any U.S. Institution Subsidiary.
(b)    If any U.S. Institution Subsidiary fails to perform or comply with any of
its agreements contained herein, the Collateral Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.
(c)    The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 6.1, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on any category of past due ABR Loans under the Credit Agreement,
from the date of payment by the Collateral Agent to the date reimbursed by the
relevant U.S. Institution Subsidiary, shall be payable by each U.S. Institution
Subsidiary to the Collateral Agent on demand.
(d)    Each U.S. Institution Subsidiary hereby ratifies all that said attorneys
shall lawfully do or cause to be done by virtue hereof. All powers,
authorizations and agencies contained in this Collateral Agreement are coupled
with an interest and are irrevocable until this Collateral Agreement is
terminated and the Security Interests created hereby are released.
6.2    Duty of Collateral Agent. The Collateral Agent’s sole duty with respect
to the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the UCC or otherwise, shall be to deal with
it in the same manner as the Collateral Agent deals with similar property for
its own account. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which the Collateral Agent accords its own property. Neither the Collateral
Agent, any Secured Party nor any of their respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any U.S. Institution Subsidiary or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Collateral Agent and the Secured Parties hereunder are solely
to protect the Collateral Agent’s and the Secured Parties’ interests in the
Collateral and shall not impose any duty upon the Collateral Agent or any
Secured Party to exercise any such powers. The Collateral Agent and the Secured
Parties shall be accountable only for amounts that they actually receive as a
result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to each U.S.
Institution Subsidiary for any act or failure to act hereunder, except for their
own gross negligence or willful misconduct.
6.3    Authority of Collateral Agent. Each U.S. Institution Subsidiary
acknowledges that the rights and responsibilities of the Collateral Agent under
this Collateral Agreement with respect to any action taken by the Collateral
Agent or the exercise or non-exercise by the Collateral Agent of any option,
voting right, request, judgment or other right or remedy


G-17    
EAST\142256231.3

--------------------------------------------------------------------------------





provided for herein or resulting or arising out of this Collateral Agreement
shall, as between the Collateral Agent and the Secured Parties, be governed by
the Credit Agreement, and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Collateral Agent and
each U.S. Institution Subsidiary, the Collateral Agent shall be conclusively
presumed to be acting as agent for the applicable Secured Parties with full and
valid authority so to act or refrain from acting, and no U.S. Institution
Subsidiary shall be under any obligation, or entitlement, to make any inquiry
respecting such authority.
6.4    Security Interest Absolute. All rights of the Collateral Agent hereunder,
the Security Interest and all obligations of each U.S. Institution Subsidiary
hereunder shall be absolute and unconditional.
6.5    Continuing Security Interest; Assignments Under the Credit Agreement;
Release.
(a)    This Collateral Agreement shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon each U.S.
Institution Subsidiary and the successors and assigns thereof and shall inure to
the benefit of the Collateral Agent and the other Secured Parties and their
respective successors, indorsees, transferees and assigns until Payment in Full,
notwithstanding that from time to time during the term of the Credit Agreement
and any Secured Hedge Agreement the Credit Parties may be free from any Secured
Obligations.
(b)    Each U.S. Institution Subsidiary shall automatically be released from its
obligations hereunder if it ceases to be a Credit Party, subject to the
requirements of Section 14.1 of the Credit Agreement.
(c)    The Security Interest granted hereby in any Collateral shall
automatically be released (i) to the extent provided in Section 14.1 of the
Credit Agreement or (ii) upon the effectiveness of any written consent to the
release of the Security Interest granted hereby in such Collateral pursuant to
Section 14.1 of the Credit Agreement. Any such release in connection with any
sale, transfer or other disposition of such Collateral shall result in such
Collateral being sold, transferred or disposed of, as applicable, free and clear
of the Lien and Security Interest created hereby.
(d)    In connection with any termination or release pursuant to this Section
6.5 (b) or (c), the Collateral Agent shall execute and deliver to each U.S.
Institution Subsidiary, at such U.S. Institution Subsidiary’s expense, all
documents that such U.S. Institution Subsidiary shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section 6.5 shall be without recourse to or warranty by the
Collateral Agent.
6.6    Reinstatement. Each U.S. Institution Subsidiary further agrees that, if
any payment made by any Credit Party or other Person and applied to the Secured
Obligations is at any time annulled, avoided, set aside, rescinded, invalidated,
declared to be fraudulent or preferential or otherwise required to be refunded
or repaid, or the proceeds of Collateral are required to be returned by any
Secured Party to such Credit Party, its estate, trustee, receiver or any other
party,


G-18    
EAST\142256231.3

--------------------------------------------------------------------------------





including such U.S. Institution Subsidiary, under any bankruptcy law, state or
federal law, common law or equitable cause, then, to the extent of such payment
or repayment, any Lien or other Collateral securing such liability shall be and
remain in full force and effect, as fully as if such payment had never been made
or, if prior thereto the Lien granted hereby or other Collateral securing such
liability hereunder shall have been released or terminated by virtue of such
cancellation or surrender), such Lien or other Collateral shall be reinstated in
full force and effect, and such prior cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect any Lien or other
Collateral securing the obligations of such U.S. Institution Subsidiary in
respect of the amount of such payment.
6.7    Further Assurances. Subject to Section 3.2(c) hereof, each U.S.
Institution Subsidiary agrees that at any time and from time to time, at the
expense of such U.S. Institution Subsidiary, it will execute or otherwise
authorize the filing of any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents), which may be required under any applicable law,
or which the Collateral Agent or the Administrative Agent may reasonably
request, in order (x) to perfect and protect any pledge, assignment of security
interest granted hereby (including the priority thereof) or (y) to enable the
Collateral Agent to exercise and enforce its rights and remedies hereunder with
respect to any Collateral.
7.    Collateral Agent As Agent.
(a)    Citi has been appointed to act as the Collateral Agent under the Credit
Agreement, by the Lenders under the Credit Agreement and, by their acceptance of
the benefits hereof, the other Secured Parties. The Collateral Agent shall be
obligated, and shall have the right hereunder, to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including the release or substitution of Collateral), solely
in accordance with this Collateral Agreement and the Credit Agreement, provided
that the Collateral Agent shall exercise, or refrain from exercising, any
remedies provided for in Section 5 in accordance with the instructions of
Required Lenders. In furtherance of the foregoing provisions of this Section
7(a), each Secured Party, by its acceptance of the benefits hereof, agrees that
it shall have no right individually to realize upon any of the Collateral
hereunder, it being understood and agreed by such Secured Party that all rights
and remedies hereunder may be exercised solely by the Collateral Agent for the
ratable benefit of the applicable Lenders and Secured Parties in accordance with
the terms of this Section 7(a).
(b)    The Collateral Agent shall at all times be the same Person that is the
Collateral Agent under the Credit Agreement. Written notice of resignation by
the Collateral Agent pursuant to Section 13.9 of the Credit Agreement shall also
constitute notice of resignation as Collateral Agent under this Collateral
Agreement; removal of the Collateral Agent shall also constitute removal under
this Collateral Agreement; and appointment of a Collateral Agent pursuant to
Section 13.9 of the Credit Agreement shall also constitute appointment of a
successor Collateral Agent under this Collateral Agreement. Upon the acceptance
of any appointment as Collateral Agent under Section 13.9 of the Credit
Agreement by a successor Collateral Agent, that successor Collateral


G-19    
EAST\142256231.3

--------------------------------------------------------------------------------





Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Collateral Agent under this
Collateral Agreement, and the retiring or removed Collateral Agent under this
Collateral Agreement shall promptly (i) transfer to such successor Collateral
Agent all sums, securities and other items of Collateral held hereunder,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Collateral Agent
under this Collateral Agreement, and (ii) execute and deliver to such successor
Collateral Agent or otherwise authorize the filing of such amendments to
financing statements and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the Security Interests created hereunder, whereupon such retiring or removed
Collateral Agent shall be discharged from its duties and obligations under this
Collateral Agreement. After any retiring or removed Collateral Agent’s
resignation or removal hereunder as Collateral Agent, the provisions of this
Collateral Agreement shall inure to its benefit as to any actions taken or
omitted to be taken by it under this Collateral Agreement while it was
Collateral Agent hereunder.
(c)    The Collateral Agent shall not be deemed to have any duty whatsoever with
respect to any Secured Party that is a counterparty to a Secured Hedge Agreement
the obligations under which constitute Secured Obligations, unless it shall have
received written notice in form and substance satisfactory to the Collateral
Agent from any U.S. Institution Subsidiary or any such Secured Party as to the
existence and terms of the applicable Secured Hedge Agreement.
8.    Miscellaneous.
8.1    Amendments in Writing. None of the terms or provisions of this Collateral
Agreement may be waived, amended, supplemented or otherwise modified except by a
written instrument executed by the affected U.S. Institution Subsidiary and the
Collateral Agent in accordance with Section 14.1 of the Credit Agreement.
8.2    Notices. All notices, requests and demands pursuant hereto shall be made
in accordance with Section 14.2 of the Credit Agreement. All communications and
notices hereunder to each U.S. Institution Subsidiary shall be given to it in
care of the Borrower at the Borrower’s address set forth in Section 14.2 of the
Credit Agreement.
8.3    No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Collateral Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default or in any breach of any of the terms and conditions
hereof. No failure to exercise, nor any delay in exercising, on the part of the
Collateral Agent or any other Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Collateral Agent or any other Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy that the Collateral Agent or such other Secured Party would otherwise
have on any future occasion. The rights, remedies, powers and privileges herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any other rights or remedies provided by law.


G-20    
EAST\142256231.3

--------------------------------------------------------------------------------





8.4    Enforcement Expenses; Indemnification.
(a)    Each U.S. Institution Subsidiary agrees to pay any and all reasonable out
of pocket expenses (including all reasonable fees and disbursements of counsel)
that may be paid or incurred by any Secured Party in enforcing, or obtaining
advice of counsel in respect of, any rights with respect to, or collecting, any
or all of the Secured Obligations and/or enforcing any rights with respect to,
or collecting against, each U.S. Institution Subsidiary under this Collateral
Agreement.
(b)    Each U.S. Institution Subsidiary agrees to pay, and to save the
Collateral Agent and the Secured Parties harmless from, any and all liabilities
with respect to, or resulting from any delay in paying, any and all stamp,
excise, sales or other taxes that may be payable or determined to be payable
with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Collateral Agreement.
(c)    Each U.S. Institution Subsidiary agrees to pay, and to save the
Collateral Agent and the Secured Parties harmless from, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Collateral Agreement to the extent the Borrower would be required to do so
pursuant to Section 14.5 of the Credit Agreement.
(d)    The agreements in this Section 8.4 shall survive repayment of the Secured
Obligations and all other amounts payable under the Credit Agreement and the
other Credit Documents.
8.5    Successors and Assigns. The provisions of this Collateral Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no U.S.
Institution Subsidiary may assign, transfer or delegate any of its rights or
obligations under this Collateral Agreement without the prior written consent of
the Collateral Agent except pursuant to a transaction permitted by the Credit
Agreement.
8.6    Counterparts. This Collateral Agreement may be executed by one or more of
the parties to this Collateral Agreement on any number of separate counterparts
(including by facsimile or other electronic transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Collateral Agreement signed by all the
parties shall be lodged with the Collateral Agent and the Borrower.
8.7    Severability. Any provision of this Collateral Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.


G-21    
EAST\142256231.3

--------------------------------------------------------------------------------





8.8    Section Headings. The Section headings used in this Collateral Agreement
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.
8.9    Integration. This Collateral Agreement together with the other Credit
Documents represents the agreement of each U.S. Institution Subsidiary with
respect to the subject matter hereof and there are no promises, undertakings,
representations or warranties by the Collateral Agent or any other Secured Party
relative to the subject matter hereof not expressly set forth or referred to
herein or in the other Credit Documents.
8.10    GOVERNING LAW. THIS COLLATERAL AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
8.11    Submission To Jurisdiction Waivers. Each party hereto hereby irrevocably
and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Collateral Agreement and the other Credit Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address referred to in Section 8.2 or at such other address of which such Person
shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right of any other party
hereto (or any Secured Party) to effect service of process in any other manner
permitted by law or shall limit the right of any party hereto (or any Secured
Party) to sue in any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 8.11 any special, exemplary, punitive or consequential damages.
8.12    Acknowledgments. Each party hereto hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Collateral Agreement and the other Credit Documents to which it is a
party;


G-22    
EAST\142256231.3

--------------------------------------------------------------------------------





(b)    neither the Collateral Agent nor any other Agent or Secured Party has any
fiduciary relationship with or duty to any U.S. Institution Subsidiary arising
out of or in connection with this Collateral Agreement or any of the other
Credit Documents, and the relationship between each U.S. Institution Subsidiary,
on the one hand, and the Collateral Agent, each other Agent and the other
Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders, the Agents and any other Secured Party or among each U.S. Institution
Subsidiary, and the Lenders, the Agents and any other Secured Party.
8.13    Additional U.S. Institution Subsidiaries. Each Subsidiary of the
Borrower that is required to become a party to this Collateral Agreement
pursuant to Section 9.11 of the Credit Agreement shall become a U.S. Institution
Subsidiary, with the same force and effect as if originally named as a U.S.
Institution Subsidiary herein, for all purposes of this Collateral Agreement
upon execution and delivery by such Subsidiary of a written supplement
substantially in the form of Annex A hereto. The execution and delivery of any
instrument adding an additional U.S. Institution Subsidiary as a party to this
Collateral Agreement shall not require the consent of any other U.S. Institution
Subsidiary hereunder. The rights and obligations of each U.S. Institution
Subsidiary hereunder shall remain in full force and effect notwithstanding the
addition of any new U.S. Institution Subsidiary as a party to this Collateral
Agreement.
8.14    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS COLLATERAL AGREEMENT, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.
8.15    No Novation. Except as expressly set forth herein or in the Amendment,
this Collateral Agreement does not extinguish the outstanding obligations of the
U.S. Institution Subsidiaries evidenced by the Original Collateral Agreement or
discharge or release any lien or security interest or any other security under
the Credit Documents, all of which liens and security interests shall continue
under the Credit Documents. Nothing herein contained shall be construed as a
substitution or novation of the original obligations under the Original
Collateral Agreement, which shall remain in full force and effect, except as
amended hereby.
[SIGNATURE PAGES FOLLOW]




G-23    
EAST\142256231.3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.


WALDEN UNIVERSITY, LLC, as U.S. Institution Subsidiary




By:        

    Name:

    Title:






[SIGNATURE PAGE TO COLLATERAL AGREEMENT]


G-24    
EAST\142256231.3

--------------------------------------------------------------------------------





CITIBANK, N.A., as Collateral Agent




By:        

    Authorized Signatory







[SIGNATURE PAGE TO COLLATERAL AGREEMENT]


G-25    
EAST\142256231.3

--------------------------------------------------------------------------------






ANNEX A TO THE
SECOND AMENDED AND RESTATED
COLLATERAL AGREEMENT


SUPPLEMENT NO. [  ] dated as of [             ], to the Second Amended and
Restated Collateral Agreement dated as of April 26, 2017 (as amended, restated,
supplemented or otherwise modified or replaced through the date hereof, the
“Collateral Agreement”) among Walden University, LLC, a Florida limited
liability company, each subsidiary of the Laureate Education Inc., a Delaware
public benefit corporation (“the Borrower”), from time to time party thereto
(with Walden, each such subsidiary individually a “U.S. Institution Subsidiary”
and, collectively, the “U.S. Institution Subsidiaries”), and Citibank, N.A., as
Collateral Agent (in such capacity, and any permitted successors and assigns,
the “Collateral Agent”) under the Credit Agreement referred to below.


A.    Reference is made to that certain Second Amended and Restated Credit
Agreement, dated as of April 26, 2017 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among the Borrower, the lenders or other financial institutions or entities from
time to time party thereto (the “Lenders”) and Citibank, N.A., as Administrative
Agent and Collateral Agent.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Collateral Agreement.
C.    The U.S. Institution Subsidiaries have entered into the Collateral
Agreement in order to induce the Administrative Agent, the Collateral Agent, the
Lenders and the Letter of Credit Issuers to enter into the Credit Agreement and
to induce the respective Lenders and Letter of Credit Issuers to make their
respective Extensions of Credit to the Borrower and the Restricted Domestic
Subsidiaries under the Credit Agreement and to induce one or more Hedge Banks to
enter into Secured Hedge Agreements with the Borrower and/or its Subsidiaries
and to induce one or more Cash Management Banks to enter into a Cash Management
Program with one or more U.S. Institution Subsidiaries.
D.    Section 9.11 of the Credit Agreement and Section 8.13 of the Collateral
Agreement provide that each Subsidiary of the Borrower that is required to
become a party to the Collateral Agreement pursuant to Section 9.11 of the
Credit Agreement shall become a U.S. Institution Subsidiary, with the same force
and effect as if originally named as a U.S. Institution Subsidiary therein, for
all purposes of the Collateral Agreement upon execution and delivery by such
Subsidiary of an instrument in the form of this Supplement. Each undersigned
Subsidiary (each a “New U.S. Institution Subsidiary”) is executing this
Supplement in accordance with the requirements of the Collateral Agreement to
become a U.S. Institution Subsidiary under the Collateral Agreement in order to
induce the Lenders and the Letter of Credit Issuers to make additional
Extensions of Credit and as consideration for Extensions of Credit previously
made.
Accordingly, the Collateral Agent and the New U.S. Institution Subsidiaries
agree as follows:


G-26    
EAST\142256231.3

--------------------------------------------------------------------------------





SECTION 1.    In accordance with Section 8.13 of the Collateral Agreement, each
New U.S. Institution Subsidiary by its signature below becomes a U.S.
Institution Subsidiary under the Collateral Agreement with the same force and
effect as if originally named therein as a U.S. Institution Subsidiary and each
New U.S. Institution Subsidiary hereby (a) agrees to all the terms and
provisions of the Collateral Agreement applicable to it as a U.S. Institution
Subsidiary thereunder and (b) represents and warrants that the representations
and warranties made by it as a U.S. Institution Subsidiary thereunder are true
and correct on and as of the date hereof. In furtherance of the foregoing, each
New U.S. Institution Subsidiary, as security for the payment and performance in
full of the Secured Obligations, does hereby bargain, sell, convey, assign, set
over, mortgage, pledge, hypothecate and transfer to the Collateral Agent for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent for
the benefit of the Secured Parties, a security interest in all of the Collateral
of such New U.S. Institution Subsidiary, in each case whether now or hereafter
existing or in which it now has or hereafter acquires an interest. Each
reference to a “U.S. Institution Subsidiary” in the Collateral Agreement shall
be deemed to include each New U.S. Institution Subsidiary. The Collateral
Agreement is hereby incorporated herein by reference.
SECTION 2.    Each New U.S. Institution Subsidiary represents and warrants to
the Collateral Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
subject to the effects of bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and general equitable principles.
SECTION 3.    This Supplement may be executed by one or more of the parties to
this Supplement on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with the Collateral
Agent and the Borrower. This Supplement shall become effective as to each New
U.S. Institution Subsidiary when the Collateral Agent shall have received
counterparts of this Supplement that, when taken together, bear the signatures
of such New U.S. Institution Subsidiary and the Collateral Agent.
SECTION 4.    Such New U.S. Institution Subsidiary hereby represents and
warrants that (a) set forth on Schedule I hereto is (i) the full legal name of
such U.S. Institution Subsidiary, (ii) to the knowledge of such U.S. Institution
Subsidiary, all trade names or other names under which such U.S. Institution
Subsidiary currently conducts business, (iii) the type of organization of such
U.S. Institution Subsidiary, (iv) the jurisdiction of organization of such U.S.
Institution Subsidiary, (v) its organizational identification number, if any,
and (vi) the jurisdiction where the chief executive office of such U.S.
Institution Subsidiary is located and (b) as of the date hereof (i) Schedule II
hereto sets forth all of each New U.S. Institution Subsidiary’s Copyright
licenses, (ii) Schedule III hereto sets forth all of such New U.S. Institution
Subsidiary’s United States Copyright registrations (and all applications
therefor), (iii) Schedule VI hereto sets forth all of such New U.S. Institution
Subsidiary’s Trademark licenses (iv) Schedule V hereto sets forth all of such
New U.S. Institution Subsidiary’s United States Trademark registrations (and all
applications therefor), (v) Schedule VI hereto sets forth all of such New U.S.
Institution Subsidiary’s Patent licenses, and (vi) Schedule


G-27    
EAST\142256231.3

--------------------------------------------------------------------------------





VII hereto sets forth all of such New U.S. Institution Subsidiary’s issued
Patents and Patent applications.
SECTION 5.    Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.
SECTION 6.    THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 7.    Any provision of this Supplement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and in the Collateral Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties
hereto shall endeavor in good faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 8.    All notices, requests and demands pursuant hereto shall be made in
accordance with Section 14.2 of the Credit Agreement. All communications and
notices hereunder to each New U.S. Institution Subsidiary shall be given to it
in care of the Borrower at the Borrower’s address set forth in Section 14.2 of
the Credit Agreement.




G-28    
EAST\142256231.3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each New U.S. Institution Subsidiary and the Collateral
Agent have duly executed this Supplement to the Collateral Agreement as of the
day and year first above written.
[NAME OF ADDITIONAL U.S. INSTITUTION SUBSIDIARY]
By:    ___________________________

Name:

Title:


CITIBANK, N.A., as Collateral Agent


By:    ___________________________

Name:

Title:




G-29    
EAST\142256231.3

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each New U.S. Institution Subsidiary and the Collateral
Agent have duly executed this Supplement to the Collateral Agreement as of the
day and year first above written.
[NAME OF ADDITIONAL U.S. INSTITUTION SUBSIDIARY]


By:    _________________________

Name:

Title:




CITIBANK, N.A., as Collateral Agent




By:    _________________________

Name:

Title:




G-30    
EAST\142256231.3

--------------------------------------------------------------------------------







SCHEDULE I
TO SUPPLEMENT NO. ___ TO THE
SECOND AMENDED AND RESTATED
COLLATERAL AGREEMENT


COLLATERAL
[INSERT EMPTY SCHEDULE II FROM ABOVE]




G-31    
EAST\142256231.3

--------------------------------------------------------------------------------


Execution Version




SCHEDULE II
TO SUPPLEMENT NO. ___ TO THE
SECOND AMENDED AND RESTATED
COLLATERAL AGREEMENT




COPYRIGHT LICENSES






EAST\142256231.3    G-32    

--------------------------------------------------------------------------------


Execution Version




SCHEDULE III
TO SUPPLEMENT NO. ___ TO THE
SECOND AMENDED AND RESTATED
COLLATERAL AGREEMENT




COPYRIGHTS


Registrations:
U.S. Institution Subsidiary
Title
Application Number
Registration Number
 
 
 
 
 
 
 
 
 
 
 
 







Applications:
U.S. Institution Subsidiary
Title
Application Number
 
 
 
 
 
 
 
 
 







EAST\142256231.3    G-33    

--------------------------------------------------------------------------------


Execution Version




SCHEDULE IV
TO SUPPLEMENT NO. ___ TO THE
SECOND AMENDED AND RESTATED
COLLATERAL AGREEMENT




TRADEMARK LICENSES






EAST\142256231.3    G-34    

--------------------------------------------------------------------------------


 


SCHEDULE V
TO SUPPLEMENT NO. ___ TO THE
SECOND AMENDED AND RESTATED
COLLATERAL AGREEMENT




TRADEMARKS
Registrations:
U.S. Institution Subsidiary
Title
Application Number
Registration Number
 
 
 
 
 
 
 
 
 
 
 
 







Applications:
U.S. Institution Subsidiary
Title
Application Number
 
 
 
 
 
 
 
 
 





EAST\142256231.3    G-35    

--------------------------------------------------------------------------------


 


SCHEDULE VI
TO SUPPLEMENT NO. ___ TO THE
SECOND AMENDED AND RESTATED
COLLATERAL AGREEMENT




PATENT LICENSES










EAST\142256231.3    G-36    

--------------------------------------------------------------------------------






SCHEDULE VII
TO SUPPLEMENT NO. ___ TO THE
SECOND AMENDED AND RESTATED
COLLATERAL AGREEMENT




PATENTS


Registrations:


U.S. Institution Subsidiary


Title


Application Number




Patent Number
 
 
 
 
 
 
 
 
 
 
 
 





Applications:


U.S. Institution Subsidiary


Title




Application Number





G-37    
EAST\142256231.3